Exhibit 10.2
EXECUTION VERSION
TERM LOAN AGREEMENT
Dated as of March 31, 2010
among
BORDERS GROUP, INC.
BORDERS, INC.
as Borrowers
THE GUARANTORS PARTY HERETO
THE LENDERS PARTY HERETO
and
GA CAPITAL, LLC
as Administrative Agent
with
BANC OF AMERICA SECURITIES LLC
as Sole Arranger and Sole Bookrunner
and
BANK OF AMERICA, N.A.
as Documentation Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page   1.   DEFINITIONS, RULES OF
INTERPRETATION, ETC.     1  
 
                        1.1.   Definitions     1       1.2.   Rules of
Interpretation     25       1.3.   Accounting Principles     26  
 
                    2.   THE TERM LOAN FACILITY     26  
 
                        2.1.   Term Loan     26  
 
      2.1.1.   Commitment to Lend under Term Loan Facility     26  
 
      2.1.2.   [Reserved]     26  
 
      2.1.3.   [Reserved]     26       2.2.   [Reserved]     26       2.3.  
[Reserved]     26       2.4.   [Reserved]     27       2.5.   [Reserved]     27
      2.6.   Evidence of Loan Obligations     27  
 
      2.6.1.   Loan Accounts     27  
 
      2.6.2.   The Notes     27       2.7.   Interest on Loans     27       2.8.
  [Reserved]     28       2.9.   Funds for Loans     28  
 
                    3.   REPAYMENT OF THE LOANS     28  
 
                        3.1.   Maturity     28       3.2.   Mandatory Repayments
of the Loans     28       3.3.   Optional Repayments of the Loans     29  
 
                    4.   [RESERVED]     31  
 
                    5.   CERTAIN GENERAL PROVISIONS     31  
 
                        5.1.   Administrative Agent’s Fees     31       5.2.  
BGI as Agent for other Borrowers     31       5.3.   Funds for Payments     31  
 
      5.3.1.   Payments to Administrative Agent     31  
 
      5.3.2.   No Offset, etc.     31       5.4.   Computations     32      
5.5.   Inability to Determine Eurocurrency Rate     32       5.6.   Illegality  
  32       5.7.   Additional Costs, etc.     32       5.8.   Capital Adequacy  
  33       5.9.   Certificate     34       5.10.   Indemnity     34  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page       5.11.   Interest After Default
    34       5.12.   Replacement of Lenders     34       5.13.   [Reserved]    
35       5.14.   [Reserved]     35       5.15.   Concerning Joint and Several
Liability of the Borrowers     35       5.16.   Reserved     38       5.17.  
Taxes     38  
 
                    6.   GUARANTY AND COLLATERAL SECURITY     41  
 
                        6.1.   Guaranty of Payment and Performance     41      
6.2.   Guaranty Absolute     42       6.3.   Effectiveness, Enforcement     43  
    6.4.   Waiver     43       6.5.   Subordination; Subrogation     44      
6.6.   Payments     44       6.7.   Setoff     44       6.8.   Further
Assurances     45       6.9.   Successors and Assigns     45       6.10.  
Contribution     45       6.11.   [Reserved]     45       6.12.   Security of
Borrowers     45  
 
                    7.   REPRESENTATIONS AND WARRANTIES     46  
 
                        7.1.   Corporate Authority     46  
 
      7.1.1.   Incorporation; Good Standing     46  
 
      7.1.2.   Authorization     46  
 
      7.1.3.   Enforceability     46       7.2.   Governmental Approvals     46
      7.3.   Title to Properties; Leases     47       7.4.   Fiscal Year;
Financial Statements and Projections     47  
 
      7.4.1.   Fiscal Year     47  
 
      7.4.2.   Financial Statements     47  
 
      7.4.3.   Projections     47       7.5.   No Material Adverse Effect, etc.
    48       7.6.   Franchises, Patents, Copyrights, etc.     48       7.7.  
Litigation     48       7.8.   [Reserved.]     48       7.9.   Compliance with
Other Instruments, Laws, etc.     48       7.10.   Tax Status     48       7.11.
  No Event of Default     48       7.12.   Holding Company and Investment
Company Acts     48       7.13.   [Reserved.]     48       7.14.   Certain
Transactions     48  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page       7.15.   ERISA Compliance     49
      7.16.   Use of Proceeds     50  
 
      7.16.1.   General     50  
 
      7.16.2.   Regulations U and X     50       7.17.   Environmental
Compliance     50       7.18.   Subsidiaries     51       7.19.   Disclosure    
51       7.20.   Senior Debt Status     52       7.21.   Solvency     52      
7.22.   Updates to Schedules     52       7.23.   Insurance     52       7.24.  
Bank Accounts     52       7.25.   Perfection of Security Interest     52      
7.26.   [Reserved.]     53       7.27.   Foreign Assets Control Regulations,
Etc.     53       7.28.   Taxpayer Identification Number     53       7.29.  
Excluded Subsidiaries     53  
 
                    8.   AFFIRMATIVE COVENANTS     53  
 
                        8.1.   Punctual Payment     53       8.2.   Maintenance
of Office     53       8.3.   Records and Accounts     53       8.4.   Financial
Statements, Certificates and Information     54       8.5.   Notices     56  
 
      8.5.1.   Defaults     56  
 
      8.5.2.   Environmental Events     57  
 
      8.5.3.   Notice of Litigation, Judgments and Claims Against Assets     57
 
 
      8.5.4.   Notice Regarding Certain Events     57  
 
      8.5.5.   Notices Concerning Inventory Collateral     58  
 
      8.5.6.   [Reserved]     58  
 
      8.5.7.   Notice of Default under the First Lien Loan Documents     58  
 
      8.5.8.   [Reserved]     58  
 
      8.5.9.   Notices under the Pershing Square Warrant Transaction     58    
  8.6.   Legal Existence; Maintenance of Properties     58       8.7.  
Insurance     59       8.8.   Taxes     59       8.9.   Inspection of Properties
    59  
 
      8.9.1.   Generally     59  
 
      8.9.2.   Collateral Reports     60  
 
      8.9.3.   Appraisals     61  
 
      8.9.4.   Coordination with First Lien Agent     61       8.10.  
Compliance with Laws, Contracts, Licenses, and Permits     61       8.11.  
Employee Benefit Plans     62  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page       8.12.   Use of Proceeds     62
      8.13.   Stock Collateral     62       8.14.   Future Subsidiaries     63  
    8.15.   Bank Accounts, Credit Cards and Purchase Cards     63  
 
      8.15.1.   General     63  
 
      8.15.2.   Acknowledgment of Application     65       8.16.   Landlord and
Mortgagee Agreements     65       8.17.   Further Assurances     65       8.18.
  Permitted Restructuring Transactions     65  
 
                    9.   CERTAIN NEGATIVE COVENANTS     65  
 
                        9.1.   Restrictions on Indebtedness     65       9.2.  
Restrictions on Liens     67       9.3.   Restrictions on Investments     69    
  9.4.   Restricted Payments     70       9.5.   Merger, Consolidation,
Disposition of Assets and Sale Leaseback Transactions     71  
 
      9.5.1.   Mergers and Consolidations     71  
 
      9.5.2.   Disposition of Assets     71       9.6.   Acquisitions     72    
  9.7.   Compliance with Environmental Laws     73       9.8.   [Reserved.]    
73       9.9.   Employee Benefit Plans     73       9.10.   Business Activities
    74       9.11.   Fiscal Year     74       9.12.   Transactions with
Affiliates     74       9.13.   Changes in Governing Documents     74      
9.14.   Inconsistent Agreements     74       9.15.   Payments of Senior
Indebtedness     75       9.16.   Amendments to First Lien Loan Documents     75
      9.17.   Permitted Restructuring Transactions     75       9.18.   Certain
Terms of the Pershing Square Transactions     75       9.19.   Inactive
Subsidiaries     75       9.20.   Maximum Cash and Cash Equivalents     75  
 
                    10.   FINANCIAL COVENANTS     76  
 
                        10.1.   Minimum Excess Availability     76       10.2.  
Term Loan Facility Borrowing Base     76  
 
                    11.   CLOSING CONDITIONS     77  
 
                        11.1.   Loan Documents     77       11.2.   Certified
Copies of Governing Documents     77  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page       11.3.   Corporate or Other
Action     77       11.4.   Incumbency Certificate     77       11.5.   UCC and
Intellectual Property Search Results     77       11.6.   Certificates of
Insurance     77       11.7.   Solvency Certificate     77       11.8.   Opinion
of Counsel     77       11.9.   Payment of Fees     78       11.10.   [Reserved]
    78       11.11.   First Lien Credit Agreement     78       11.12.  
Disbursement Instructions     78       11.13.   [Excess Availability     78    
  11.14.   Validity of Liens     78       11.15.   Consents and Approvals     78
      11.16.   Financial Condition, etc.     78       11.17.   [Reserved]     78
      11.18.   Borrowing Base Report     78       11.19.   Inventory Summary    
79       11.20.   Agency Account Agreements; Accounts     79       11.21.  
Landlord and Mortgagee Agreements     79       11.22.   Credit Card
Notifications     79       11.23.   Payoff of Pershing Square Term Loan Facility
    79       11.24.   First Lien Loan Documents     79       11.25.   Financial
Statements     79       11.26.   Representations True     79       11.27.  
Proceedings and Documents     79       11.28.   Governmental Regulation     80  
 
                    12.   [RESERVED]     80  
 
                    13.   EVENTS OF DEFAULT; ACCELERATION; ETC.     80  
 
                        13.1.   Events of Default and Acceleration     80      
13.2.   [Reserved]     83       13.3.   Remedies     83       13.4.   Judgment
Currency     83       13.5.   Distribution of Proceeds     84  
 
                    14.   THE ADMINISTRATIVE AGENT     85  
 
                        14.1.   Appointment and Authority     85       14.2.  
Rights as a Lender     85       14.3.   Exculpatory Provisions     85      
14.4.   Reliance by Administrative Agent     86       14.5.   Delegation of
Duties     86  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page       14.6.   Resignation of
Administrative Agent     86       14.7.   Non-Reliance on Administrative Agent
and Other Lenders     87       14.8.   [Reserved]     87       14.9.  
Administrative Agent May File Proofs of Claim     87       14.10.   Duties in
the Case of Enforcement     88       14.11.   Release of Collateral, Guarantors
and Intellectual Property     88       14.12.   Intercreditor Agreement     89  
    14.13.   Indemnity     89  
 
                    15.   SUCCESSORS AND ASSIGNS     90  
 
                        15.1.   General Conditions     90       15.2.  
Assignments     90       15.3.   Register     91       15.4.   Participations  
  92       15.5.   Payments to Participants     92       15.6.   Miscellaneous
Assignment Provisions     92       15.7.   [Reserved]     92       15.8.   New
Notes     92  
 
                    16.   PROVISIONS OF GENERAL APPLICATION     93  
 
                        16.1.   Setoff     93       16.2.   Costs and Expenses  
  94       16.3.   Indemnification; Damage Waiver     95       16.4.   Treatment
of Certain Confidential Information     97  
 
      16.4.1.   Confidentiality     97  
 
      16.4.2.   Prior Notification     97  
 
      16.4.3.   Other     98       16.5.   Survival of Covenants, Etc.     98  
    16.6.   Notices     98       16.7.   Governing Law     99       16.8.  
Headings     99       16.9.   Counterparts     99       16.10.   Entire
Agreement, Etc.     99       16.11.   Waiver of Jury Trial     100       16.12.
  Consents, Amendments, Waivers, Etc.     100       16.13.   Severability    
101  
 
                    17.   USA PATRIOT ACT NOTICE     101  
 
                    18.   INTERCREDITOR AGREEMENT     101  

vi



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Form of Note
Exhibit B
  Form of Compliance Certificate
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Form of Joinder Agreement (Guarantor)

Schedules

     
Schedule 1
  Lenders and Commitments
Schedule 1.01A
  Permitted Restructuring Transactions
Schedule 7.3
  Title to Properties; Leases
Schedule 7.5
  Restricted Payments
Schedule 7.7
  Litigation
Schedule 7.10
  Taxes
Schedule 7.14
  Transactions with Affiliates
Schedule 7.15(d)
  Pension Plans
Schedule 7.17
  Environmental Compliance
Schedule 7.18
  Subsidiaries, Etc.
Schedule 7.23
  Insurance
Schedule 7.24
  Bank Accounts
Schedule 7.28
  Tax Identification Number
Schedule 9.1
  Existing Indebtedness
Schedule 9.2
  Existing Liens
Schedule 9.3
  Existing Investments
Schedule 9.14
  Inconsistent Agreements
Schedule 11.21
  Distribution Centers

 



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
     This TERM LOAN AGREEMENT (this “Loan Agreement”) is made as of March 31,
2010, by and among (a) BORDERS GROUP, INC. (“BGI”), a Michigan corporation, and
BORDERS, INC., a Colorado corporation (“Borders” and together with BGI, the
“Borrowers”), (b) the Guarantors from time to time party hereto (the
“Guarantors”), (c) the financial institutions from time to time party hereto
(the “Lenders”), and (d) GA Capital, LLC, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
     WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers a term loan upon and subject to the terms and
conditions set forth in this Loan Agreement;
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged (these recitals being an integral part of this Loan Agreement), the
Borrowers, the Administrative Agent and the Lenders hereby agree as follows:
1. DEFINITIONS, RULES OF INTERPRETATION, ETC.
     1.1. Definitions The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Loan Agreement referred to below:
     ABL Borrowing Base. At the relevant time of reference thereto, an amount
determined by the First Lien Agent by reference to the most recent Borrowing
Base Report, as adjusted pursuant to the provisions below, which is equal to the
sum of:
     (a) 90% of Eligible Credit Card Receivables (as defined in the First Lien
Credit Agreement) of the Borrowers and the Guarantors; plus
     (b) 90% of the most recently appraised net orderly liquidation value
(stated as a percentage of cost and as performed by an appraiser, and in a
manner, acceptable to the First Lien Agent) of the Eligible Inventory (as
defined in the First Lien Credit Agreement) owned by the Borrowers and the
Guarantors net of Inventory Reserves and the Shrink Reserve (as defined in the
First Lien Credit Agreement as in effect on the Effective Date); provided,
however, that if the Increased ABL Advance Rate Conditions have not occurred and
been satisfied on or prior to December 31, 2010, such percentage shall be
reduced to 87.5% effective as of such date; provided, further, however, that if
the Increased ABL Advance Rate Conditions have occurred and have been satisfied
on or prior to June 30, 2011, such percentage shall be increased by the First
Lien Agent to 90% commencing on the date on which such conditions have been
satisfied (but in no event shall such increase occur after June 30, 2011 if the
Increased ABL Advance Rate Conditions have not been satisfied by that date);
plus
     (c) at the request of the Borrowers and in the sole discretion of the First
Lien Agent and the Administrative Agent after the completion of due diligence
with respect to Eligible Corporate Sales Receivables, an advance rate agreed to
by the First Lien Agent and the Administrative Agent, but not exceeding 85% of
Eligible Corporate Sales Receivables (as defined in the First Lien Credit
Agreement); minus
     (d) Landlord Lien Reserve (as defined in the First Lien Credit Agreement);
minus

 



--------------------------------------------------------------------------------



 



     (e) Hedge Reserve (as defined in the First Lien Credit Agreement); minus
     (f) Net Debt Reserve; minus
     (g) Purchase Card Reserve; minus
     (h) the Term Borrowing Base Reserve; minus
     (i) the Equity Reserve (if then applicable); minus
     (j) Other Reserves (as defined in the First Lien Credit Agreement)
including, without limitation, a Customer Deposit Reserve, a Customer Credit
Liability Reserve, and a reserve for ad valorem and other taxes which may have
priority over the security interest of the First Lien Agent or the
Administrative Agent.
     Anything to the contrary in this Loan Agreement notwithstanding but subject
to the terms of the Intercreditor Agreement, if the First Lien Agent changes
eligibility criteria contained in the definitions of Eligible Credit Card
Receivables, Eligible Corporate Sales Receivables and Eligible Inventory,
changes and/or establishes reserves taken in respect of Eligible Inventory,
Eligible Credit Card Receivables and Eligible Corporate Sales Receivables from
time to time and/or reduces the advance rates against the ABL Borrowing Base or
any components thereof in accordance with the terms of the First Lien Credit
Agreement, the definition of ABL Borrowing Base shall be similarly modified for
purposes of this Loan Agreement; provided that any such change in eligibility
criteria, or any such change and/or establishment of reserves taken in respect
of Eligible Inventory, Eligible Credit Card Receivables and Eligible Corporate
Sales Receivables and/or any such reduction in the advance rates made pursuant
to this paragraph shall not result in more credit being available, and shall not
be more favorable, to the Borrowers than as set forth in the First Lien Credit
Agreement and this Loan Agreement, as each is in effect on the Effective Date.
     ABL Discharge Date. The date on which the “Discharge of ABL Obligations”
under and as defined in the Intercreditor Agreement has occurred.
     ABL Priority Collateral. Has the meaning given to such term in the
Intercreditor Agreement. For the avoidance of doubt, the Borrowers and the
Guarantors shall grant a second priority security interest to the Administrative
Agent in such ABL Priority Collateral to secure the Obligations.
     Accounts Receivable. All rights of BGI or any of its Subsidiaries to
payment for goods sold, leased or otherwise marketed in the ordinary course of
business and all rights of BGI or any of its Subsidiaries to payment for
services rendered in the ordinary course of business and all sums of money or
other proceeds due thereon pursuant to transactions with account debtors, except
for that portion of the sum of money or other proceeds due thereon that relate
to sales, use or property taxes in conjunction with such transactions, recorded
on books of account in accordance with GAAP.
     Acquisition. Any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which BGI or any of its
Subsidiaries (a) acquires any ongoing business or all or substantially all of
the assets of any Person or division thereof, whether through a purchase of
assets, merger or otherwise, or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) a
majority of the securities of a corporation, which securities have ordinary
voting power for the election of directors (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage and voting power) of the outstanding partnership interests of a
partnership or membership interests of a limited liability company.

- 2 -



--------------------------------------------------------------------------------



 



     Adjusted Excess Availability. At any time of determination, the then Excess
Availability, minus, if applicable in accordance with Section 10.1(b), the
Incremental Seasonal Amount at such time.
     Administrative Agent. GA Capital, LLC, acting as administrative agent for
the Lenders, and each other Person appointed as the successor Administrative
Agent in accordance with §14.6.
     Administrative Agent’s Office. The Administrative Agent’s office located at
One Post Office Square, Suite 3765, Boston, Massachusetts 02109 or at such other
location as the Administrative Agent may designate from time to time.
     Administrative Agent’s Special Counsel. Riemer & Braunstein LLP or such
other counsel as may be approved by the Administrative Agent.
     Administrative Questionnaire. An Administrative Questionnaire in a form
supplied by the Administrative Agent.
     Affiliate. Any Person which, directly or indirectly, controls, is
controlled by or is under common control with any Person. “Control” of a Person
means the power, directly or indirectly, (a) to vote five percent (5%) or more
of the Capital Stock (on a fully diluted basis) of such Person having ordinary
voting power for the election of directors, managing members or general partners
(as applicable); or (b) to direct or cause the direction of the management and
policies of such Person (whether by contract or otherwise).
     Agency Account Agreements. See §8.15.1.
     Annual Net Debt Amount. The greatest amount of Net Debt of Paperchase on
any Business Day during the first five Business Days of each calendar year. Once
determined, the Annual Net Debt Amount shall remain unchanged until the
calculation thereof in the subsequent calendar year.
     Applicable Pension Legislation. At any time, any pension or retirement
benefits legislation (be it national, federal, provincial, territorial or
otherwise) then applicable to any Borrower or any of its Subsidiaries.
     Approved Fund. Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arranger. See §16.3.
     Arranger’s Counsel. Bingham McCutchen LLP.
     Assignment and Acceptance. An assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §15.2), and accepted by the Administrative Agent, in substantially
the form of Exhibit C or any other form approved by the Administrative Agent.
     Authorized Officers. The President, Vice President and Chief Financial
Officer, Vice President and Controller, Associate Director, Treasury or
Treasurer of any Borrower and with respect to any Foreign Subsidiary, a director
of such Foreign Subsidiary or, in any case, any Person designated in writing to
the Administrative Agent by any of the foregoing.
     Availability Requirement. See §10.1.

- 3 -



--------------------------------------------------------------------------------



 



     Balance Sheet Date. January 31, 2009.
     Bank of America. Bank of America, N.A.
     Base Rate. The sum of (a) the greater of (i) 3.5% per annum or (ii) the
variable annual rate of interest equal to the “prime rate” as published from
time to time in the Wall Street Journal or any other financial news service
chosen by the Administrative Agent from time to time, and (b) 11.25%.
     Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.
     BGI. As defined in the preamble hereto.
     BGP (UK). BGP (UK) Limited, a company with limited liability incorporated
under the laws of England and Wales.
     Borders. As defined in the preamble hereto.
     Borders Direct. Borders Direct, LLC, a Virginia limited liability company.
     Borders Superstores. Borders Superstores (UK) Limited, a company with
limited liability incorporated under the laws of England and Wales.
     Borrower(s). As defined in the preamble hereto.
     Borrower Obligations. All indebtedness, obligations and liabilities of the
Borrowers and their Subsidiaries to any of the Lenders, any Affiliate of any
Lender and the Administrative Agent, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Loan Agreement, any of the Notes or any of the
other Loan Documents or other instruments at any time evidencing any thereof and
including interest, fees, costs, expenses and indemnities that accrue after the
commencement by or against any Borrower or any of its Subsidiaries of any
Insolvency Proceeding, regardless of whether such interest, fees costs, expenses
and indemnities are allowed claims in such Insolvency Proceeding.
     Borrowing Base Report. As defined in the First Lien Credit Agreement.
     Borrowing Base Requirement. (a) The percentage equal to (i)(A) through
October 31, 2010, 108.5%, and (A) at all times thereafter, 103.5%, minus
(ii) the Inventory Advance Rate with respect to Eligible Inventory (under and as
defined in the First Lien Credit Agreement), multiplied by (b) 100% of the most
recently appraised net orderly liquidation value of Eligible Inventory (as
defined in the First Lien Credit Agreement) net of Inventory Reserves.
     Business Day. Any day on which banking institutions in Boston,
Massachusetts and New York, New York are open for the transaction of banking
business and, in addition, with respect to any Eurocurrency Rate Loan, (a) a
London Banking Day and (b) a day on which Dollar settlements of such dealings
may be effected in New York, New York and London, England.
     Capital Assets. Fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

- 4 -



--------------------------------------------------------------------------------



 



     Capital Expenditures. Amounts paid or Indebtedness incurred by BGI or any
of its Subsidiaries in connection with the purchase or lease by BGI or any of
its Subsidiaries of Capital Assets that would be required to be capitalized and
shown on the balance sheet of such Person in accordance with GAAP, provided that
Capital Expenditures shall not include any expenditures made to effect any
Acquisition.
     Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
     Capitalized Leases. Leases under which BGI or any of its Subsidiaries is
the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.
     Cash Dominion Cure Event. As defined in the First Lien Credit Agreement;
except that any reference therein to Excess Availability shall mean and refer to
Adjusted Excess Availability.
     Cash Dominion Event. As defined in the First Lien Credit Agreement except
that any reference therein to Excess Availability shall mean and refer to
Adjusted Excess Availability.
     CERCLA. See §7.17(a).
     Change in Law. The occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     Change of Control. (a) An event or series of events by which any “person”
or “group” of persons (within the meaning of Section 13 or 14 of the Securities
Exchange Act of 1934) (other than (i) Pershing Square and (ii) and any other
“person” or “group” that the Administrative Agent shall have approved in writing
in its sole discretion) shall have acquired “beneficial ownership” (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under said Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time or the satisfaction of other conditions and irrespective of the
financial and other terms upon which such right may be exercised (such right, an
“option right”)), directly or indirectly, of thirty-seven and a half percent
(37.5%) or more of the Capital Stock of BGI that is entitled (or would be
entitled upon exercise) to vote for members of the board of directors or
equivalent governing body of BGI (and taking into account all such securities
that such “person” or “group” and all other “persons” or “groups” have the right
to acquire pursuant to any option right); or (b) during any period of twelve
consecutive calendar months, individuals who were directors of BGI on the first
day of such period (together with any new directors whose election by the Board
of Directors of BGI was approved by a vote of sixty-six and two-thirds percent
(66 2/3%) of the directors then still in office who were either directors at the
beginning of such period or whose election was previously so approved) shall
cease to constitute a majority of the board of directors of BGI; (c) BGI fails
to own 100% of the Capital Stock of all other Borrowers and all Guarantors,
except as a result of a transaction permitted hereunder; or (d) any “change of
control” or similar event as defined in any First Lien Loan Document.
     Code. The Internal Revenue Code of 1986, as amended.

- 5 -



--------------------------------------------------------------------------------



 



     Collateral. All of the property, rights and interests of the Borrowers and
the Guarantors that are or are intended to be subject to the Liens created by
the Security Documents. Collateral shall include the Intellectual Property of
the Borrowers and Guarantors; it being understood that, subject to §14.11, the
Administrative Agent, for the benefit of itself and the Secured Parties, shall
have a first priority security interest in the Intellectual Property, certain of
the Capital Stock of Paperchase and Borders Superstores, the Capital Stock of
Borders Direct and the Capital Stock of Kobo owned by any Borrower or Guarantor,
and all furniture, fixtures and equipment and the First Lien Agent, for the
benefit of the First Lien Secured Parties, shall have a second priority security
interest in the Intellectual Property, certain of the Capital Stock of
Paperchase and Borders Superstores, the Capital Stock of Borders Direct, the
Capital Stock of Kobo owned by any Borrower or any Guarantor, and all furniture,
fixtures and equipment. For the avoidance of doubt, the term “Collateral”
includes both the ABL Priority Collateral and the Term Priority Collateral.
     Commitment. See §2.1.1.
     Commitment Percentage. With respect to any Lender (a) prior to the initial
advance of the Loans, the percentage (carried out to the ninth decimal place) of
the total Commitments represented by such Lender’s Commitment and (b) at any
time following the initial advance of the Loans, the percentage (carried out to
the ninth decimal place) of the total outstanding Loans represented by such
Lender’s outstanding Loans at such time.
     Compliance Certificate. See §8.4(c).
     Concentration Account. See §8.15.1.
     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of BGI and its Subsidiaries,
consolidated in accordance with GAAP.
     Consolidated EBITDA. With respect to any period, an amount equal to the sum
of (a) Consolidated Net Income of BGI and its Subsidiaries for such period
(excluding (i) all extraordinary nonrecurring items of income, but not losses
(except to the extent (x) such extraordinary cash losses are offset by
extraordinary cash income or (y) such extraordinary non-cash losses are offset
by extraordinary non-cash income) and (ii) income or loss of any Joint Venture
to which BGI or any of its Subsidiaries is a party to the extent such income or
loss would otherwise have been included in Consolidated Net Income), plus (b) in
each case to the extent deducted in the calculation of such Person’s
Consolidated Net Income and without duplication, (i) depreciation and
amortization for such period, plus (ii) income tax expense for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
all as determined in accordance with GAAP, provided, however, that there shall
be excluded in calculating Consolidated Net Income for purposes of this
definition any losses attributable to the use of a fair value methodology for
recognition and measurement of impairment of goodwill not identified with
impaired assets in accordance with Accounting Principles Board Opinion No. 142.
     Consolidated Fixed Charges. With respect to BGI and its Subsidiaries and
for any period, the sum, without duplication, of (a) Consolidated Total Interest
Expense for such period, plus (b) any and all scheduled repayments of principal
during such period in respect of Indebtedness that becomes due and payable or
that are to become due and payable during such period pursuant to any agreement
or instrument to which any Borrower or any of its Subsidiaries is a party
relating to (i) the borrowing of money or the obtaining of credit, including the
issuance of notes or bonds, (ii) the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business), (iii) in
respect of any Capitalized Leases, and (iv) Indebtedness of the type referred to
above of another Person guaranteed by BGI or any of its Subsidiaries, plus
(c) dividends paid by BGI on or in respect of any shares of any class

- 6 -



--------------------------------------------------------------------------------



 



of Capital Stock of BGI during such period, plus (d) the purchase, redemption,
defeasance, retirement or other acquisition of any shares of any class of
Capital Stock of BGI or any of its Subsidiaries, directly or indirectly through
a Subsidiary or otherwise (including the setting apart of assets for a sinking
or other analogous fund to be used for such purpose), plus (e) payment in cash
or other property (other than common shares or additional warrants or rights to
acquire common shares or other equity securities or stock appreciation rights of
BGI) arising or resulting from the settlement, exercise, purchase, redemption,
defeasance, retirement, payment, acquisition or otherwise of the Pershing Square
Warrants or any debt or equity instruments (including interest and fees thereon)
issued as a result of or in connection with the deferral of any payment in
respect of the Pershing Square Warrants or any settlement, exercise, purchase,
redemption, defeasance, retirement, payment, acquisition or otherwise thereof;
provided, however, that payments made to Pershing Square pursuant to the
Pershing Square Term Loan Documents and payments made with respect to the FIFO
Loans in accordance with Section 3.2 (d) hereof shall not be taken into account
in making the foregoing calculation. Demand obligations shall be deemed to be
due and payable during any fiscal period during which such obligations are
outstanding.
     Consolidated Net Income (or Deficit). The consolidated net income (or
deficit) of BGI and its Subsidiaries, after deduction of all expenses, taxes,
and other proper charges, determined in accordance with GAAP.
     Consolidated Operating Cash Flow. For any period, an amount equal to the
sum of (a) Consolidated EBITDA minus (b) Capital Expenditures minus (c) cash
taxes paid, in each case of BGI and its Subsidiaries for such period determined
in accordance with GAAP.
     Consolidated Total Interest Expense. For any period, the aggregate amount
of interest required to be paid or accrued by BGI and its Subsidiaries during
such period on all Indebtedness of BGI and its Subsidiaries outstanding during
all or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized (including, without limitation,
paid-in-kind interest), including payments consisting of interest in respect of
any Capitalized Lease or any Synthetic Lease, and including commitment fees,
agency fees, facility fees, balance deficiency fees and similar fees or expenses
in connection with the borrowing of money.
     Copyright Security Agreement. Each Memorandum of Grant of Security Interest
in Copyrights that may be entered into after the Effective Date by any Borrower,
any Guarantor, any of such Borrower’s or such Guarantor’s Subsidiaries and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, each as amended, supplemented or otherwise modified from time to time.
     Credit Card Notifications. Notifications executed on behalf of the
Borrowers and Guarantors to each of their credit card processors instructing
such credit card processors to remit all proceeds of all credit card charges to
a Concentration Account.
     Customer Credit Liability Reserves. As defined in the First Lien Credit
Agreement.
     Customer Deposit Reserves. As defined in the First Lien Credit Agreement.
     Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

- 7 -



--------------------------------------------------------------------------------



 



     Deed. That certain Composite Security Deed executed and delivered on the
Effective Date, among BGI, BGP (UK) and the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, as amended, supplemented or
otherwise modified from time to time.
     Default. See §13.1.
     Distribution. The declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of a Person, other than dividends
payable solely in shares of common stock of such Person; the purchase,
redemption, defeasance, retirement or other acquisition of any shares of any
class of Capital Stock of a Person, directly or indirectly through a Subsidiary
of such Person or otherwise (including the setting apart of assets for a sinking
or other analogous fund to be used for such purpose); the return of capital by a
Person to its shareholders as such; or any other distribution on or in respect
of any shares of any class of Capital Stock of such Person.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Domestic Lending Office. The office of each Lender designated as such in
Schedule 1 hereto.
     Domestic Subsidiary. Any Subsidiary of BGI organized under the laws of the
United States of America, any state or territory thereof or the District of
Columbia.
     Effective Date. The first date on which the conditions set forth in §11
have been satisfied and the Loans are to be made hereunder.
     Eligible Assignee. Any Person that meets the requirements to be an assignee
under §§15.2(c) and (d) (subject to such consents, if any, as may be required
under §15.2(c)); provided, however, that in no event shall Pershing Square be an
Eligible Assignee.
     Environmental Laws. See §7.17(a).
     EPA. See §7.17(b).
     Equity Reserve. A reserve in the amount equal to the difference between
$10,000,000 and the amount of all principal payments made on account of the FIFO
Loans at the time of calculation; provided that the Equity Reserve shall be
imposed only if, on or before May 15, 2010, BGI fails to receive Net Cash
Proceeds in the sum of at least $25,000,000 (the "New Equity Amount”) (the “New
Equity Raise”); provided, further that (i) the Equity Reserve shall be removed
at such time as the New Equity Raise occurs; or (ii) if BGI receives Net Cash
Proceeds from the sale of its Capital Stock on or before May 15, 2010 but such
amount is less than the New Equity Amount, the Equity Reserve shall be reduced
to an amount equal to the New Equity Amount less the amount of the Net Cash
Proceeds actually received, so long as a positive number; or (iii) if BGI
receives Net Cash Proceeds from the sale of its Capital Stock on or before
May 15, 2010 but such amount, less the amount of any Distributions necessary to
effectuate the New Equity Raise (to the extent such Distributions are permitted
to be made pursuant to §9.4(c)(ii)), is less than the New Equity Amount, the
Equity Reserve shall be reduced to an amount equal to the New Equity Amount less
the amount of the Net Cash Proceeds actually received, less the amount of such
Distributions.
     ERISA. The Employee Retirement Income Security Act of 1974, as amended.

- 8 -



--------------------------------------------------------------------------------



 



     ERISA Affiliate. Any trade or business (whether or not incorporated) under
common control with any Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to the Pension Funding Rules).
     ERISA Event. (a) A Reportable Event with respect to a Pension Plan; (b) the
withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or insolvent under Title IV of ERISA or in endangered or critical
status under the Pension Funding Rules; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan within the meaning of the Pension
Funding Rules; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Borrower or any ERISA Affiliate.
     Eurocurrency Base Rate. See the definition of “Eurocurrency Rate”.
     Eurocurrency Lending Office. Initially, the office of each Lender
designated as such in Schedule 1 hereto; thereafter, such other office of such
Lender, if any, that shall be making or maintaining Eurocurrency Rate Loans.
     Eurocurrency Rate. For any Interest Period with respect to a Eurocurrency
Rate Loan, the greater of (a) 2.50% and (b) a rate per annum determined by the
Administrative Agent pursuant to the following formula:

             
Eurocurrency Rate
  =   Eurocurrency Base Rate    
 
      1.00 — Eurocurrency Reserve Percentage    

Where,
     Eurocurrency Base Rate means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in U.S.
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurocurrency Rate Loan with a
term equivalent to such Interest Period would be offered by Bank of America’s
London branch (or other Bank of America branch or Affiliate) to major banks in
the London or other offshore interbank market for U.S. Dollars at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.
     Eurocurrency Reserve Percentage means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or

- 9 -



--------------------------------------------------------------------------------



 



not applicable to any Lender, under regulations issued from time to time by the
FRB for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurocurrency Reserve Percentage.
     Eurocurrency Rate Loans. Loans bearing interest calculated by reference to
the Eurocurrency Rate.
     Event of Default. See §13.1.
     Excess Availability. At any time of determination, (a) the lesser of
(i) the ABL Borrowing Base at such time, and (ii) the Total First Lien
Commitment at such time, minus (b) the Total Facility Usage at such time.
     Exchange Rate. With respect to any currency other than Dollars, at any date
of determination thereof, the Spot Rate of exchange for the conversion of such
currency into Dollars and with respect to Dollars, at any date of determination
thereof, the Spot Rate of exchange for the conversion of Dollars into the
applicable currency.
     Excluded Subsidiaries. Each of (a) BB Holdings, Inc., a Michigan
corporation, (b) WB Holdings, Inc., a Michigan corporation, (c) BINC Acquisition
Company, a Michigan corporation, (d) Walden Acquisition Company, a Michigan
corporation, (e) Borders/JGE Joint Venture LLC, a Michigan limited liability
company, (f) Borders Online, Inc., a Colorado corporation, (g) Walden Online,
Inc., a Colorado corporation, (h) Borders Fulfillment, Inc., a Delaware
corporation, (i) Borders Online, LLC, a Delaware limited liability company,
(j) BGI Franchise PTY Ltd., a limited company organized under the laws of
Australia, (k) Borders Bookstore (M) SDN BHD, a limited liability company
organized under the laws of Malaysia, (l) BGI (UK), Ltd., a company with limited
liability incorporated under the laws of England and Wales, (m) Books Etc.
Properties, Ltd., a company with limited liability incorporated under the laws
of England and Wales, (n) Charing Cross Properties, Ltd., a company with limited
liability incorporated under the laws of England and Wales, and (o) Evermatch,
Ltd., a company with limited liability incorporated under the laws of England
and Wales.
     Excluded Taxes. With respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrowers hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or considered to be present or, in
the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which any Borrower is considered to be
located, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of §5.17(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by any Borrower under §5.12), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to deliver documentation in accordance with clause
(B) of §5.17(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to §5.17(a)(ii) or (c).

- 10 -



--------------------------------------------------------------------------------



 



     Existing First Lien Credit Agreement. That certain Second Amended and
Restated Multicurrency Revolving Credit Agreement dated as of July 31, 2006, as
amended, by and among BGI, Borders and BGP (UK) Limited, as borrowers, the
lenders party thereto, Bank of America, N.A. in its capacity as administrative
agent for such lenders, JPMorgan Chase Bank, N.A. and Wells Fargo Retail
Finance, LLC in their respective capacity as co-syndication agents thereunder,
and LaSalle Retail Finance, a division of LaSalle Business Credit, LLC and
General Electric Capital Corporation, in their respective capacity as
co-documentation agents thereunder.
     Existing Tranche. As defined in the First Lien Credit Agreement.
     Extended Tranche. As defined in the First Lien Credit Agreement.
     FASB ASC. The Accounting Standards Codification of the Financial Accounting
Standards Board.
     Federal Funds Effective Rate. For any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published for the Business Day next succeeding such day (or, if such day
is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any next
succeeding Business Day, Federal Funds Effective Rate for any such day shall be
the average rate per annum (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to Bank of America, N.A. on such day on such transactions
as reasonably determined by the Administrative Agent.
     Fee Letter. The letter agreement, dated as of the Effective Date, among the
Borrowers and the Administrative Agent, as amended and in effect from time to
time.
     Fees. Collectively, all fees in favor of any Lender, the Administrative
Agent or any other Secured Party, referred to herein or in any other Loan
Document.
     FIFO Loans. Loans made by Bank of America in accordance with the provisions
of Section 2.1.1 hereof. As of the Effective Date the FIFO Loans aggregate
$10,000,000.
     FILO Loans. Loans made by the Lenders (other than Bank of America) in
accordance with the provisions of Section 2.1.1 hereof. As of the Effective
Date, the FILO Loans aggregate $80,000,000.
     Financial Affiliate. A Subsidiary of the bank holding company controlling
any Lender, which Subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
     First Lien Agent. Bank of America, N.A., in its capacity as first lien
administrative agent under the First Lien Loan Documents, and its successors and
assigns.
     First Lien Borrowers. Collectively, BGI, Borders, Inc., and any other
Subsidiary of BGI which becomes a borrower thereunder.
     First Lien Credit Agreement. The Third Amended and Restated Revolving
Credit Agreement dated on or about the Effective Date, among the First Lien
Borrowers, the guarantors party thereto, the First Lien Agent, the First Lien
Lenders, and the other parties thereto from time to time, in form and substance
satisfactory to the Administrative Agent, as it may be amended, restated,
supplemented, modified, renewed, replaced or refinanced in whole or in part from
time to time and any other agreement

- 11 -



--------------------------------------------------------------------------------



 



extending the maturity of, consolidating, otherwise renewing, replacing or
refinancing all or any portion of the First Lien Indebtedness or all or any
portion of the amounts owed under any other agreement that itself is the First
Lien Credit Agreement hereunder and whether by the same or any other agent,
lender or group of lenders and whether or not increasing the amount of First
Lien Indebtedness that may be incurred thereunder, in each case in a manner
consistent with and that does not violate the terms of the Intercreditor
Agreement.
     First Lien Credit Facility. That certain revolving credit facility by the
First Lien Agent and the First Lien Lenders pursuant to the First Lien Loan
Documents.
     First Lien Indebtedness. The Indebtedness of the First Lien Borrowers
pursuant to the First Lien Loan Documents.
     First Lien Lenders. Collectively, the lenders under the First Lien Loan
Documents.
     First Lien Loan Documents. Collectively, the First Lien Credit Agreement
and each of the other “Loan Documents” referred to therein, and as amended from
time to time in accordance with the terms hereof and the Intercreditor
Agreement.
     First Lien Obligations. Has the meaning given to the term “Obligations” in
the First Lien Credit Agreement.
     First Lien Required Lenders. Has the meaning given to the term “Required
Lenders” in the First Lien Credit Agreement.
     First Lien Secured Parties. Collectively, the “Secured Parties” under and
as defined in the First Lien Credit Agreement.
     Fiscal Quarter. Subject to §7.4.1, for the first three Fiscal Quarters of
each year, the 13 week period commencing on the day after the last day of the
preceding Fiscal Quarter and for the fourth Fiscal Quarter of each year, the
period commencing on the day after the last day of the third Fiscal Quarter and
ending on the Saturday closest to January 31 of each year. As used herein, “FQ1
2xxx” refers to the first Fiscal Quarter of the 2xxx Fiscal Year, “FQ2 2xxx”
refers to the second Fiscal Quarter of the 2xxx Fiscal Year and so on.
     Fiscal Year. Subject to §7.4.1, the 52/53 week period commencing on the day
after the last day of the preceding Fiscal Year and ending on the Saturday
closest to January 31 of each year. By way of illustration, BGI’s 2009 Fiscal
Year ended January 30, 2010.
     Fixed Charge Coverage Ratio. As of any date of determination, the ratio of
(a) Consolidated Operating Cash Flow for the Reference Period most recently
ended to (b) Consolidated Fixed Charges for such Reference Period.
     Foreign Lender. Any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     Foreign Subsidiary. Any Subsidiary of BGI (other than BGP (UK)) organized
under the laws of any jurisdiction other than the United States of America, any
state or territory thereof or the District of Columbia.

- 12 -



--------------------------------------------------------------------------------



 



     FRB. The Board of Governors of the Federal Reserve System of the United
States.
     Freight Forwarder Agreement. Each freight forwarder agreement required by
the Administrative Agent, in all cases such agreement to be in form, scope and
substance satisfactory to the Administrative Agent.
     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
     GAAP or generally accepted accounting principles. (a) When used in §10
whether directly or indirectly through reference to a capitalized term used
therein, means (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the Fiscal Year ended on the Balance Sheet Date, and
(ii) to the extent consistent with such principles, the accounting practice of
BGI reflected in its financial statements for the year ended on the Balance
Sheet Date (unless otherwise agreed to by the parties hereto as contemplated by
§1.3), and (b) when used in general, other than as provided above, means
principles that are (i) consistent with the principles promulgated or adopted by
the Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
BGI adopting the same principles, provided that in each case referred to in this
definition of "GAAP” a certified public accountant would, insofar as the use of
such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in GAAP) as to
financial statements in which such principles have been properly applied.
     Governing Documents. With respect to any Person, its certificate or
articles of incorporation or organization, its by-laws, or, as the case may be,
its certificate of formation, limited partnership certificate, operating
agreement, limited partnership agreement or other constitutive documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its Capital Stock.
     Governmental Authority. Any foreign, federal, state, regional, local,
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, or any court or arbitrator.
     Guaranteed Obligations. See §6.1.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
     Guarantors. Each Borrower, each Subsidiary party hereto for purposes of §6
hereof, any Person that becomes party to the First Lien Credit Agreement as a
guarantor thereunder, and any Subsidiary of BGI which executes a Joinder
Agreement as a Guarantor of all of the Obligations pursuant to the provisions of
this Loan Agreement after the Effective Date.
     Guaranty. The Guaranty set forth in §6 of this Loan Agreement, made by each
Guarantor in favor of the Secured Parties pursuant to which each Guarantor
guarantees to the Secured Parties the payment and performance of the
Obligations.
     Hazardous Substances. See §7.17(b).

- 13 -



--------------------------------------------------------------------------------



 



     Hedging Agreement. (a) Any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. and any International
Foreign Exchange Master Agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
     Increased ABL Advance Rate Conditions. At any time of determination, the
satisfaction of each of the following: (a) no Default or Event of Default shall
then exist and be continuing or result from any increase in the advance rate
against Eligible Inventory, and (b) the principal balance of the Loans shall not
exceed $50,000,000.
     Incremental Seasonal Amount. So long as it is a positive number, the sum of
$35,000,000 minus any prepayments made with respect to the FILO Loans.
     Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
     (a) every obligation of such Person for money borrowed,
     (b) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of property, assets or businesses,
     (c) every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person,
     (d) every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),
     (e) every obligation of such Person under any Capitalized Lease,
     (f) every obligation of such Person under any Synthetic Lease,
     (g) all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with

- 14 -



--------------------------------------------------------------------------------



 



any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,
     (h) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock, but only to the extent such equity related purchase
obligations provide that the purchase, redemption, retirement or other
acquisition is required to occur prior to the Maturity Date,
     (i) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),
     (j) every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable Law,
     (k) every obligation, contingent or otherwise, of such Person guaranteeing,
or having the economic effect of guaranteeing or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (j) (the
“primary obligation”) of another Person (the “primary obligor”), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.
     The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (v) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than BGI or any of its Wholly-owned Subsidiaries) thereof,
excluding amounts representative of yield or Interest earned on such investment,
(w) any Synthetic Lease shall be the stipulated loss value, termination value or
other equivalent amount, (x) any derivative contract shall be the maximum amount
of any termination or loss payment required to be paid by such Person if such
derivative contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred,
(y) any equity related purchase obligation shall be the maximum fixed redemption
or purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price and (z) any guaranty or other
contingent liability referred to in clause (k) shall be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty or other contingent obligation is made or, if not stated or
determinable, the maximum reasonably anticipated

- 15 -



--------------------------------------------------------------------------------



 



liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
     Notwithstanding anything to the contrary in this definition of
Indebtedness, the obligations (whether for cash, common shares of BGI or
otherwise) of BGI and its Subsidiaries to settle the Pershing Square Warrants,
any stock appreciation rights issued in lieu thereof or any debt or equity
instruments (including interest and fees thereon) issued as a result of or in
connection with the deferral of any payment in respect of the Pershing Square
Warrants or any settlement, exercise, purchase, redemption, defeasance,
retirement, payment, acquisition or otherwise thereof shall not constitute
Indebtedness hereunder.
     Indemnified Taxes. Taxes other than Excluded Taxes.
     Insolvency Proceeding. As to any Person, any of the following: (i) any case
or proceeding, whether voluntary or involuntary, with respect to such Person
under any Debtor Relief Law or any other or similar proceedings seeking any
stay, reorganization, arrangement, composition or readjustment of the
obligations and indebtedness of such Person, (ii) any proceeding seeking the
appointment of any trustee, receiver, liquidator, custodian, administrator or
other insolvency official with similar powers with respect to such Person or any
of its assets, (iii) any proceeding for liquidation, dissolution or other
winding up of the business of such Person, or (iv) any assignment for the
benefit of creditors or any marshalling of assets of such Person.
     Intellectual Property. As defined in the Security Agreement.
     Intellectual Property Security Agreement. Collectively, (i) the Trademark
Security Agreement, (ii) the Patent Security Agreement, (iii) the Copyright
Security Agreement, and (iv) any other intellectual property security agreements
or joinder or supplement thereto in respect of any Intellectual Property that
may be entered into after the Effective Date with respect to any Subsidiary of a
Borrower or a Guarantor formed or acquired after the Effective Date, in each
case, in form and substance satisfactory to the Administrative Agent and as
amended and in effect from time to time.
     Intercreditor Agreement. That certain Intercreditor Agreement, dated as of
March 31, 2010, among the Administrative Agent, the First Lien Agent, the
Borrowers, the Guarantors and the other parties thereto (if any), in form and
substance satisfactory to the Administrative Agent.
     Interest Payment Date. The last day of each calendar month.
     Interest Period. With respect to each Loan, (a) initially, the three-month
period commencing on the Effective Date of such Loan; and (b) thereafter, each
three-month period commencing on the last day of the next preceding Interest
Period applicable to such Loan; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

- 16 -



--------------------------------------------------------------------------------



 



month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and
     (c) any Interest Period that would otherwise extend beyond the applicable
Maturity Date for any Loan shall end on the Maturity Date.
     Interim Concentration Accounts. See §8.15.1.
     Inventory Advance Rate. (a) From the Effective Date through December 31,
2010, an amount equal to ninety percent (90%); and (b) thereafter, an amount
equal to eighty-seven and one-half percent (87.5%) (subject to increase to
ninety percent (90%) on the terms and as provided in clause (b) of the
definition of ABL Borrowing Base).
     Inventory Reserves. As defined in the First Lien Credit Agreement.
     Investments. All expenditures made and all liabilities incurred
(contingently or otherwise) by a Person (i) for the acquisition of Capital Stock
of any other Person, (ii) for the acquisition of any Indebtedness of any other
Person, (iii) for the making of any loan, advance, capital contribution or
transfer of property to another Person, or (iv) in respect of any guaranties (or
other commitments as described under Indebtedness), or obligations of, any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) the amount of any Investment represented by a guaranty
shall be taken at not less than the principal amount of the obligations
guaranteed and still outstanding; (b) there shall be deducted in respect of each
such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise; (d) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof; and (e) the
amount of any Investment made by a transfer of property shall be valued at the
fair market value of such transferred property at the time of such transfer.
     IP Subordination Conditions. (a) No Default or Event of Default shall exist
at the time of and after giving effect to the subordination of the lien and
security interest of the Administrative Agent in the Intellectual Property to
the lien of the First Lien Agent, and (b) the Administrative Agent shall be
reasonably satisfied that it continues to hold a valid perfected lien and
security interest in the Intellectual Property, subject only to the lien of the
First Lien Agent and to Permitted Liens having priority over the Lien of the
Administrative Agent by operation of applicable Law, and (c) the principal
balance of the Loans shall have been reduced to $50,000,000 or less.
     Joinder Agreements. Joinder agreements in substantially the form of
Exhibit D hereto pursuant to which Subsidiaries of BGI become parties to and
agree to be bound by the provisions of this Loan Agreement as a Guarantor.
     Joint Venture. Any corporation, partnership, limited liability company,
joint venture or other entity in which BGI and its Subsidiaries own not more
than 50% of the capital stock, partnership interests, membership interests or
other ownership interests and which does not meet the definition of “Subsidiary”
herein.
     Kobo. Kobo Inc., a corporation incorporated under the laws of Ontario,
Canada.
     Laws. Means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities,

- 17 -



--------------------------------------------------------------------------------



 



including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
     Lender Affiliate. With respect to any Lender, (a) an Affiliate of such
Lender or (b) any Approved Fund.
     Lenders. The lending institutions listed on Schedule 1 hereto and any other
Person who becomes an assignee of any rights and obligations of a Lender
pursuant to §15.
     Lien. Any mortgage, deed of trust, security interest, charge, pledge,
hypothecation, assignment, attachment, deposit arrangement, encumbrance, lien
(statutory, judgment or otherwise, but excluding any right of set off arising by
operation of law or pursuant to agreements entered into in the ordinary course
of business), or other security agreement or preferential arrangement of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction in respect of the foregoing).
     Loan Agreement or Agreement. This Term Loan Agreement, including the
Schedules and Exhibits hereto.
     Loan Documents or Finance Documents. This Loan Agreement, the Notes, the
Fee Letter, the Security Documents, the Joinder Agreements, the Intercreditor
Agreement and any other instruments, certificates or documents (including,
without limitation, all Borrowing Base Reports and all Compliance Certificates)
delivered or contemplated to be delivered hereunder or thereunder or in
connection herewith or therewith.
     Loans. Any loan made by a Lender to the Borrowers pursuant to §2.1.1
hereof. The term “Loans” includes both FIFO Loans and FILO Loans.
     Local Accounts. See §8.15.1.
     London Banking Day. Any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     Material Adverse Effect. With respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding):
     (a) a material adverse effect on the business, properties, prospects,
condition (financial or otherwise), assets, operations or income of any of the
Borrowers, individually, or the Borrowers and their Subsidiaries, taken as a
whole;
     (b) a material adverse effect on the ability of any of the Borrowers,
individually, or the Borrowers and their Subsidiaries, taken as a whole, to
perform any of their respective Obligations under any of the Loan Documents to
which it is a party; or
     (c) any impairment of the validity, binding effect or enforceability of
this Loan Agreement or any of the other Loan Documents or any impairment of the
rights or remedies available to the Administrative Agent or any Lender under any
Loan Document.

- 18 -



--------------------------------------------------------------------------------



 



     Maturity Date. March 31, 2014.
     Multiemployer Plan. Any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     Multiple Employer Plan. A Plan which has two or more contributing sponsors
(including any Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.
     Net Cash Proceeds. With respect to any sale, transfer or other disposition
by any Borrower or any Guarantor or any proceeds of a casualty, condemnation or
eminent domain, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such transaction (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) reasonable and customary out-of-pocket expenses incurred by
such Person in connection with such transaction (including, without limitation,
appraisals, and brokerage, legal, title and recording or transfer tax expenses
and commissions) paid by any Borrower or Guarantor to third parties (other than
Affiliates)), plus (B) taxes actually paid in connection with any such sale or
disposition and reserves for non-delinquent taxes in connection with the
business sold for periods prior to such sale.
     With respect to the issuance of any Capital Stock by any Borrower or any
Guarantor, the excess of (i) the sum of the cash and cash equivalents received
in connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) underwriting discounts and commissions, and other reasonable out-of-pocket
expenses, incurred by the Borrowers and Guarantors in connection therewith, plus
(B) the amount of any Indebtedness of any of the Borrowers and Guarantors that
is repaid in connection with such transaction.
     Net Debt. Prior to the Paperchase Sale and solely with respect to
Paperchase, at any time of calculation, the difference between the total
Indebtedness of Paperchase then outstanding and the cash and cash equivalents of
Paperchase at such time (but in no event less than zero).
     Net Debt Reserve. Prior to the Paperchase Sale, a reserve in an amount
equal to the sum of (a) 75% of Net Debt as of the last day of each fiscal month
of Paperchase, provided that if that portion of Consolidated EBITDA attributable
to Paperchase is equal to or greater than the Dollar equivalent of 4,000,000
pounds sterling in any Fiscal Year, the Net Debt Reserve shall be in an amount
equal to 50% of Net Debt as of the last day of each fiscal month of Paperchase
for the immediately subsequent Fiscal Year, plus (b) the Annual Net Debt Amount.
     Note Record. A Record with respect to a Note.
     Notes. See §2.6.2.
     Obligations. Singly, any of, and collectively, all of, the Borrower
Obligations and all of the Guaranteed Obligations.
     Other Taxes. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Loan Agreement or any
other Loan Document.

- 19 -



--------------------------------------------------------------------------------



 



     Outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination.
     Overnight Rate. For any day, the greater of (i) the Federal Funds Effective
Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     Paperchase. Paperchase Products Limited, a company with limited liability
incorporated under the laws of England and Wales, and its Subsidiaries.
     Paperchase Sale. The proposed sale of Paperchase by BGI (or its relevant
Subsidiary) to a third party purchaser to the extent expressly permitted by, and
subject to the terms of, §9.5.2(d)(ii).
     Participant. See §15.4.
     Patent Security Agreement. That certain Patent Collateral Assignment and
Security Agreement, executed and delivered on the Effective Date, among the
Borrowers, the Guarantors, each of their respective Subsidiaries and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and any other patent security agreement or joinder or supplement thereto
that may be entered into after the Effective Date with respect to a Subsidiary
of a Borrower or a Guarantor formed or acquired after the Effective Date, each
as amended, supplemented or otherwise modified from time to time.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Pension Act. The Pension Protection Act of 2006, as amended.
     Pension Funding Rules. The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans or Multiemployer Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Code and
Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412 and 430 through 436 of the Code and Sections 302 through
305 of ERISA.
     Pension Plan. Any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) maintained or contributed to by any
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.
     Permitted Liens. Liens permitted by §9.2.
     Permitted Restructuring Transactions and Permitted Restructuring
Transaction. Any one or more of the transactions described on Schedule 1.01A
hereto so long as any such transaction is consummated in accordance with such
Schedule 1.01A.
     Pershing Square. Pershing Square Capital Management, L.P. and/or its
Affiliates (including their respective managed funds but excluding BGI and its
Subsidiaries).
     Pershing Square Term Loan Documents. The term loan agreement dated as of
April 9, 2008, and with a maturity date of April 1, 2010, among BGI, Pershing
Square as the term loan agent, the lenders

- 20 -



--------------------------------------------------------------------------------



 



party thereto and the other parties thereto, together with all agreements,
documents, instruments and certificates relating to the transactions
contemplated thereby.
     Pershing Square Term Loan Facility. That certain term loan facility in an
aggregate principal amount up to $42,500,000 provided to BGI by Pershing Square
and the other lenders under such facility, pursuant to the Pershing Square Term
Loan Documents.
     Pershing Square Warrants. The warrants to purchase common stock issued by
BGI to Pershing Square on April 9, 2008 under the Pershing Square Warrant
Transaction, and including any stock appreciation rights and/or derivatives
issued in lieu of all or a portion thereof under the Pershing Square Warrant
Transaction.
     Pershing Square Warrant Transaction. The issuance by BGI to Pershing Square
on April 9, 2008 of warrants to purchase BGI common stock pursuant to the
Warrant and Registration Rights Agreement, dated as of April 9, 2008, between
BGI and Computershare Trust Company N.A., as Warrant Agent.
     Person. Any individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business, or other legal entity, and any Governmental Authority.
     Plan. Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan but excluding a Multiemployer Plan), maintained for
employees of any Borrower or any ERISA Affiliate or any such Plan to which any
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees.
     Property. Any and all property, whether real, personal, tangible,
intangible or mixed, both owned and leased pursuant to Capitalized Leases, of
any Person.
     Purchase Card Reserve. An amount equal to the then liabilities and
obligations of the Borrowers and/or Guarantors as reported to the Administrative
Agent in accordance with the provisions of Section 8.4(j) hereof with respect to
purchase cards then provided or outstanding (including, without limitation, the
purchase card presently provided by JPMorgan Chase Bank, N.A.), provided that a
Purchase Card Reserve shall not be required to be established until the earliest
of (a) such time as Adjusted Excess Availability is less than or equal to
$105,000,000; (b) the commencement of an Insolvency Proceeding involving any
Borrower or any Guarantor; or (c) a sale of all or substantially all of the
retail operations or inventory by any Borrower or Guarantor through store
closing, going-out of business or similar sales; provided, further, that a
Purchase Card Reserve shall not be required to be maintained if (x) Adjusted
Excess Availability is greater than $105,000,000; and (y) no Insolvency
Proceeding has been commenced against any Borrower or any Guarantor.
     RCRA. See §7.17(a).
     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by BGI or any of its Subsidiaries.
     Record. The grid attached to a Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by any Lender
with respect to any Loan referred to in such Note.
     Reference Period. As of any date of determination, the period of twelve
(12) consecutive fiscal months of BGI and its Subsidiaries ending on such date,
or if such date is not a fiscal month end date, the

- 21 -



--------------------------------------------------------------------------------



 



period of twelve (12) consecutive fiscal months most recently ended (in each
case treated as a single accounting period).
     Register. See §15.3.
     Related Parties. With respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
     Replacement Lender. See §5.12.
     Reportable Event. Any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
     Required Lenders. As of any time following the initial advance of the
Loans, the Lenders having or holding Loans representing at least fifty-one
percent (51%) of the outstanding Loans. As of any time prior to the initial
advance of the Loans, the Lenders having or holding Commitments representing at
least fifty-one percent (51%) of the total Commitments.
     Restricted Payments. In relation to BGI and its Subsidiaries, any
(a) Distribution, (b) payment in cash or other property (other than common
shares or additional warrants or rights to acquire common shares or other equity
securities or stock appreciation rights of BGI) arising or resulting from the
settlement, exercise, purchase, redemption, defeasance, retirement, payment,
acquisition or otherwise of the Pershing Square Warrants or any debt or equity
instruments (including interest and fees thereon) issued as a result of or in
connection with the deferral of any payment in respect of the Pershing Square
Warrants or any settlement, exercise, purchase, redemption, defeasance,
retirement, payment, acquisition or otherwise thereof or (c) derivatives or
other transactions with any financial institution, fund, commodities or stock
exchange, clearinghouse or other Person (a “Derivatives Counterparty”)
obligating BGI or any of its Subsidiaries to make payments to such Derivatives
Counterparty as a result of any change in market value of any Capital Stock of
BGI or such Subsidiary.
     Revolving Lender. As defined in the First Lien Credit Agreement.
     SARA. See §7.17(a).
     Seasonal Availability Requirement. See §10.1(b).
     Secured Parties. Collectively, the Administrative Agent, the Lenders, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to terms hereof, and the other Persons (including, without limitation,
any Affiliate of any Lender) the Obligations owing to which are or are purported
to be secured by the Collateral under the terms of the Security Documents.
     Securities Pledge Agreement. Collectively, (a) that certain Securities
Pledge Agreement, executed and delivered on the Effective Date, among the
Borrowers, the Guarantors and the Administrative Agent, (b) any other securities
pledge agreement or joinder or supplement thereto that may be entered into after
the Effective Date with respect to a Subsidiary of any Borrower or any Guarantor
formed or acquired after the Effective Date and required to join such securities
pledge agreement hereunder, in each case, in form and substance reasonably
acceptable to the Administrative Agent and as amended and in effect from time to
time, and (c) all other instruments, agreements and documents executed or
delivered pursuant to or in connection with such securities pledge agreement
(including, without limitation, any certificates representing pledged Capital
Stock or transfer powers delivered in connection therewith).

- 22 -



--------------------------------------------------------------------------------



 



     Security Agreement. Collectively, (a) the Security Agreement, dated as of
the Effective Date, among BGI, the other Borrowers, the Guarantors, any other
parties thereto and the Administrative Agent and in form and substance
satisfactory to the Lenders and the Administrative Agent (as the same may be
amended from time to time), (b) and any other security agreement or joinder or
supplement thereto that may be entered into after the Effective Date with
respect to a Subsidiary of a Borrower or a Guarantor formed or acquired after
the Effective Date and required to join such security agreement hereunder, in
each case, in form and substance reasonably acceptable to the Administrative
Agent and as amended and in effect from time to time, and (c) all other
instruments, agreements and documents executed or delivered pursuant to or in
connection with such security agreement (including, without limitation, any
perfection certificates or collateral certificates delivered in connection
therewith).
     Security Documents. Collectively, the Security Agreement, the Deed, the
Intellectual Property Security Agreement, the Securities Pledge Agreement, the
Agency Account Agreements, the Freight Forwarder Agreements and all other
instruments and documents, including without limitation Uniform Commercial Code
financing statements (or the foreign equivalent, if applicable), required to be
executed or delivered pursuant to any Security Document, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
     Small Format Stores. The stores owned by any Borrower or any of its
Subsidiaries that consist of Waldenbooks stores, Borders airport stores,
“Borders Express” stores and “Borders Outlet” stores.
     Solvent. With respect to any Person on a particular date, that on such date
(a) the fair value of the Property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (e) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
     Spot Rate. For a currency, the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
     Subordinated Debt. Indebtedness of a Borrower or Guarantor that is
subordinate in right of payment to any or all of the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent and which
provides, without limitation, (a) for a maturity after the Maturity Date,
(b) that such Indebtedness is unsecured, (c) that no principal payments shall be
required to be made until after the Maturity Date, and (d) interest shall accrue
and be payable in kind or in cash (subject to the right of the Administrative
Agent to impose a payment blockage period upon the occurrence and during the

- 23 -



--------------------------------------------------------------------------------



 



continuance of any Default or Event of Default) at a rate of interest reasonably
acceptable to the Administrative Agent.
     Subsidiary. With respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     Synthetic Lease. Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
     Taxes. All present or future taxes, including all levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges relating to such amounts imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
     Term Borrowing Base Reserve. Has the meaning set forth in Section 10.2
hereof.
     Term Loan Facility. The term loan facility provided to the Borrowers under
this Loan Agreement.
     Term Loan Facility Borrowing Base. An amount equal to the lesser of (a)
$90,000,000 (as such amount shall be reduced on a dollar-for-dollar basis for
all prepayments of the Loans) and (b) the Borrowing Base Requirement.
     Term Loan Priority Account. A non-interest bearing account in the name of
the Administrative Agent established with a financial institution acceptable to
the Administrative Agent, into which solely proceeds of the Term Priority
Collateral shall be deposited.
     Term Priority Collateral. Has the meaning given to such term in the
Intercreditor Agreement.
     Total Facility Usage. Has the meaning given to such term in the First Lien
Credit Agreement.
     Total First Lien Commitment. Has the meaning given to the term “Total
Commitment” in the First Lien Credit Agreement.
     Trademarks. As defined in the Security Agreement.
     Trademark Security Agreement. That certain Trademark Collateral and
Security Pledge Agreement, executed and delivered on the Effective Date, among
the Borrowers, the Guarantors, each of their respective Subsidiaries and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and any other trademark security agreement or joinder or supplement
thereto that may be entered into after the Effective Date with respect to a
Subsidiary of a Borrower or a Guarantor formed or acquired after the Effective
Date and required to join such trademark security agreement hereunder, each as
amended, supplemented or otherwise modified from time to time.

- 24 -



--------------------------------------------------------------------------------



 



     Wholly-owned Subsidiary. Any Subsidiary of BGI of which all of the
outstanding shares of capital stock or other equity interests are owned by BGI
(whether directly or through one or more Wholly-owned Subsidiaries of BGI)
except for (a) directors’ qualifying shares in jurisdictions where such
qualifying shares are required, and (b) non-voting stock issued pursuant to
employee stock or stock option plans; provided that (i) in respect of
Paperchase, such stock shall be in lieu of cash compensation that the applicable
employees would otherwise have received in the ordinary course of business, as
reasonably determined by the board of directors or other governing body of
Paperchase, and (ii) in respect of any other Subsidiary, the aggregate amount of
such stock shall not exceed 1% of such Subsidiary’s outstanding stock.
     1.2. Rules of Interpretation.
     (a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Loan Agreement; provided that any terms
used herein which are defined by reference to the First Lien Credit Agreement
shall mean such terms as defined in the First Lien Credit Agreement as of the
Effective Date, without giving effect to any modifications or amendments thereto
except to the extent that the Required Lenders under this Loan Agreement consent
thereto.
     (b) The singular includes the plural and the plural includes the singular.
     (c) A reference to any law includes any amendment or modification to such
law.
     (d) A reference to any Person includes its permitted successors and
permitted assigns.
     (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
     (f) The words “include”, “includes” and “including” are not limiting.
     (g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein, with the term “instrument” being
that defined under Article 9 of the Uniform Commercial Code.
     (h) Reference to a particular “§” refers to that section of this Loan
Agreement unless otherwise indicated.
     (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Loan Agreement as a whole and not to any particular section
or subdivision of this Loan Agreement.
     (j) Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”

- 25 -



--------------------------------------------------------------------------------



 



     (k) This Loan Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.
     (l) This Loan Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrowers and are the product of discussions and
negotiations among all parties. Accordingly, this Loan Agreement and the other
Loan Documents are not intended to be construed against the Administrative Agent
or any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.
     1.3. Accounting Principles. Except as otherwise provided in this Loan
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Loan
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate); provided, however, that if any
change in GAAP or the application thereof occurs hereafter, or if BGI adopts a
change to its accounting principles or methods with the agreement of its
independent certified public accountants, and such change results in a change in
the calculation of any financial covenant or restriction set forth herein, then
the parties hereto agree to enter into and diligently pursue negotiations in
order to amend such financial covenant or restriction so as to equitably reflect
such change, with the desired result that the criteria for evaluating the
financial condition and results of operations of BGI and its Subsidiaries shall
be the same after such change as if such change had not been made. Pending the
resolution of any such negotiations, the Borrowers agree to provide to each of
the Lenders such unaudited financial information and pro forma statements using
the accounting methods and principles used in the preparation of the audited
financial statements for the Fiscal Year ended as of the Balance Sheet Date, as
are necessary to enable the Lenders to test the financial covenants contained
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant contained herein, Indebtedness of the Borrowers and their
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
2. THE TERM LOAN FACILITY.
     2.1. Term Loan.
     2.1.1. Commitment to Lend under Term Loan Facility. Subject to the terms
and conditions set forth in this Loan Agreement, including, without limitation,
§5.17(g), each of the Lenders severally agrees to lend to the Borrowers on the
Effective Date, the amount set forth opposite such Lender’s name in Schedule 1
(such amount being referred to herein as such Lender’s “Commitment”). Any such
Loans which are repaid or prepaid may not be reborrowed.
     2.1.2. [Reserved].
     2.1.3. [Reserved].
     2.2. [Reserved].
     2.3. [Reserved].

- 26 -



--------------------------------------------------------------------------------



 



     2.4. [Reserved].
     2.5. [Reserved].
     2.6. Evidence of Loan Obligations.
     2.6.1. Loan Accounts. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note as set forth in §2.6.2
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, type, amount, currency, and maturity of its Loans and payments
with respect thereto.
     2.6.2. The Notes. Upon the request of any Lender to the Borrowers, such
Lender’s Loans shall be evidenced by separate promissory notes of the Borrowers
in substantially the form of Exhibit A hereto (each a “Note”) in each case dated
as of the Effective Date (or such other date on which a Lender may become a
party hereto in accordance with §15 hereof) and completed with appropriate
insertions. One Note shall be payable to the order of each such requesting
Lender in a principal amount equal to the outstanding amount of all Loans made
by such Lender, plus interest accrued thereon, as set forth below. Each of the
Borrowers irrevocably authorizes each Lender to make or cause to be made, at or
about the time of receipt of any payment of principal on such Lender’s Note, an
appropriate notation on such Lender’s Note Record reflecting the receipt of such
payment.
     2.7. Interest on Loans. Except as otherwise provided in §5.11:
     (a) the Loans shall bear interest at the rate per annum equal to the sum of
(i) the Eurocurrency Rate plus (ii) 12.25%.
     (b) each Borrower promises to pay interest on each Loan made to it (and the
Borrowers jointly and severally promise to pay interest on all the Loans) in
arrears on each Interest Payment Date with respect thereto and at such other
times as may be specified herein. Interest on the Loans shall be payable in
Dollars. Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment,

- 27 -



--------------------------------------------------------------------------------



 



and before and after the commencement of any proceeding under any Debtor Relief
Laws.
     2.8. [Reserved].
     2.9. Funds for Loans. Not later than 2:00 p.m. (Eastern time) on the
Effective Date, each of the Lenders will make available to the Administrative
Agent, at the Administrative Agent’s Office, in immediately available funds, the
amount of such Lender’s Commitment Percentage of the amount of the Loans. Upon
receipt from each Lender of such amount, and upon receipt of the documents
required by §11 and the satisfaction of the other conditions set forth therein,
to the extent applicable, the Administrative Agent will make available to the
Borrowers the aggregate amount of the Loans made available to the Administrative
Agent by the Lenders. The failure or refusal of any Lender to make available to
the Administrative Agent at the aforesaid time and place on the Effective Date
the amount of its Commitment Percentage of the Loans shall not relieve any other
Lender from its several obligation hereunder to make available to the
Administrative Agent the amount of such other Lender’s Commitment Percentage of
the Loans.
3. REPAYMENT OF THE LOANS.
     3.1. Maturity. The Borrowers jointly and severally promise to pay on the
Maturity Date, and there shall become absolutely due and payable on the Maturity
Date, all of the Loans outstanding on such date, together with any and all
accrued and unpaid interest thereon.
     3.2. Mandatory Repayments of the Loans.
     (a) Immediately upon the occurrence of the Paperchase Sale, the Borrowers
shall apply the Net Cash Proceeds up to $25,000,000 received in connection with
such sale to prepay the Loans, and as long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the remainder
of such Net Cash Proceeds shall be applied to repay the obligations under the
First Lien Credit Facility; (and if a Default or Event of Default shall have
occurred and be continuing or would result therefrom, the remainder of such Net
Cash Proceeds shall be utilized to prepay the Loans).
     (b) (i) Immediately upon the sale or disposition of any Term Priority
Collateral resulting in Net Cash Proceeds in excess of $50,000, except as
provided in Section 3.2(c), the Borrowers shall apply all of the Net Cash
Proceeds received in connection therewith to prepay the Loans, and
(ii) quarterly, on the first day of each fiscal quarter, except as provided in
Section 3.2(c), the Borrowers shall prepay the Loans in an amount equal to all
of the Net Cash Proceeds received in connection with any other sales or
dispositions of any Term Priority Collateral during the immediately preceding
fiscal quarter.
     (c) Upon any casualty, condemnation or eminent domain proceeding relating
to any furniture, fixtures and equipment constituting Term Priority Collateral,
as long as no Event of Default shall have occurred and be continuing, the
Borrowers shall deposit the Net Cash Proceeds therefrom into the Term Loan
Priority Account. Such Net Cash Proceeds shall be applied to prepay the Loans,
if (i) a Default or Event of Default thereafter arises, or (ii) to the extent
that any portion of the Net Cash Proceeds of such casualty, condemnation or
eminent domain proceeding have not been reinvested by the

- 28 -



--------------------------------------------------------------------------------



 



Borrowers within 180 days after the receipt of such Net Cash Proceeds to repair
or replace the relevant asset.
     (d) Unless sooner paid, the principal amount of the FIFO Loans shall be
repaid in equal monthly installments of $2,500,000 each on the first day of
September, October, November and December, 2010.
     (e) Any repayment of the FILO Loans under this Section 3.2 shall be
accompanied by a make-whole payment in the amount set forth in Section 3.3
hereof, provided that to the extent that the Loans prior to the occurrence of an
Event of Default are prepaid as a result of either the Paperchase Sale or the
sale or disposition of furniture, fixtures or equipment or any casualty,
condemnation or eminent domain proceeding relating thereto, in each case which
constitutes Term Priority Collateral, no make-whole payment shall be required to
be paid.
     (f) All repayments under this Section 3.2 shall first be applied to FIFO
Loans and thereafter shall be applied to FILO Loans. Any such payments applied
to the FIFO Loans shall be applied in inverse order of maturity of the
installment payments required under Section 3.2(d) hereof until the FIFO Loans
have been repaid in full, but such payments shall not postpone the time for
payment of any installment. Any amounts repaid may not be reborrowed.
     3.3. Optional Repayments of the Loans.
     (a) At any time, the Borrowers may prepay the outstanding principal amount
of the Loans in whole or in part, provided, however, the principal amount of the
FILO Loans being prepaid shall be paid together with the following make-whole
payment (together with accrued and unpaid interest on the principal amount being
prepaid) plus, in respect of an optional prepayment by the Borrowers of 100% of
the outstanding principal amount of the Loans, any other amounts due and payable
to the Administrative Agent or the Lenders at such time:

      Prepayment Date   Make-Whole Payment
From and after the Effective Date through the date immediately preceding the 1st
anniversary of the Effective Date
  100% of the principal amount of the FILO Loans being prepaid plus a make whole
premium equal to the greater of (x) all remaining unpaid interest and fees that
would have otherwise accrued through the 1st anniversary of the Effective Date
on such amount being prepaid and (y) 3.00% of the principal amount of the FILO
Loans being prepaid
 
   
From and after the 1st anniversary of the Effective Date through the date
immediately preceding the 2nd anniversary of the Effective Date
  100% of the principal amount of the FILO Loans being prepaid plus a make whole
premium equal to 3.00% of the

- 29 -



--------------------------------------------------------------------------------



 



      Prepayment Date   Make-Whole Payment
 
  principal amount of the FILO Loans being prepaid
 
   
From and after the 2nd anniversary of the Effective Date through the date
immediately preceding the 3rd anniversary of the Effective Date
  100% of the principal amount of the FILO Loans being prepaid plus a make whole
premium equal to 2.00% of the principal amount of the FILO Loans being prepaid
 
   
Thereafter
  100% of the principal amount of the FILO Loans being prepaid

     (b) Notwithstanding the foregoing, from and after the Effective Date
through the date immediately preceding the second anniversary of the Effective
Date, so long as no Default or Event of Default shall have occurred and be
continuing at the time of such proposed prepayment or would result therefrom,
the Borrowers may prepay up to $20,000,000 of the outstanding amount of the FILO
Loans at a price equal to 100% of the principal amount of the FILO Loans being
prepaid plus a make whole premium equal to 2.00% of the principal amount of the
FILO Loans being prepaid (together with accrued and unpaid interest on the
principal amount being prepaid).
     (c) Each voluntary prepayment made pursuant to this §3.3 shall be made on
the following terms and conditions: (i) any full or partial prepayment of the
outstanding amount of any Loans pursuant to this §3.3 made other than on the
last day of the Interest Period relating thereto shall be subject to the payment
of any additional costs described in §5.10 incurred by any applicable Lender,
(ii) the Borrowers shall give the Administrative Agent, no later than 10:00 a.m.
(Eastern time), at least one (1) Business Day prior written notice of any
proposed prepayment pursuant to this §3.3 of Loans (which notice shall be
irrevocable), in each case specifying the proposed date of prepayment of
applicable Loans and the principal amount to be prepaid, (iii) each such partial
prepayment of the applicable Loans shall, except in the case of a prepayment
resulting from the Paperchase Sale, be in the amount of $1,000,000 or a multiple
of $500,000 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of prepayment and shall be applied
to the principal of the Loans (iv) all prepayments under this Section 3.3 shall
first be applied to FIFO Loans and thereafter shall be applied to FILO Loans.
Any such payments applied to the FIFO Loans shall be applied in inverse order of
maturity of the installment payments required under Section 3.2(d) hereof until
the FIFO Loans have been repaid in full, but such payments shall not postpone
the time for payment of any future installment; and (v) with respect to any
payments applied to the FILO Loans, if an Event of Default shall have occurred
and be continuing at the time of any such payment or would result therefrom,
each partial prepayment shall be allocated among the Lenders, in proportion, as
nearly as practicable, to the respective unpaid principal amount of each
Lender’s applicable FILO Loans, with adjustments to the extent practicable to
equalize any prior repayments not exactly in proportion. Any amounts prepaid may
not be reborrowed.

- 30 -



--------------------------------------------------------------------------------



 



4. [RESERVED].
5. CERTAIN GENERAL PROVISIONS.
     5.1. Administrative Agent’s Fees. The Borrowers jointly and severally agree
to pay to the Administrative Agent and its Affiliates, at the times and in the
manner set forth in the Fee Letter, the fees described in the Fee Letter for the
accounts of the Persons named therein.
     5.2. BGI as Agent for other Borrowers. Each of the Borrowers, by its
execution of this Loan Agreement, irrevocably authorizes BGI to give and receive
all notices and instructions, to take all actions and make such agreements
expressed to be capable of being given, received or taken by BGI or any other
Borrower under this Loan Agreement and the other Loan Documents and
notwithstanding that such notice, instruction, action or agreement may affect
such other Borrower, and each Borrower shall, as regards the Administrative
Agent and the other Lenders, be bound thereby as though each Borrower, as
applicable, itself had given or received such notice or instruction, taken such
action or made such agreement.
     5.3. Funds for Payments.
     5.3.1. Payments to Administrative Agent. All payments of principal and
interest on Loans, Fees and any other amounts due hereunder or under any of the
other Loan Documents shall be made on the due date thereof to the Administrative
Agent in Dollars, for the respective accounts of the Lenders or the
Administrative Agent, as the case may be, at the Administrative Agent’s Office
or, if the Administrative Agent from time to time so designates, directly to the
Lenders or to another place, in each case at or about 11:00 a.m. (Eastern time
or other local time at the place of payment) and in immediately available funds.
     5.3.2. No Offset, etc. Subject to Section 5.17, all payments by the
Borrowers hereunder and under any of the other Loan Documents shall be made
without recoupment, setoff or counterclaim and free and clear of and without
deduction for any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless the Borrowers are compelled
by law to make such deduction or withholding. If any such obligation is imposed
upon the Borrowers with respect to any amount payable by them hereunder or under
any of the other Loan Documents, the Borrowers will pay to the Administrative
Agent, for the account of the Lenders or the Administrative Agent, on the date
on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable such
Lenders or the Administrative Agent to receive the same net amount which such
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrowers. The Borrowers will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by the Borrowers hereunder or under such other Loan Document.

- 31 -



--------------------------------------------------------------------------------



 



     5.4. Computations. All computations of interest on the Loans and of Fees
shall, unless otherwise expressly provided herein, be based on a 360-day year
and paid for the actual number of days elapsed. Except as otherwise provided in
the definition of the term “Interest Period”, whenever a payment hereunder or
under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
outstanding amount of the Loans as reflected on the Note Records and accounts
relating to such Loans from time to time shall be considered correct and binding
on the Borrowers absent manifest error or unless within five (5) Business Days
after receipt of any notice by the Administrative Agent or any of the Lenders of
such outstanding amount, the Administrative Agent or such Lender shall notify
the Borrowers to the contrary.
     5.5. Inability to Determine Eurocurrency Rate. In the event, prior to the
commencement of any Interest Period relating to any Loan, the Administrative
Agent shall determine or be notified by the Required Lenders that (a) adequate
and reasonable methods do not exist for ascertaining the Eurodollar Rate that
would otherwise determine the rate of interest to be applicable to any Loan
during any Interest Period with respect to a Loan, or (b) the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to the Lenders of making or maintaining their Loans
during such period, the Administrative Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrowers and the
Lenders) to the Borrowers and the Lenders. In such event, (i) each Eurocurrency
Rate Loan will automatically, on the last day of the then current Interest
Period relating thereto, become a Base Rate Loan and (ii) the obligations of the
Lenders to make or continue Eurocurrency Rate Loans shall be suspended until the
Administrative Agent or the Required Lenders determine that the circumstances
giving rise to such suspension no longer exist, whereupon the Administrative
Agent or, as the case may be, the Administrative Agent upon the instruction of
the Required Lenders shall so notify the Borrowers and the Lenders.
     5.6. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.
     5.7. Additional Costs, etc. If any Change in Law shall:
     (a) subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Loan

- 32 -



--------------------------------------------------------------------------------



 



Agreement, the other Loan Documents, such Lender’s Commitment or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or the Administrative Agent), or
     (b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender or the Administrative
Agent under this Loan Agreement or any of the other Loan Documents, or
     (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Loan Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or
     (d) impose on any Lender or the Administrative Agent any other conditions
or requirements with respect to this Loan Agreement, the other Loan Documents,
the Loans, such Lender’s Commitment or any class of loans, letters of credit or
commitments of which any of the Loans or such Lender’s Commitment forms a part,
and the result of any of the foregoing clauses (a) through (d) is:
     (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender’s Commitment,
or
     (ii) to reduce the amount of principal, interest or other amount payable to
such Lender or the Administrative Agent hereunder on account of such Lender’s
Commitment or any of the Loans, or
     (iii) to require such Lender or the Administrative Agent to make any
payment or to forego any interest or other sum payable hereunder, the amount of
which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrowers hereunder,
then, and in each such case, the Borrowers will, upon demand made by such Lender
or (as the case may be) the Administrative Agent at any time and from time to
time and as often as the occasion therefor may arise, and receipt by the
Borrowers of a certificate meeting the requirements of §5.9, pay to such Lender
or the Administrative Agent such additional amounts as will be sufficient to
compensate such Lender or the Administrative Agent for such additional cost,
reduction, payment or foregone interest or other sum.
     5.8. Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for banks or bank holding companies or any change in the
interpretation or application thereof by a Governmental Authority with
appropriate jurisdiction, or (b) compliance by such Lender or any corporation
controlling such Lender with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
entity regarding capital adequacy, has the effect of reducing the return on such
Lender’s commitment with respect to any Loans to a level below that which such
Lender could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s then existing policies

- 33 -



--------------------------------------------------------------------------------



 



with respect to capital adequacy and assuming full utilization of such entity’s
capital) by any amount deemed by such Lender to be material, then such Lender
may notify the Borrowers of such fact. To the extent that the amount of such
reduction in the return on capital is not reflected in the interest rate
applicable to the Loans, the Borrowers jointly and severally agree to pay such
Lender for the amount of such reduction in the return on capital as and when
such reduction is determined upon presentation by such Lender of a certificate
in accordance with §5.9 hereof. Each Lender shall allocate such cost increases
among its customers in good faith and on an equitable basis.
     5.9. Certificate. A certificate setting forth any additional amounts
payable pursuant to §§5.7 or 5.8 and a brief explanation of such amounts which
are due, submitted and signed by any Lender or the Administrative Agent to the
Borrowers, shall be conclusive, absent manifest error, that such amounts are due
and owing.
     5.10. Indemnity. The Borrowers jointly and severally agree to indemnify
each Lender and to hold each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits, any foreign exchange losses and
any loss or expense arising from the liquidation or redeployment of funds
obtained by it to maintain any Loans, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract) that such Lender may sustain or incur as a
consequence of (a) default by a Borrower in payment of the principal amount of
or any interest on any Loans as and when due and payable, including any such
loss or expense arising from interest or fees payable by such Lender to banks of
funds obtained by it in order to maintain its Loans or (b) the making of any
payment of a Loan on a day that is not the last day of the applicable Interest
Period with respect thereto, including interest or fees payable by such Lender
to lenders of funds obtained by it in order to maintain any such Loans.
     5.11. Interest After Default. Upon the occurrence and during the
continuance of a Default or an Event of Default, all amounts payable hereunder
or under any of the other Loan Documents (including, without limitation, overdue
principal and (to the extent permitted by applicable Law) interest on the Loans,
all other overdue amounts payable hereunder or under any of the other Loan
Documents, and the principal of the Loans not overdue) shall bear interest
compounded monthly and payable, without notice, demand or presentment, at a rate
per annum equal to two percent (2%) above the rate of interest then applicable
thereto until such Default or Event of Default has been cured or remedied or
such Default or Event of Default has been waived in accordance with the terms
hereof (after as well as before judgment and after as well as before the
commencement of any proceeding under any Debtor Relief Law).
     5.12. Replacement of Lenders. If any Lender (an “Affected Lender”)
(a) makes demand upon the Borrowers for (or if the Borrowers are otherwise
required to pay) amounts pursuant to §§5.7 or 5.8, (b) is unable to make or
maintain Eurocurrency Rate Loans as a result of a condition described in §5.6 or
(c) defaults in its obligation to make Loans in accordance with the terms of
this Loan Agreement, the Borrowers may, so long as no Default or Event of
Default has occurred and is then continuing, within ninety (90) days of receipt
of such demand, notice (or the occurrence of such other event causing the
Borrowers to be required to pay such compensation or causing §5.6 to be
applicable), or default referred to in clauses (a), (b) or (c), as the case may
be, by notice (a “Replacement Notice”) in writing to the Administrative Agent
and such Affected Lender (i) request the Affected Lender to cooperate with the
Borrowers in obtaining a replacement Lender satisfactory to the Administrative
Agent and the Borrowers (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Loans
and Commitment as provided herein, but none of such Lenders shall be under an
obligation to do so; or (iii) designate a Replacement Lender approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed.
If any satisfactory Replacement Lender shall be obtained, and/or if any one or
more of the non-Affected Lenders shall agree to acquire and assume all of the
Affected Lender’s Loans and Commitment, then such Affected Lender shall assign,
in accordance

- 34 -



--------------------------------------------------------------------------------



 



with §15, all of its Commitment, Loans, Notes and other rights and obligations
under this Loan Agreement and all other Loan Documents to such Replacement
Lender or non-Affected Lenders, as the case may be, in exchange for payment of
the principal amount so assigned and all interest and fees accrued on the amount
so assigned, plus all other Obligations then due and payable to the Affected
Lender; provided, however, that (A) such assignment shall be without recourse,
representation or warranty and shall be on terms and conditions reasonably
satisfactory to such Affected Lender and such Replacement Lender and/or
non-Affected Lenders, as the case may be, and (B) prior to any such assignment,
the Borrowers shall have paid to such Affected Lender all amounts properly
demanded and unreimbursed under §§5.7 and 5.8. Upon the effective date of such
assignment, the Borrowers shall issue replacement Notes to such Replacement
Lender and/or non-Affected Lenders, as the case may be, and such institution
shall become a “Lender” for all purposes under this Loan Agreement and the other
Loan Documents.
     5.13. [Reserved].
     5.14. [Reserved].
     5.15. Concerning Joint and Several Liability of the Borrowers.
     (a) Each of the Borrowers is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders and the Administrative Agent under
this Loan Agreement, for the mutual benefit, directly and indirectly, of each of
the Borrowers and in consideration of the undertakings of each other Borrower to
accept joint and several liability for the Obligations.
     (b) Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this §5.15), it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction among them.
     (c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.
     (d) The Obligations of each of the Borrowers under the provisions of this
§5.15 constitute the full recourse Obligations of each of the Borrowers
enforceable against each such Person to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this Loan
Agreement or the other Loan Documents or any other circumstance whatsoever as to
any other Borrower.
     (e) Except as otherwise expressly provided herein, each Borrower hereby
waives promptness, diligence, presentment, demand, protest, notice of acceptance
of its joint and several liability, notice of any and all advances of the Loans
made under this Loan Agreement and the Notes, notice of occurrence of any
Default or Event of Default (except to the extent notice is expressly required
to be given pursuant to the terms of this Loan Agreement or any of the other
Loan Documents), or of any demand for any

- 35 -



--------------------------------------------------------------------------------



 



payment under this Loan Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or the Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Loan Agreement and the other Loan Documents. Each Borrower hereby waives all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any right to require the
marshaling of assets of the Borrowers and any other entity or Person primarily
or secondarily liable with respect to any of the Obligations, and all suretyship
defenses generally. Each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment, or place or manner for
payment, compromise, refinancing, consolidation or renewals of any of the
Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent and
the Lenders at any time or times in respect of any default by any Borrower in
the performance or satisfaction of any term, covenant, condition or provision of
this Loan Agreement and the other Loan Documents, any and all other indulgences
whatsoever by the Administrative Agent and the Lenders in respect of any of the
Obligations hereunder, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of such
Obligations or the addition, substitution or release, in whole or in part, of
any Borrowers or any other entity or Person primarily or secondarily liable for
any Obligation. Such Borrower further agrees that its Obligations shall not be
released or discharged, in whole or in part, or otherwise affected by the
adequacy of any rights which the Administrative Agent or any Lender may have
against any collateral security or other means of obtaining repayment of any of
the Obligations, the impairment of any collateral security securing the
Obligations, including, without limitation, the failure to protect or preserve
any rights which the Administrative Agent or any Lender may have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security, any other act or omission which
might in any manner or to any extent vary the risk of such Borrower, or
otherwise operate as a release or discharge of such Borrower, all of which may
be done without notice to such Borrower. If for any reason any of the other
Borrowers has no legal existence or is under no legal obligation to discharge
any of the Obligations, or if any of the Obligations have become irrecoverable
from any of the other Borrowers by reason of such other Borrower’s insolvency,
bankruptcy or reorganization or by other operation of law or for any reason,
this Loan Agreement and the other Loan Documents to which it is a party shall
nevertheless be binding on such Borrower to the same extent as if such Borrower
at all times had been the sole obligor on such Obligations. Without limiting the
generality of the foregoing, each Borrower assents to any other action or delay
in acting or failure to act on the part of the Administrative Agent and the
Lenders, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with applicable Laws
or regulations thereunder which might, but for the provisions of this §5.15,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this §5.15, it being the intention
of each Borrower that, so long as any of the Obligations hereunder remain
unsatisfied, the obligations of such Borrower under this §5.15 shall not be
discharged except by performance and then only to the extent of such
performance. The Obligations of each Borrower under this §5.15 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any other Borrower, or
any of the Lenders. The joint and several liability of the Borrowers hereunder
shall continue in full force and effect notwithstanding any absorption, merger,

- 36 -



--------------------------------------------------------------------------------



 



amalgamation or any other change whatsoever in the name, ownership, membership,
constitution or place of formation of any Borrower or the Lenders. Each of the
Borrowers acknowledges and confirms that it has itself established its own
adequate means of obtaining from the other Borrower on a continuing basis all
information desired by such Borrower concerning the financial condition of the
other Borrower and that each such Borrower will look to the other Borrower and
not to the Administrative Agent or any Lender in order for such Borrower to keep
adequately informed of changes in the other Borrower’s financial conditions.
     (f) The provisions of this §5.15 are made for the benefit of the Lenders
and the Administrative Agent and their respective permitted successors and
assigns, and may be enforced by it or them from time to time against any or all
of the Borrowers as often as occasion therefor may arise and without requirement
on the part of the Lenders or the Administrative Agent or such successor or
assign first to marshal any of its or their claims or to exercise any of its or
their rights against the other Borrower or to exhaust any remedies available to
it or them against the other Borrower or to resort to any other source or means
of obtaining payment of any of the Obligations hereunder or to elect any other
remedy. The provisions of this §5.15 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any
Lender or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
§5.15 will forthwith be reinstated in effect, as though such payment had not
been made.
     (g) Each of the Borrowers hereby agrees that it will not enforce any of its
rights of reimbursement, contribution, subrogation or the like against the other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to any of the Lenders or the
Administrative Agent with respect to any of the Obligations or any collateral
security therefor until such time as all of the Obligations have been
irrevocably paid in full in cash. Any claim which any Borrower may have against
the other Borrower with respect to any payments to the Lenders or the
Administrative Agent hereunder or under any other Loan Documents are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to the other
Borrower therefor.
     (h) Each of the Borrowers hereby agrees that the payment of any amounts due
with respect to the indebtedness owing by either Borrower to the other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of the other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower

- 37 -



--------------------------------------------------------------------------------



 



as trustee for the Administrative Agent and be paid over to the Administrative
Agent for the pro rata accounts of the Lenders to be applied to repay the
Obligations.
     5.16. Reserved.
     5.17. Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrowers or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrowers
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
          (ii) If the Borrowers or the Administrative Agent, as the case may be,
shall be required by the Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Borrowers or the Administrative Agent, as the case may be,
shall withhold or make such deductions as are determined by the Borrowers or the
Administrative Agent, as the case may be, to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Borrowers or the Administrative Agent, as the case may be, shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrowers shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrowers shall, and do hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrowers or the Administrative Agent or paid by the
Administrative Agent or each Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrowers shall
also, and do hereby, indemnify the Administrative Agent, and shall make payment
in respect thereof within ten (10) days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any

- 38 -



--------------------------------------------------------------------------------



 



such payment or liability delivered to the Borrowers by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrowers and the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrowers or the Administrative
Agent) incurred by or asserted against the Borrowers or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender, under this Loan Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender and the repayment, satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this §5.17, the Borrowers shall deliver to the Administrative Agent, or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrowers and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrowers or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Loan Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
     (ii) Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Borrower and the
Administrative Agent executed originals of Internal

- 39 -



--------------------------------------------------------------------------------



 



Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Loan Agreement (and from time to time thereafter
upon the request of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
     (a) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (b) executed originals of Internal Revenue Service Form W-8ECI,
     (c) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (d) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
     (e) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its

- 40 -



--------------------------------------------------------------------------------



 



Domestic Lending Office or its Eurocurrency Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that any Borrower or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.
     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its reasonable discretion, that it is entitled to receive a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section, it shall submit a claim for such refund at the
Borrowers’ expense; provided that no claim of refund will be submitted if such
refund will have an adverse effect on the Administrative Agent or such Lender.
If the Administrative Agent or any Lender receives a refund, it shall pay to the
applicable Borrower(s) an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent or each
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrowers, upon the request of the Administrative Agent or each Lender,
agree to repay the amount paid over to the Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or each Lender in the event the Administrative Agent or
each Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrowers or any other Person.
     (g) OID. For all federal income tax purposes, the parties hereto hereby
agree that the Loans are being issued with “original issue discount” within the
meaning of Section 1273 of the Code. In connection therewith, the parties hereto
agree that: (i) the issue price of each Loan; (ii) the original issue discount
with respect to each Loan; (iii) the issue date of each Loan; and (iv) the yield
to maturity of each Loan are as set forth on Schedule 1. Each party will
recognize, report and adhere to the determination of the issue price, original
issue discount, issue date and yield to maturity of each Loan set forth in
subsections (i) through (iv) hereof and all other calculations regarding the
amount of the “Original Issue Discount” for all federal, state and local tax
purposes and will file all tax returns in a manner consistent with such
determination, in each case unless otherwise required to so recognize, report,
or file by the Internal Revenue Service or other applicable taxing authority, or
by a change in applicable Law.
     6. GUARANTY AND COLLATERAL SECURITY.
     6.1. Guaranty of Payment and Performance. For value received and hereby
acknowledged and as an inducement to the Lenders to make Loans to the Borrowers,
each Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
the Administrative Agent and the Lenders, the full and punctual payment when due
(whether at stated maturity, by required pre-payment, by acceleration or
otherwise), as well as the performance, of all of the Obligations including all
such which would become due but for the operation of the automatic stay pursuant
to §362(a) of the Federal Bankruptcy Code and the operation of §§502(b) and
506(b) of the Federal Bankruptcy Code (such obligations collectively being the
“Guaranteed Obligations”). This §6 is in no way conditioned upon any requirement
that the Administrative Agent or any Lender first attempt to collect any of the
Obligations from the applicable

- 41 -



--------------------------------------------------------------------------------



 



Borrower or, as the case may be, Borrowers or resort to any collateral security
or other means of obtaining payment. Should any Borrower default in the payment
or performance of any of its Obligations, the obligations of each Guarantor
hereunder with respect to the Guaranteed Obligations shall become immediately
due and payable to the Administrative Agent, for the benefit of the Lenders, and
the Administrative Agent, without demand or notice of any nature, all of which
are expressly waived by each Guarantor.
     Notwithstanding anything to the contrary contained in this §6, the parties
hereto agree that Paperchase shall not be required to be a guarantor of any of
the Obligations hereunder.
     The guarantee by each of the Borrowers pursuant to this Section 6.1 is
without prejudice to its liability as a principal debtor under this Loan
Agreement.
     6.2. Guaranty Absolute. Each of the Guarantors guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms
hereof, regardless of any law, regulation, order, decree or directive (whether
or not having the force of law) or any interpretation thereof, now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto, including, without
limitation, any law, regulation, order, decree or directive or interpretation
thereof that purports to require or permit the satisfaction of any Guaranteed
Obligation, other than strictly in accordance with the terms of this Loan
Agreement. The liability of each Guarantor under this Guaranty with regard to
the Guaranteed Obligations of each Borrower shall be absolute and unconditional
irrespective of:
     (a) any lack of authorization, execution, validity or enforceability or any
illegality of such Borrower to become a Borrower hereunder, this Loan Agreement
and any amendment hereof (with regard to such Guaranteed Obligations), or any
other obligation, agreement or instrument relating thereto (it being agreed by
each Guarantor that the Guaranteed Obligations shall not be discharged prior to
the final and complete satisfaction of all of the Obligations of the Borrowers)
or any failure to obtain any necessary governmental consent or approvals or
necessary third party consents or approvals;
     (b) the Administrative Agent’s or any Lender’s exercise or enforcement of,
or failure or delay in exercising or enforcing, legal proceedings to collect the
Obligations or the Guaranteed Obligations, as the case may be, or any power,
right or remedy with respect to any of the Obligations or the Guaranteed
Obligations, as the case may be, including (i) any suspension of the
Administrative Agent’s or any Lender’s right to enforce against any other
Borrower of the Guaranteed Obligations, or (ii) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Guaranteed
Obligations of such Borrower or any other amendment or waiver of or any consent
to departure from this Loan Agreement or the other Loan Documents (with regard
to such Guaranteed Obligations) or any other agreement or instrument governing
or evidencing any of the Guaranteed Obligations;
     (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations of such Borrower;
     (d) any change in ownership of such Borrower;
     (e) any acceptance of any partial payment(s) from such Borrower;

- 42 -



--------------------------------------------------------------------------------



 



     (f) any insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition, assignment for the benefit of creditors, appointment of a receiver,
examiner or trustee for all or any part of any Borrower’s assets;
     (g) any assignment, participation or other transfer, in whole or in part,
of the Administrative Agent’s or any Lender’s interest in and rights under this
Loan Agreement or any other Loan Document, or of the Administrative Agent’s or
any Lender’s interest in the Obligations or the Guaranteed Obligations, as the
case may be;
     (h) any cancellation, renunciation or surrender of any pledge, guaranty or
any debt instrument evidencing the Obligations or the Guaranteed Obligations, as
the case may be;
     (i) the Administrative Agent’s or any Lender’s vote, claim, distribution,
election, acceptance, action or inaction in any bankruptcy or reorganization
case related to the Obligations or the Guaranteed Obligations, as the case may
be; or
     (j) any other action or circumstance, other than payment, which might
otherwise constitute a defense available to, or a discharge of, such Borrower in
respect of its Obligations or the Guaranteed Obligations, as the case may be.
     This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy or reorganization, examination of any
Borrower or otherwise, all as though such payment had not been made.
     6.3. Effectiveness, Enforcement. The Guaranty herein of each Guarantor
shall be effective and shall be deemed to be made with respect to each Loan made
to a Borrower as of the time it is made. No invalidity, irregularity or
unenforceability by reason of any bankruptcy or similar law, or any law or order
of any government or agency thereof purporting to reduce, amend or otherwise
affect any liability of a Borrower, and no defect in or insufficiency or want of
powers of any Borrower or irregular or improperly recorded exercise thereof,
shall impair, affect, be a defense to or claim against such Guaranty. This
Guaranty is a continuing guaranty and shall (a) survive any termination of this
Loan Agreement and (b) remain in full force and effect until payment in full in
cash and performance of all Guaranteed Obligations and all other amounts payable
under this Guaranty. This Guaranty is made for the benefit of the Administrative
Agent and each of the Lenders and their respective successors and assigns, and
may be enforced from time to time as often as occasion therefor may arise and
without requirement on the part of the Administrative Agent or any Lender first
to exercise any rights against any Borrower or to exhaust any remedies available
to it against any Borrower or to resort to any other source or means of
obtaining payment of any of the Guaranteed Obligations or to elect any other
remedy. In the event that acceleration of the time for payment (or the giving of
notice of such acceleration) of the Guaranteed Obligations of any Borrower is
stayed upon the insolvency, bankruptcy, examination or reorganization, of such
Borrower or for any other reason, all such amounts otherwise subject to
acceleration under the terms of this Loan Agreement shall be immediately due and
payable by each Guarantor under the Guaranty herein provided.
     6.4. Waiver. Each of the Guarantors hereby waives promptness, diligence,
protest, notice of protest, all suretyship defenses, notice of acceptance and
any other notice with respect to any of the Guaranteed Obligations, and this
Guaranty and any requirement that the Administrative Agent or any Lender secure,
perfect or protect any security interest or lien or any property subject thereto
or exhaust

- 43 -



--------------------------------------------------------------------------------



 



any right or take any action against any Borrower or any other Person or any
collateral. Each of the Guarantors also irrevocably waives, to the fullest
extent permitted by law, all defenses which at any time may be available to it
in respect of the Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect.
     6.5. Subordination; Subrogation. Until the termination of the Commitments
and final payment and performance in full in cash of all of the Obligations,
none of the Guarantors shall exercise and each hereby waives any rights against
any Borrower as a result of payment by any Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, and no
Guarantor will prove any claim in competition with the Administrative Agent or
any Lender in respect of any payment hereunder in bankruptcy, insolvency or
reorganization proceedings of any nature; no Guarantor will claim any set-off,
recoupment or counterclaim against any Borrower in respect of any liability of
such Guarantor to such Borrower; and each Guarantor waives any benefit of and
any right to participate in any collateral which may be held by the
Administrative Agent and any Lender. The payment of any amounts due with respect
to any Indebtedness of any Borrower now or hereafter held by any Guarantor is
hereby subordinated to the prior payment in full of the Guaranteed Obligations.
Each Guarantor agrees that after the occurrence of any default in the payment or
performance of the Guaranteed Obligations, such Guarantor will not demand, sue
for, or otherwise attempt to collect any such Indebtedness of any of the
Borrowers to such Guarantor until the Guaranteed Obligations then due shall have
been paid in full in cash. If, notwithstanding the foregoing sentence, any
Guarantor shall collect or receive any amounts in respect of such indebtedness,
such amounts shall be collected and received by such Guarantor as trustee for
the Administrative Agent and the Lenders and be paid over to the Administrative
Agent for the respective accounts of the Administrative Agent and the Lenders on
account of the Guaranteed Obligations without affecting in any manner the
liability of any Guarantor under the other provisions of this §6. The provisions
of this section shall survive the expiration or termination of the Loan
Agreement and the other Loan Documents and the provisions of this section shall
be supplemental to and not in derogation of any rights and remedies of the
Administrative Agent or any Lender under any separate subordination agreement
which the Administrative Agent or any Lender may at any time and from time to
time entered into with any Guarantor for the benefit of the Administrative Agent
or any Lender.
     6.6. Payments. Payments by each Guarantor hereunder may be required by the
Administrative Agent on any number of occasions. All payments made by each
Guarantor under this §6 shall be made to the Administrative Agent, in the manner
and at the place of payment specified therefor in §5.3.1 hereof, for the account
of the Lenders and the Administrative Agent and in the same currency in which
such Obligation was made, unless otherwise agreed to in writing by the
Administrative Agent or the Lenders.
     6.7. Setoff. Each Guarantor grants to the Agents, the Issuing Banks and the
Lenders, as security for the full and punctual payment and performance of all of
such Guarantor’s obligations under this §6, a continuing lien on, security
interest and right of setoff in all securities or other property belonging to
such Guarantor now or hereafter held by any Agent, any Issuing Bank or such
Lender and in all deposits (general or special, time or demand, provisional or
final) and other sums credited by or due from any Agent, any Issuing Bank or
such Lender to such Guarantor or subject to withdrawal by such Guarantor.
Regardless of the adequacy of any collateral security or other means of
obtaining payment of any of the Guaranteed Obligations, each of the Agents, each
Issuing Bank and the Lenders is hereby authorized at any time and from time to
time during the continuance of any Event of Default, without notice to any
Guarantor (any such notice being expressly waived by the Guarantors) and to the
fullest extent permitted by law, to set off and apply such deposits and other
sums against the obligations of such Guarantor under this §6, whether or not
such Agent, such Issuing Bank or such Lender shall have made any demand under
this §6 and although such obligations may be contingent or unmatured.

- 44 -



--------------------------------------------------------------------------------



 



     6.8. Further Assurances. Each Guarantor agrees that it will from time to
time, at the request of the Administrative Agent, do all such things and execute
all such documents as the Administrative Agent may reasonably consider necessary
or desirable to give full effect to this §6 and to perfect and preserve the
rights and powers of the Lenders and the Administrative Agent hereunder. Each
Guarantor acknowledges and confirms that it has established its own adequate
means of obtaining from the Borrowers on a continuing basis all information
desired by it concerning the financial condition of the Borrowers and that it
will look to the Borrowers and not to the Administrative Agent or any Lender in
order for it to keep adequately informed of changes of the financial condition
of any Borrower.
     6.9. Successors and Assigns. This §6 shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of the Administrative
Agent and the Lenders and their respective successors, and permitted transferees
and assigns. Without limiting the generality of the foregoing sentence, each
Lender may, in accordance with the provisions of §15 and subject to the
limitations set forth therein, assign or otherwise transfer this Loan Agreement,
the other Loan Documents or any other agreement or note held by it evidencing,
securing or otherwise executed in connection with the Obligations, or sell
participations in any interest therein, to another Person, and such other Person
shall thereupon become vested, to the extent set forth in the agreement
evidencing such assignment, transfer or participation, with all the rights in
respect thereof granted to such Lender herein. None of the Guarantors may assign
any of its obligations hereunder. BGI may cause additional Subsidiaries of BGI
to become Guarantors hereunder by causing such Subsidiary or Subsidiaries to
agree to be bound by the provisions of this §6, to execute and deliver a Joinder
Agreement to the Administrative Agent and to deliver such legal opinions and
other documents and instruments as the Administrative Agent may request.
     6.10. Contribution. To the extent any of the Guarantors makes a payment
hereunder in excess of the aggregate amount of the benefit received by such
Person in respect of the extensions of credit under the Loan Agreement (the
“Benefit Amount”), then such Person, after the payment in full in cash of all of
the Guaranteed Obligations shall be entitled to recover from each such Person
such excess payment, pro rata in accordance with the ratio of the Benefit Amount
received by such other Person to the total Benefit Amounts received by each of
the Guarantors, and the right to such recovery shall be deemed to be in asset
and property of such Person so funding; provided that all such rights to
recovery shall be subordinate and junior in right of payment to the final and
indefeasible repayment in full in cash of all of the Obligations.
     6.11. [Reserved].
     6.12. Security of Borrowers. The Borrower Obligations shall be secured by a
perfected first priority security interest (subject only to Permitted Liens
entitled to priority under applicable Law) in all of the Term Priority
Collateral, pursuant to the terms of the Security Documents to which any
Borrower or any Guarantor is a party and otherwise on terms and conditions and
pursuant to documentation satisfactory to the Administrative Agent. The Borrower
Obligations shall be secured by a perfected second priority security interest in
the ABL Priority Collateral, pursuant to the terms of the Security Documents to
which any Borrower or any Guarantor is a party and otherwise on terms and
conditions and pursuant to documentation satisfactory to the Administrative
Agent.
     6.13. Limitation on Guaranty of Obligations. In any action or proceeding
with respect to any Guarantor involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of such Guarantor under §6.1 hereof
would otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said §6.1, then, notwithstanding any other provision hereof
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, Administrative Agent, Lenders, or any other Person, be

- 45 -



--------------------------------------------------------------------------------



 



automatically limited and reduced to the highest amount which is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
7. REPRESENTATIONS AND WARRANTIES.
     Each of the Borrowers jointly and severally represents and warrants to the
Lenders and the Administrative Agent as follows:
     7.1. Corporate Authority.
     7.1.1. Incorporation; Good Standing. Each of BGI and its Subsidiaries
(a) is a corporation (or similar business entity) duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (b) has all requisite corporate (or the equivalent
company) power to own its property and conduct its business as now conducted and
as presently contemplated, and (c) is in good standing as a foreign corporation
(or similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect.
     7.1.2. Authorization. The execution, delivery and performance of this Loan
Agreement and the other Loan Documents to which any of the Borrowers or any of
their Subsidiaries is or is to become a party and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company)
authority of such Person, (b) have been duly authorized by all necessary
corporate (or the equivalent company) proceedings, (c) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any of the Borrowers or any of their
Subsidiaries is subject or any judgment, order, writ, injunction, license or
permit applicable to any of the Borrowers or any of their Subsidiaries and
(d) do not conflict with any provision of the Governing Documents of, or any
agreement or other instrument binding upon, any of the Borrowers or any of their
Subsidiaries.
     7.1.3. Enforceability. The execution and delivery of this Loan Agreement
and the other Loan Documents to which any of the Borrowers or any of their
Subsidiaries is or is to become a party will result in valid and legally binding
obligations of such Person enforceable against it in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by Debtor Relief Laws and except to the extent that availability of the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.
     7.2. Governmental Approvals. The execution, delivery and performance by any
of the Borrowers and any of their Subsidiaries of this Loan Agreement and the
other Loan Documents to which any of the Borrowers or any of their Subsidiaries
is or is to become a party and the transactions contemplated hereby and thereby
do not require the approval or consent of, or filing with, any Governmental
Authority other than those already obtained.

- 46 -



--------------------------------------------------------------------------------



 



     7.3. Title to Properties; Leases. Except as indicated on Schedule 7.3
hereto, the Borrowers and their Subsidiaries own all of the assets reflected in
the consolidated balance sheet of the Borrowers and their Subsidiaries as at the
Balance Sheet Date or acquired since that date (except property and assets sold
or otherwise disposed of in the ordinary course of business since that date),
subject to no Liens except Permitted Liens.
     7.4. Fiscal Year; Financial Statements and Projections.
     7.4.1. Fiscal Year. Each of the Borrowers and each of their Subsidiaries
has a Fiscal Year which is the 52/53 week period ending on the Saturday closest
to the last day in January; provided that the Borrowers and their Subsidiaries
may change any Fiscal Year end date to a date not more than seven (7) days
before or after the then scheduled end date of such Fiscal Year with written
notice to the Administrative Agent not less than thirty (30) days prior to the
commencement of such Fiscal Year. The Fiscal Quarters and Fiscal Year of the
Borrowers and their Subsidiaries are accurately described in §1.1 hereof (except
as otherwise noticed to the Administrative Agent pursuant to the proviso of the
preceding sentence).
     7.4.2. Financial Statements. There has been furnished to each of the
Lenders (a) a consolidated balance sheet of BGI and its Subsidiaries as at the
Balance Sheet Date and consolidated statements of income and cash flow of the
Borrowers and their Subsidiaries as at the Balance Sheet Date, certified by
Ernst & Young LLP, and (b) a consolidated balance sheet and consolidated
statements of income and cash flow of the Borrowers and their Subsidiaries for
the FQ3 2009. Such balance sheet and statements of income and cash flow have
been prepared in accordance with GAAP and fairly present the financial condition
of BGI and its Subsidiaries as at the close of business on the date thereof and
the results of operations for the fiscal year then ended. There are no
contingent liabilities of any Borrower or any of its Subsidiaries as of such
date involving material amounts, known to the officers of BGI, which were not
disclosed in such balance sheet and the notes related thereto.
     7.4.3. Projections. The projections of the annual operating budgets of BGI
and its Subsidiaries on a consolidated basis, balance sheets, income statements,
cash flow statements and availability reports for the monthly periods from
February 2010 through April 2011 and for the annual periods from Fiscal Year
2011 through Fiscal Year 2014, copies of which have been delivered to each
Lender, disclose all assumptions made with respect to general economic,
financial and market conditions used in formulating such projections. To the
knowledge of each of the Borrowers and each of their Subsidiaries, no facts
exist that (individually or in the aggregate) would result in any material
change in any of such projections. The projections are based upon reasonable
estimates and assumptions, have been prepared on the basis of the assumptions
stated therein and reflect the reasonable estimates of BGI and its Subsidiaries
of the results of operations and other information projected therein.

- 47 -



--------------------------------------------------------------------------------



 



     7.5. No Material Adverse Effect, etc. Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect. Since
the Balance Sheet Date, the Borrowers have not made any Restricted Payment
except as set forth in Schedule 7.5 hereto.
     7.6. Franchises, Patents, Copyrights, etc. BGI and each of its Subsidiaries
possesses all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
its business substantially as now conducted without known conflict with any
rights of others.
     7.7. Litigation. Except as set forth in Schedule 7.7 or Schedule 7.10
hereto, there are no actions, suits, proceedings or investigations of any kind
pending or threatened against BGI or any of its Subsidiaries before any
Governmental Authority, that, (a) might reasonably be expected to, either in any
case or in the aggregate, (i) have a Material Adverse Effect or (ii) materially
impair the right of BGI and its Subsidiaries, considered as a whole, to carry on
business substantially as now conducted by them, or result in any substantial
liability not adequately covered by insurance, or for which adequate reserves
are not maintained on the consolidated balance sheet of BGI and its
Subsidiaries, or (b) which question the validity of this Loan Agreement or any
of the other Loan Documents, or any action taken or to be taken pursuant hereto
or thereto.
     7.8. [Reserved.]
     7.9. Compliance with Other Instruments, Laws, etc. Neither BGI nor any of
its Subsidiaries is in violation of any provision of its Governing Documents, or
any agreement or instrument to which it may be subject or by which it or any of
its properties may be bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that could result
in the imposition of substantial penalties or have a Material Adverse Effect.
     7.10. Tax Status. Except as set forth in Schedule 7.10 hereto, each of BGI
and its Subsidiaries (a) has made or filed all federal, state and foreign income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject where, in the cases of state or foreign tax returns,
failure to make such filing could have a Material Adverse Effect, (b) has paid
all taxes and other governmental assessments and charges shown or determined to
be due on such returns, reports and declarations, except those being contested
in good faith and by appropriate proceedings and (c) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
Except as set forth in Schedule 7.10, there are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and none
of the officers of any Borrower know of any basis for any such claim.
     7.11. No Event of Default. No Default or Event of Default has occurred and
is continuing.
     7.12. Holding Company and Investment Company Acts. Neither of the Borrowers
nor any of their Subsidiaries is a “holding company”, or a “subsidiary company”
of a “holding company”, or an “affiliate” of a “holding company”, as such terms
are defined in the Public Utility Holding Company Act of 2005; nor is it is
subject to regulation as a “public utility” under the Federal Power Act, as
amended; nor is it an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.
     7.13. [Reserved.]
     7.14. Certain Transactions. Except as set forth on Schedule 7.14, none of
the officers, directors, or employees of BGI or any of its Subsidiaries is
presently a party to any transaction involving

- 48 -



--------------------------------------------------------------------------------



 



payments in excess of $500,000 with BGI or any of its Subsidiaries (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Borrowers, any corporation, partnership, trust or other entity
in which any officer or any such employee has a substantial interest or is an
officer, trustee or partner.
     7.15. ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service. To the best knowledge of the Borrowers, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.
     (b) There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred, and neither the Borrowers nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event; (ii) the
Borrowers and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Borrowers nor any ERISA Affiliate knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Borrowers nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrowers nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
     (d) Neither the Borrowers nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Effective Date, those
listed on Schedule 7.15(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Loan Agreement.

- 49 -



--------------------------------------------------------------------------------



 



     7.16. Use of Proceeds.
     7.16.1. General. The proceeds of the Loans shall be used for working
capital, general corporate purposes and repayment of a portion of the
Indebtedness outstanding under the First Lien Credit Agreement.
     7.16.2. Regulations U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.
     7.17. Environmental Compliance. The Borrowers have taken all appropriate
inquiry into the previous ownership of the Real Estate consistent with good
commercial or customary practice and, based upon such diligent investigation,
has determined that, to the best of the Borrowers’ knowledge:
     (a) none of the Borrowers, their Subsidiaries or any operator of the Real
Estate or any operations thereon is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including, without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state, local or foreign law, statute, regulation, ordinance, order or decree
relating to health, safety or the environment (hereinafter “Environmental
Laws”), which violation would have a material adverse effect on the environment
or a Material Adverse Effect;
     (b) none of the Borrowers nor any of their Subsidiaries has received notice
from any third party including, without limitation, any Governmental Authority,
(i) that any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) which any one of them has generated,
transported or disposed of has been found at any site at which a Governmental
Authority has conducted or has ordered that any Borrower or any of its
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances;
     (c) except as set forth on Schedule 7.17 attached hereto: (i) no portion of
the Real Estate has been used for the handling, processing, storage or disposal
of Hazardous Substances except in accordance with applicable Environmental Laws;
and no underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Real Estate except in accordance
with applicable Environmental Laws; (ii) in the course of any activities
conducted by the Borrowers, their

- 50 -



--------------------------------------------------------------------------------



 



Subsidiaries or operators of its properties, no Hazardous Substances have been
generated or are being used on the Real Estate except in accordance with
applicable Environmental Laws; (iii) there have been no releases (i.e., any past
or present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping) or threatened releases
of Hazardous Substances on, upon, into or from the properties of the Borrowers
or their Subsidiaries, which releases would have a material adverse effect on
the value of any of the Real Estate or adjacent properties or the environment;
(iv) to the best of the Borrowers’ knowledge, there have been no releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which would have a material adverse effect on the value of, the Real
Estate; and (v) in addition, any Hazardous Substances that have been generated
on any of the Real Estate have been transported offsite only by carriers having
an identification number issued by the EPA (or the equivalent thereof in any
foreign jurisdiction), treated or disposed of only by treatment or disposal
facilities maintaining valid permits as required under applicable Environmental
Laws, which transporters and facilities have been and are, to the best of the
Borrowers’ knowledge, operating in compliance with such permits and applicable
Environmental Laws; and
     (d) none of the Borrowers nor any of their Subsidiaries, or any of the Real
Estate is subject to any applicable Environmental Law requiring the performance
of Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any Governmental Authority or
the recording or delivery to other Persons of an environmental disclosure
document or statement by virtue of the transactions set forth herein and
contemplated hereby, or to the effectiveness of any other transactions
contemplated hereby.
     7.18. Subsidiaries. Schedule 7.18, as the same may be updated pursuant to
§7.22 hereof, states the name of each of BGI’s Subsidiaries and Joint Ventures
and, in each case, such entity’s jurisdiction of organization, the outstanding
shares (referred to herein as the “Subsidiary Shares”) and the owners thereof if
it is a corporation, such entity’s outstanding partnership interests (the
“Partnership Interests”) if it is a partnership and such entity’s outstanding
membership interests (the “Membership Interests”) if it is a limited liability
company. BGI and each of its Subsidiaries has good and marketable title to all
of the Subsidiary Shares, Partnership Interests, and Membership Interests it
purports to own, free and clear in each case of any Lien. All Subsidiary Shares,
Partnership Interests and Membership Interests have been validly issued and all
Subsidiary Shares are fully paid and nonassessable. All capital contributions
and other consideration required to be made or paid in connection with the
issuance of the Partnership Interests have been made or paid, as the case may
be. There are no options, warrants or other rights outstanding to purchase any
such Subsidiary Shares, Partnership Interests or Membership Interests except as
indicated on Schedule 7.18. Neither Paperchase nor Borders Superstores presently
has, or in the future will have, any non-voting Capital Stock other than
non-voting Capital Stock issued by Paperchase pursuant to an employee stock or
stock option plan; provided that such stock shall only be issued in lieu of cash
compensation that the applicable employees would otherwise have received in the
ordinary course of business as reasonably determined by the board of directors
or other governing body of Paperchase.
     7.19. Disclosure. None of this Loan Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to any of the Borrowers or any of their Subsidiaries in the
case of any document or information not furnished by it or any of their
Subsidiaries) necessary in order to make the statements herein or therein not
misleading. There is no fact known to any of the Borrowers or any of their
Subsidiaries which has a Material Adverse Effect, or which

- 51 -



--------------------------------------------------------------------------------



 



is reasonably likely in the future to have a Material Adverse Effect, exclusive
of effects resulting from changes in general economic conditions, legal
standards or regulatory conditions.
     7.20. Senior Debt Status. The Obligations of each Borrower and Guarantor
under this Loan Agreement and each of the other Loan Documents to which it is a
party do rank and will rank at least pari passu in priority of payment with all
other Indebtedness of such Borrower and Guarantor, as applicable. The
Obligations of each Borrower and Guarantor under this Loan Agreement and each of
the other Loan Documents to which it is a party and the Liens in favor of the
Administrative Agent securing such Obligations do rank and will rank senior in
lien status, with all other Indebtedness and Liens of such Borrower or
Guarantor, as applicable, except (a) Indebtedness of such Borrower or Guarantor
to the extent secured by Permitted Liens having priority over the Liens of the
Administrative Agent by operation of applicable Law, and (b) Liens on the ABL
Priority Collateral securing First Lien Indebtedness. There is no Lien upon or
with respect to any of the properties or income of any Borrower, any Guarantor
or any of their respective Subsidiaries which secures Indebtedness or other
obligations of any Person except for Permitted Liens. Prior to the effectiveness
of this Loan Agreement, the Borrowers shall have repaid the Pershing Square Term
Loan Facility in full in cash and the Pershing Square Term Loan Documents will
have been terminated therewith.
     7.21. Solvency. After giving effect to each incurrence of Indebtedness
hereunder, and the payment of all Fees, costs and expenses payable by each of
the Borrowers hereunder, each of the Borrowers is Solvent.
     7.22. Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, BGI shall promptly provide the Administrative Agent in
writing with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same; provided that, except for the amendment
of Schedule 1, as contemplated by §15 and the amendment of Schedule 7.18 in
connection with any new Subsidiary of BGI as permitted herein, no Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Administrative Agent (which may require the
consent of the Required Lenders) shall have accepted in writing such revisions
or updates to such Schedule.
     7.23. Insurance. The Borrowers and each of their Subsidiaries maintain with
financially sound and reputable insurers insurance with respect to its
properties and businesses against such casualties and contingencies as are set
forth on Schedule 7.23 hereto, and such insurance is in accordance with sound
business practices in accordance with industry standards and the terms of the
Security Documents.
     7.24. Bank Accounts. Schedule 7.24 (as updated by the most recent Borrowing
Base Report delivered pursuant to §8.4(e)) sets forth the account numbers and
location of all Local Accounts, Interim Concentration Accounts and other bank
accounts of the Borrowers or any of their Subsidiaries.
     7.25. Perfection of Security Interest. All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable, under applicable Law, to
establish and perfect the Administrative Agent’s security interest in the
Collateral. The Administrative Agent’s rights with respect to the Collateral are
subject to the Intercreditor Agreement but are not subject to any other setoff,
claims, withholdings or other defenses. The Borrowers and all Subsidiaries of
the Borrowers party to one of the Security Documents are the owners of the
Collateral free from any Lien, except for Permitted Liens.

- 52 -



--------------------------------------------------------------------------------



 



     7.26. [Reserved.]
     7.27. Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, neither the Borrowers nor any of their Subsidiaries or other
Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.
     7.28. Taxpayer Identification Number. Each Borrower’s and Guarantor’s true
and correct U.S. taxpayer identification number is set forth on Schedule 7.28.
     7.29. Excluded Subsidiaries. None of the Excluded Subsidiaries engage in
any trade or business or own any assets or have incurred any Indebtedness
except, after the Effective Date, to the extent the Required Lenders have
specifically consented in writing to such activities.
     7.30. Kobo. Except as set forth in the first sentence of §7.18, neither the
Borrowers nor the Guarantors make any representation or warranty whatsoever
regarding Kobo, its assets, any Collateral comprised of ownership interests in
Kobo or otherwise.
8. AFFIRMATIVE COVENANTS.
     Each of the Borrowers, jointly and severally, covenants and agrees that, so
long as any Loan or Note is outstanding:
     8.1. Punctual Payment. The Borrowers will duly and punctually pay or cause
to be paid the principal and interest on the Loans, the Fees and all other
amounts provided for in this Loan Agreement and the other Loan Documents to
which BGI or any of its Subsidiaries is a party, all in accordance with the
terms of this Loan Agreement and such other Loan Documents.
     8.2. Maintenance of Office. Each of the Borrowers will maintain its chief
executive office at 100 Phoenix Drive, Ann Arbor, Michigan or at such other
place in the United States of America as such Borrower shall designate upon
written notice to the Administrative Agent, where notices, presentations and
demands to or upon such Borrower in respect of the Loan Documents to which such
Borrower is a party may be given or made.
     8.3. Records and Accounts. Each of the Borrowers will (a) keep, and cause
each of its Subsidiaries to keep, true and accurate records and books of account
in which full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage Ernst & Young LLP or other independent certified public
accountants satisfactory to the Administrative Agent as the independent
certified public accountants of the Borrowers and their Subsidiaries and will
not permit

- 53 -



--------------------------------------------------------------------------------



 



more than thirty (30) days to elapse between the cessation of such firm’s (or
any successor firm’s) engagement as the independent certified public accountants
of the Borrowers and their Subsidiaries and the appointment in such capacity of
a successor firm as shall be satisfactory to the Administrative Agent.
     8.4. Financial Statements, Certificates and Information. The Borrowers will
deliver to each of the Lenders:
     (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each Fiscal Year of the Borrowers, the consolidated
balance sheet of BGI and its Subsidiaries as at the end of such year, and the
related consolidated statement of income and consolidated statement of cash flow
for such year, each setting forth in comparative form the figures for the
previous fiscal year and all such consolidated statements to be in reasonable
detail, prepared in accordance with GAAP, and certified, without qualification
and without an expression of uncertainty as to the ability of BGI or any of its
Subsidiaries to continue as going concerns, by Ernst & Young LLP or by other
independent certified public accountants satisfactory to the Administrative
Agent;
     (b) as soon as practicable, but in any event not later than forty-five (45)
days after the end of each of the first three fiscal quarters of the Borrowers,
copies of the unaudited consolidated balance sheet of BGI and its Subsidiaries
as at the end of such quarter, and the related consolidated statement of income
and consolidated statement of cash flow for the portion of the Borrowers’ fiscal
year then elapsed, all in reasonable detail and prepared in accordance with
GAAP, together with a certification by the principal financial or accounting
officer of BGI that the information contained in such financial statements
fairly presents the financial position of BGI and its Subsidiaries on the date
thereof (subject to year-end adjustments);
     (c) simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above and (i) below, and promptly on the
occurrence of a Cash Dominion Event, a statement certified by the principal
financial or accounting officer of BGI, on behalf of the Borrowers, in
substantially the form of Exhibit B hereto (a “Compliance Certificate”) and
setting forth in reasonable detail computations evidencing compliance with the
covenants contained in §10, the calculation of the Fixed Charge Coverage Ratio,
the calculation of Consolidated EBITDA for the most recently ended period of
four (4) consecutive Fiscal Quarters of BGI and its Subsidiaries (if
applicable), reconciliations to reflect changes in GAAP since the Balance Sheet
Date and setting forth the projections and other information required pursuant
to §8.4(g);
     (d) contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature filed with the Securities and Exchange Commission
or sent to the stockholders of any of the Borrowers;
     (e) on the earlier of (i) fifteen (15) days after the end of each calendar
month, or (ii) contemporaneously with any delivery of a Borrowing Base Report
pursuant to the corresponding requirement under the First Lien Credit Agreement,
a Borrowing Base Report setting forth the ABL Borrowing Base, the Excess
Availability (and, if different, the Adjusted Excess Availability), and, to the
extent applicable, an updated Schedule 7.24 as at the end of such fiscal month
or other date, as applicable; and provided, however, that the Borrowers shall
deliver to the Administrative Agent a Borrowing Base Report within five (5) days
after the end of each calendar week setting forth the ABL Borrowing Base and the
Excess Availability (and, if different, the

- 54 -



--------------------------------------------------------------------------------



 



Adjusted Excess Availability) as at the end of such calendar week (i) for the
period of December 15 of each Fiscal Year through the end of such Fiscal Year,
(ii) at all times when the Seasonal Availability Requirement is in effect,
(iii) at all times when Adjusted Excess Availability is less than the greater of
(x) 20% of the lesser of (1) the ABL Borrowing Base or (2) the then Total First
Lien Commitments, or (y) $80,000,000, (iv) at all times when a Default or Event
of Default has occurred and is continuing, and (v) during the continuance of a
Cash Dominion Event, in all cases, together with such other information relating
to the Collateral as the Administrative Agent shall reasonably request, and
accompanied by all supporting detail, reports and documentation relating to the
ABL Borrowing Base or any component thereof; provided that if any of the
foregoing events occurs such that the Borrowers are obligated to deliver
Borrowing Base Reports on a weekly basis, the Borrowers shall continue to
deliver such weekly Borrowing Base Reports for a period of sixty (60) days
(notwithstanding that the circumstances giving rise to such weekly delivery
requirement may no longer exist) and after such an event occurs on more than two
occasions during any twelve month period, weekly Borrowing Base Reports shall
continue to be delivered until twelve (12) months have elapsed from the date the
first such weekly Borrowing Base Report was first delivered (notwithstanding
that the circumstances giving rise to such weekly delivery requirement may no
longer exist);
     (f) contemporaneously with any delivery made in connection with clause
(e) of this §8.4, (i) an Accounts Receivable report broken down by each credit
card processor and (ii) an inventory stock ledger report with respect to any
Accounts Receivable and inventory included in the ABL Borrowing Base;
     (g) within thirty (30) days after the end of each Fiscal Year, and from
time to time upon request of the Administrative Agent, monthly projections
consisting of balance sheets, income statements, cash flow statements and
availability reports for the upcoming Fiscal Year of BGI and its Subsidiaries in
substantially the same form as, and updating, those projections delivered to the
Lenders and referred to in §7.4.3 or, if applicable, updating any later such
projections delivered in response to a request pursuant to this §8.4(g);
     (h) on or before each anniversary of the Effective Date, each Borrower or
Guarantor shall deliver to the Administrative Agent a certificate, in
substantially the form attached to the Security Agreement as Exhibit A, executed
by an Authorized Officer of such Person (A) certifying that there has been no
change in any information provided in the perfection certificate delivered in
connection with the Security Agreement since the date on which such perfection
certificate was signed by such Person (or most recent updated pursuant to this
§8.4(h)) or (B) attaching an updated perfection certificate for such Person
certified to be true and correct as of the date thereof; and
     (i) as soon as practicable, but in any event not later than thirty
(30) days after the end of each fiscal month of the Borrowers, (A) copies of the
unaudited consolidated balance sheet of BGI and its Subsidiaries as at the end
of such month, and the related consolidated statement of income and consolidated
statement of cash flow for the portion of the Borrowers’ fiscal year then
elapsed, all in reasonable detail and prepared in accordance with GAAP, together
with a certification by the principal financial or accounting officer of BGI
that the information contained in such financial statements fairly presents the
financial position of BGI and its Subsidiaries on the date thereof (subject to
year-end adjustments), (B) copies of the unaudited consolidated

- 55 -



--------------------------------------------------------------------------------



 



balance sheet of each of Borders Superstores and Paperchase as at the end of
such month, and the related consolidated statement of income and consolidated
statement of cash flow for the portion of their respective fiscal year then
elapsed, all in reasonable detail, together with a certification by the
principal financial or accounting officer of Borders Superstores and Paperchase
that the information contained in such financial statements fairly presents the
financial position of each of Borders Superstores and Paperchase on the date
thereof (subject to year-end adjustments), (C) a report of the accounts payable
of the Borrowers and Guarantors (including an aging thereof), and (D) a report
of Net Debt as of the end of such fiscal month;
     (j) weekly within five (5) days after the end of each calendar week (but
only if Adjusted Excess Availability is then less than or equal to
$105,000,000), a copy of the screen print from JPMorgan Chase Bank, N.A. and all
other providers of purchase cards to any Borrower or Guarantor stating the
amount of the Borrowers’ and Guarantors’ outstanding obligations on account of
such purchase card as of the end of such calendar week;
     (k) from time to time such other financial data and information (including
accountants, management letters) as the Administrative Agent or any Lender may
reasonably request; and
     (l) as and when required all information set forth in §5.1 of each
applicable Intellectual Property Security Agreement.
Documents required to be delivered pursuant to this §8.4 (to the extent any such
documents are included in materials otherwise filed with the United States
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents or delivers such documents to the Administrative
Agent for posting to the Lenders, or provides a link thereto on the Borrowers’
website on the Internet at the website address listed in §16.6; or (ii) on which
such documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent has access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by §8.4(c) to the Administrative Agent. Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     8.5. Notices.
     8.5.1. Defaults. The Borrowers will promptly notify the Administrative
Agent in writing of the occurrence of any Default or Event of Default, together
with a reasonably detailed description thereof, and the actions the Borrowers
propose to take with respect thereto. If any Person shall give any notice or
take

- 56 -



--------------------------------------------------------------------------------



 



any other action in respect of a claimed default (whether or not constituting an
Event of Default) under this Loan Agreement or any other note, evidence of
indebtedness, indenture or other obligation to which or with respect to which
BGI or any of its Subsidiaries is a party or obligor, whether as principal,
guarantor, surety or otherwise, the Borrowers shall forthwith give written
notice thereof to the Administrative Agent describing the notice or action and
the nature of the claimed default.
     8.5.2. Environmental Events. The Borrowers will promptly give notice to the
Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that any of the Borrowers or any of their Subsidiaries reports
in writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
and (b) upon becoming aware thereof, of any inquiry, proceeding, investigation,
or other action, including a notice from any agency of potential environmental
liability, of any Governmental Authority that could have a Material Adverse
Effect.
     8.5.3. Notice of Litigation, Judgments and Claims Against Assets. Each of
the Borrowers will, and will cause each of its Subsidiaries to, promptly give
notice to the Administrative Agent and each of the Lenders in writing, and in
any event within fifteen (15) days, of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting any of the Borrowers or any of their Subsidiaries or to which any of
the Borrowers or any of their Subsidiaries is or becomes a party involving an
uninsured claim against any of the Borrower or any of their Subsidiaries that
could reasonably be expected to have a Material Adverse Effect on any of the
Borrowers or any of their Subsidiaries and stating the nature and status of such
litigation or proceedings. The Borrowers will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent and each of the
Lenders, in writing, in form and detail satisfactory to the Administrative
Agent, within five (5) days of any judgment not covered by insurance, final or
otherwise, against the Borrowers or any of their Subsidiaries in an amount in
excess of $5,750,000. The Borrowers will, and will cause each of their
Subsidiaries to, promptly upon becoming aware thereof, notify the Administrative
Agent in writing of any setoff, claims, or other defenses to which any
Collateral or the Administrative Agent’s rights with respect to any Collateral
are subject if any such setoff, claim, or other defense would reasonably be
expected to have a Material Adverse Effect or result in a material impact on the
on the ABL Borrowing Base.
     8.5.4. Notice Regarding Certain Events. The Borrowers will furnish or cause
to be furnished to the Administrative Agent and the Lenders written notice of
(a) promptly after the adoption thereof, any amendment to the organizational
documents of any Borrower; and (b) promptly, the enactment or adoption of any
law which could reasonably be expected to have a Material Adverse Effect.

- 57 -



--------------------------------------------------------------------------------



 



     8.5.5. Notices Concerning Inventory Collateral. The Borrowers shall provide
to the Administrative Agent prompt notice of (a) any physical count of any
Borrower’s or any of its Subsidiaries’ inventory, together with a copy of the
summary results thereof (and such other supporting information relating thereto
as the Administrative Agent may reasonably request) certified by such Borrower
or such Subsidiary, (b) any determination by any Borrower or any of its
Subsidiaries that the inventory levels of such Borrower or such Subsidiary are
not adequate to meet the sales projections of such Borrower or such Subsidiary,
(c) details of all credit card arrangements to which any Borrower or any of it
Subsidiaries is from time to time a party, including details relating to such
Borrower’s or such Subsidiary’s compliance with the terms of payment to the
Concentration Account (as required pursuant to §8.15) of the proceeds of all
credit card charges for sales by such Borrower or such Subsidiary, and (d) any
failure of any Borrower or any of its Subsidiaries to pay rent at any location,
which failure continues for more than three days following the day on which such
rent is due and payable by such Borrower or such Subsidiary (other than any
rental payment being contested in good faith and by appropriate proceedings or
any rental payment which otherwise, by itself or in the aggregate with all other
such rental payments, would not have a Material Adverse Effect).
     8.5.6. [Reserved].
     8.5.7. Notice of Default under the First Lien Loan Documents. The Borrowers
shall, and shall cause each of their Subsidiaries to, deliver to the Lenders
notice of the occurrence of any “Default” or “Event of Default” under and as
defined in the First Lien Loan Documents, such delivery to be made promptly
after becoming aware of such “Default” or “Event of Default” or after such
notice or other communication is received by any such Borrower or any such
Subsidiary.
     8.5.8. [Reserved].
     8.5.9. Notices under the Pershing Square Warrant Transaction. The Borrowers
shall, and shall cause each of their Subsidiaries to, deliver to the Lenders any
notice of election to exercise or otherwise settle any of the Pershing Square
Warrants, such delivery to be made promptly after becoming aware of any such
notice.
     8.6. Legal Existence; Maintenance of Properties. Each of the Borrowers will
do or cause to be done all things necessary to preserve and keep in full force
and effect its legal existence, rights and franchises and those of its
Subsidiaries (other than Excluded Subsidiaries). It (a) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
(b) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of such Borrower
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, (c) will maintain in full
force and effect all patents, trademarks, trade names, copyrights, licenses,
permits and other Intellectual Property and authorizations necessary for the
ownership and operation of its properties

- 58 -



--------------------------------------------------------------------------------



 



and business, and (d) will, and will cause each of its Subsidiaries to, continue
to engage primarily in the businesses now conducted by them and in related
businesses; provided that nothing in this §8.6 shall prevent any of the
Borrowers from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries, including any Intellectual
Property, or the existence of any Subsidiary of BGI or the conversions of any
Subsidiary of BGI to a limited liability company or limited liability
partnership, if such discontinuance or conversion is, in the judgment of such
Borrower, desirable in the conduct of its or their business and that do not in
the aggregate have a Material Adverse Effect and, with respect to the
conversions of a Borrower or a Guarantor to a limited liability company or
limited liability partnership, simultaneously with such conversion, such
Borrower or Guarantor shall have executed and delivered to the Administrative
Agent all documentation which the Administrative Agent reasonably determines is
necessary to continue such Borrower’s or such Guarantor’s obligations in respect
of this Loan Agreement and the Administrative Agent’s Liens in respect of the
Collateral.
     8.7. Insurance. Each of the Borrowers will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent, including self-insurance to the extent customary, all as
reasonably determined by the Administrative Agent. At the request of the
Administrative Agent, BGI shall deliver from time to time a summary schedule
indicating all insurance then in force with respect to each of the Borrowers and
the Guarantors. The Borrowers shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the Borrowers’ and Guarantors’ tangible personal property and assets and
business interruption insurance policies naming the Administrative Agent lender
loss payee, as its interest may appear and (y) to all general liability and
other liability policies naming the Administrative Agent an additional insured.
In the event the Borrowers or any of their Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Default or Event of Default hereunder, may at any time or times
thereafter (but shall be under no obligation to do so) obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Loan Agreement.
     8.8. Taxes. Each of the Borrowers will, and will cause each of its
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all taxes, assessments and other
governmental charges imposed upon it and its owned Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a Lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if such Borrower or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided further that each of the
Borrowers and each of their Subsidiaries will pay all such taxes, assessments,
charges, levies or claims forthwith upon the commencement of proceedings to
foreclose any Lien that may have attached as security therefor.
     8.9. Inspection of Properties.
     8.9.1. Generally. Each of the Borrowers shall permit the Lenders, through
the Administrative Agent or any of the Administrative Agent’s other designated
representatives, upon reasonable prior written notice, to visit and

- 59 -



--------------------------------------------------------------------------------



 



inspect any of the properties of such Borrower or any of its Subsidiaries, to
examine the books of account of such Borrower and its Subsidiaries (and to make
copies thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of such Borrower and its Subsidiaries with, and to be advised as to the
same by, its and their officers, and to conduct examinations and verifications
(whether by internal commercial finance examiners, independent auditors,
financial advisors or consultants) of all components included in the ABL
Borrowing Base, and to provide advice and reporting for the benefit of the
Administrative Agent and the Lenders, all at such reasonable times and intervals
as the Administrative Agent or any Lender may reasonably request, giving due
regard to the schedule of the Borrowers’ applicable personnel required for such
purpose. At least one time in each Fiscal Year, and more frequently upon the
request of the Administrative Agent if an Event of Default has occurred and is
continuing, the Borrowers will obtain and deliver to the Administrative Agent a
physical count of the inventory included in the Collateral (it being understood
that the Borrowers may not perform a physical count of the inventory included in
the Collateral at any store that has been opened for less than one (1) year), in
form and substance satisfactory to the Administrative Agent. Such physical
counts of the inventory included in the Collateral shall be conducted at the
Borrowers’ expense. The Administrative Agent may, at the Borrowers’ expense,
participate in or observe any physical count of inventory included in the
Collateral. The Borrowers shall provide the Administrative Agent with copies of
any summary reports or other documents produced by the Borrowers or their agents
in connection with any physical counts of the inventory included in the
Collateral.
     8.9.2. Collateral Reports. The Borrowers will cooperate with the
Administrative Agent in the Administrative Agent’s obtaining, a report of an
independent collateral auditor satisfactory to the Administrative Agent (which
may be affiliated with the Administrative Agent or a Lender) with respect to the
accounts receivable and inventory components included in the ABL Borrowing Base,
which report shall indicate whether or not the information set forth in the
Borrowing Base Report most recently delivered is accurate and complete in all
material respects based upon a review by such auditors of such accounts
receivable (including verification with respect to the amount, aging, identity
and credit of the respective account debtors and the billing practices of the
Borrowers or its applicable Subsidiary) and inventory (including verification as
to the value, location and respective types). Such collateral value reports
shall be conducted at the Borrowers’ expense (upon prior written notice, at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably request, giving due regard to the schedule of the Borrowers’
applicable personnel required for such purpose) no less frequently than two
(2) times during each Fiscal Year (or up to three (3) times in each Fiscal Year
in the event that at any time during such Fiscal Year Adjusted Excess
Availability is less than the greater of (i) twenty-five percent (25%) of the
lesser of (A) the ABL Borrowing Base and (B) the Total First Lien Commitment and
(ii) $90,000,000), unless an Event of Default has occurred and is continuing, in
which event additional collateral value reports requested by the Administrative
Agent shall also be conducted and made

- 60 -



--------------------------------------------------------------------------------



 



at the expense of the Borrowers. In addition to the collateral value reports
required to be obtained at the Borrowers’ expense under this §8.9.2, at times
when no Event of Default has occurred and is continuing, if the Administrative
Agent so elects to obtain one or more such additional reports, the Borrowers
will cooperate with the Administrative Agent in the Administrative Agent’s
obtaining such reports of an independent collateral auditor under this §8.9.2
and such additional reports shall be conducted at the Administrative Agent’s
expense.
     8.9.3. Appraisals. The Borrowers will obtain and deliver to the
Administrative Agent appraisal reports in form and substance and from appraisers
satisfactory to the Administrative Agent, stating the then current fair market,
orderly liquidation and forced liquidation values of all or any portion of the
inventory owned by the Borrowers and their Subsidiaries. Such appraisals shall
be conducted at the Borrowers’ expense (upon prior written notice, at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably request, giving due regard to the schedule of the Borrowers’
applicable personnel required for such purpose) no less frequently than three
(3) times during each Fiscal Year, unless an Event of Default has occurred and
is continuing, in which event additional appraisals requested by the
Administrative Agent shall also be conducted and made at the expense of the
Borrowers. In addition to the appraisal reports required to be obtained at the
Borrowers’ expense under this §8.9.3, at times when no Event of Default has
occurred and is continuing, if the Administrative Agent so elects to obtain one
or more such additional reports, the Borrowers will cooperate with the
Administrative Agent in the Administrative Agent’s obtaining such reports of an
appraiser under this §8.9.3 and such additional reports shall be conducted at
the Administrative Agent’s expense.
     8.9.4. Coordination with First Lien Agent. The Administrative Agent agrees
that as long as no Default or Event of Default has occurred and is continuing
and as long as such collateral reports and appraisals are obtained by the First
Lien Agent at the times and frequency set forth in Sections 8.9.2 and 8.9.3 and
with auditors and appraisers reasonably satisfactory to the Administrative Agent
(whose consent shall not be unreasonably withheld or delayed), the
Administrative Agent shall not exercise its rights to obtain collateral reports
and appraisals; provided that the First Lien Agent furnishes a copy of each such
collateral report and appraisal undertaken by it to the Administrative Agent
(which the Borrowers and Guarantors hereby authorize and direct the First Lien
Agent to so do).
     8.10. Compliance with Laws, Contracts, Licenses, and Permits. Each of the
Borrowers will, and will cause each of its Subsidiaries to, comply with (a) the
applicable Laws and regulations wherever its business is conducted, including
all Environmental Laws, (b) the provisions of its Governing Documents, (c) all
agreements and instruments by which it or any of its properties may be bound and
(d) all applicable decrees, orders, and judgments, where, with respect to
clauses (a), (c) and (d) only, failure to so comply could have a Material
Adverse Effect. If any authorization, consent, approval, permit or license from
any officer, agency or instrumentality of any government shall become necessary
or required in order that any of the Borrowers or any of their Subsidiaries may
fulfill any of its obligations hereunder or any of the other Loan Documents to
which such Borrower or such Subsidiary is a party, such Borrower

- 61 -



--------------------------------------------------------------------------------



 



will, or (as the case may be) will cause such Subsidiary to, immediately take or
cause to be taken all reasonable steps within the power of such Borrower or such
Subsidiary to obtain such authorization, consent, approval, permit or license
and furnish the Administrative Agent and the Lenders with evidence thereof.
     8.11. Employee Benefit Plans. The Borrowers will (a) promptly upon filing
the same with the Department of Labor or Internal Revenue Service upon request
of the Administrative Agent, furnish to the Administrative Agent a copy of the
most recent actuarial statement required to be submitted under §103(d) of ERISA
and Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan, (b) promptly upon receipt or dispatch, furnish to the
Administrative Agent any notice, report or demand sent or received in respect of
a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and
4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219,
4242, or 4245 of ERISA and (c) promptly furnish to the Administrative Agent a
copy of all actuarial statements required to be submitted under all Applicable
Pension Legislation.
     8.12. Use of Proceeds. The Borrowers will use the proceeds of the Loans
solely for the purposes set forth in §7.16.1.
     8.13. Stock Collateral.
     (a) BGP (UK) will cause (i) 14,742 shares of the Capital Stock which it
holds in Paperchase (which constitutes 14.742% of the issued and outstanding
voting Capital Stock of Paperchase), (ii) 44,980,000 shares of the Capital Stock
which it holds in Borders Superstores (which constitutes 65% of the issued and
outstanding voting Capital Stock of Borders Superstores) (or, in each case, such
greater percentage that, due to a Change in Law, (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for U.S. federal income tax purposes to be treated as a deemed
dividend to such Foreign Subsidiary’s U.S. parent and (2) could not reasonably
be expected to cause any materially adverse tax consequences), and BGI will
cause all shares of Capital Stock it or its Subsidiaries own in Borders Direct
and Kobo to be subject at all times to (x) a first priority, perfected Lien in
favor of the Administrative Agent for the benefit of the Secured Parties, and
(y) a second priority, perfected Lien in favor of the First Lien Agent for the
benefit of the First Lien Secured Parties, in each case pursuant to the terms
and conditions of the Loan Documents and the First Lien Loan Documents, as
applicable, or other security documents, subject to the Intercreditor Agreement,
as the Administrative Agent shall reasonably request.
     (b) Each Borrower and Guarantor will cause (i) 100% of the issued and
outstanding Capital Stock of each of its Domestic Subsidiaries (other than any
Excluded Subsidiaries), (ii) all Capital Stock owned by any Borrower or
Guarantor in Kobo and (iii) 65% (or such greater percentage that, due to a
Change in Law, (1) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for U.S. federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s U.S.
parent and (2) could not reasonably be expected to cause any materially adverse
tax consequences) in the aggregate of the issued and outstanding voting Capital
Stock of each of its Foreign Subsidiaries (other than any Excluded
Subsidiaries), to be subject at all times to (A) a first priority (except as
provided in §8.13(a) above), perfected Lien in favor of the First Lien Agent for
the benefit of the First Lien Secured Parties, and (B) a second priority (except
as provided in §8.13(a) above), perfected Lien in favor of the Administrative
Agent for the benefit of the Secured Parties, in each case pursuant to the terms
and conditions of the Loan Documents and the First

- 62 -



--------------------------------------------------------------------------------



 



Lien Loan Documents, as applicable, or other security documents, subject to the
Intercreditor Agreement, as the Administrative Agent shall reasonably request.
     8.14. Future Subsidiaries. At the time that any Borrower or any Guarantor
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Effective Date, such Borrower or such Guarantor shall
promptly, but in any event within 30 days after the formation or acquisition of
such Subsidiary: (a) notify the Administrative Agent of such formation or
acquisition, (b) cause any such new Subsidiary (other than a Foreign Subsidiary
if the joinder of such Foreign Subsidiary could reasonably be expected to cause
the undistributed earnings of such Foreign Subsidiary as determined for U.S.
federal income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s U.S. parent and (2) could reasonably be expected to cause any
materially adverse tax consequences) to provide to the Administrative Agent a
Joinder Agreement, joinder agreements to the Security Documents (provided that
the Capital Stock of such Subsidiary shall be pledged to the extent required by
the terms of §8.13 as if such Subsidiary had existed on the Effective Date) and
a joinder agreement to the Intercreditor Agreement, together with such other
documents, certificates, and instruments as the Administrative Agent may
request, including appropriate financing statements, all in form and substance
satisfactory to the Administrative Agent (including being sufficient to grant
the Administrative Agent a first priority Lien, or second priority Lien, as the
case may be (in each case subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), and (c) provide to the Administrative
Agent all other documentation, including one or more opinions of counsel
satisfactory to the Administrative Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this §8.14 shall constitute a Loan Document.
     8.15. Bank Accounts, Credit Cards and Purchase Cards.
     8.15.1. General. (a) On or prior to the Effective Date (or by such later
date as the Administrative Agent may agree in its sole discretion), each of the
Borrowers will, and will cause each of the Guarantors to, (i) establish the Term
Loan Priority Account, under the control of the Administrative Agent, for the
benefit of the Secured Parties and the Administrative Agent, in the name of the
applicable Borrower or Guarantor, as the case may be; provided that to the
extent such depository institution will not permit both the First Lien Agent and
the Administrative Agent to obtain control of the Term Loan Priority Account,
the Term Loan Priority Account shall be established under the sole control of
the Administrative Agent acting for the benefit of (x) the Secured Parties and
(y) the Administrative Agent, for the benefit of the Secured Parties, for
purposes of perfecting the Administrative Agent’s and the Secured Parties’
security interests in the Term Loan Priority Account and (ii) establish a
depository account (the “Concentration Account”) under the control of the
Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, in the name of the applicable Borrower or Guarantor, as
the case may be; provided that to the extent such depository institution will
not permit both the First Lien Agent and the Administrative Agent to obtain
control of the Concentration Account, the Concentration Account shall be
established under the sole control of the First Lien Agent acting for the
benefit of (x) the First Lien Secured Parties and (y) the Administrative Agent,
for the benefit of the Secured Parties, for purposes of perfecting the
Administrative Agent’s and the Secured Parties’ security interests in the
Concentration Account, (b) at all times after the Effective Date, cause all

- 63 -



--------------------------------------------------------------------------------



 



cash proceeds of the Collateral (except for Term Priority Collateral (which
shall be deposited directly into the Term Loan Priority Account to the extent it
has been established)) to be deposited only into local depository accounts
(“Local Accounts”), or concentration depository accounts with financial
institutions which have entered into agency account agreements and, if
applicable, lock box agreements (collectively, as the same may be amended from
time to time, the “Agency Account Agreements”), in form and substance
satisfactory to the Administrative Agent (such concentration depository accounts
being referred to collectively as “Interim Concentration Accounts”) or the
Concentration Account, (c) on or prior to the Effective Date, each of the
Borrowers will, and will cause each of the Guarantors to, provide the
Administrative Agent with executed and undated notices to all depository
institutions with Local Accounts directing such depository institutions to cause
all funds (other than those amounts paid to the Borrowers’ operating account or
Local Accounts referred to in this §8.15.1, clause (y)) held in each such Local
Account to be transferred no less frequently than once each day to, and only to,
an Interim Concentration Account or the Concentration Account, it being
understood that the Administrative Agent will not deliver any such notices to
such depository institutions until a Cash Dominion Event has occurred and is
continuing (unless and until a Cash Dominion Cure Event shall have occurred) and
only then to the extent permitted by the Intercreditor Agreement, (d) on or
prior to the Effective Date, each of the Borrowers will, and will cause each of
the Guarantors to, provide the Administrative Agent with executed and undated
notices to all depository institutions with Interim Concentration Accounts
directing such depository institutions to cause all funds of the Borrowers and
the Guarantors held in such Interim Concentration Accounts to be transferred
daily to, and only to, the Concentration Account, it being understood that the
Administrative Agent will not deliver any such notices to such depository
institutions until a Cash Dominion Event has occurred and is continuing (unless
and until a Cash Dominion Cure Event shall have occurred) and only then to the
extent permitted by the Intercreditor Agreement, and (e) at all times after the
Effective Date ensure that immediately upon any Borrower’s or any of its
Subsidiaries’ receipt of any funds constituting cash proceeds of any Collateral
(other than Term Priority Collateral (which shall be deposited directly into the
Term Loan Priority Account to the extent it has been established)), all such
amounts shall have been deposited in a Local Account, an Interim Concentration
Account or the Concentration Account. The Borrowers shall not enter into any
agreement with any credit card processors unless contemporaneously therewith, a
Credit Card Notification, in form and substance satisfactory to the
Administrative Agent is executed and delivered to the Administrative Agent. The
Borrowers shall each cause each of their credit card processors to remit all
proceeds of all credit card charges to a Concentration Account. The Borrowers
shall not, and shall not permit any of their Subsidiaries to, enter into any
Agency Account Agreement (including any deposit or securities account control
agreements) in favor of the First Lien Agent and/or the First Lien Secured
Parties without such Agency Account Agreement also being granted

- 64 -



--------------------------------------------------------------------------------



 



jointly in favor the Administrative Agent and/or the Secured Parties, except as
otherwise provided in clause (a) above.
     8.15.2. Acknowledgment of Application. If at any time a Cash Dominion Event
has occurred and is continuing (unless and until a Cash Dominion Cure Event
shall have occurred), each Borrower hereby agrees that all amounts received in
the Concentration Account will be the sole and exclusive property of the First
Lien Agent and the Administrative Agent, to be applied, in accordance with the
Intercreditor Agreement, the First Lien Credit Agreement and this Loan
Agreement, as applicable.
     The Borrowers and Guarantors shall not permit their outstanding liabilities
and obligations on account of any purchase cards to exceed $12,000,000 at any
time.
     8.16. Landlord and Mortgagee Agreements. If, after the Effective Date, the
Borrowers or any of the Guarantors acquires or leases any distribution centers
used as a warehouse facility containing any Collateral, the Borrowers shall, or
shall cause such Guarantor to, use commercially reasonably efforts to deliver to
the Administrative Agent a landlord or mortgagee waiver and access agreement
executed by the landlord or mortgagee, as applicable, of any such distribution
center, in each case in form and substance satisfactory to the Administrative
Agent. Each Borrower shall continue to use its commercially reasonable efforts
to provide to the Administrative Agent a landlord or mortgagee waiver and access
agreement executed by the landlord or mortgagee of any distribution center
listed on Schedule 11.21, in each case in form and substance satisfactory to the
Administrative Agent, which have not been previously provided to the
Administrative Agent; provided that, with respect to any distribution center for
which such a landlord or mortgagee waiver and access agreement has not been so
delivered, the First Lien Agent shall implement a reserve against the ABL
Borrowing Base.
     8.17. Further Assurances. Each of the Borrowers will, and will cause each
of its Subsidiaries to, cooperate with the Lenders and the Administrative Agent
and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Loan Agreement and the other Loan
Documents.
     8.18. Permitted Restructuring Transactions. Notwithstanding the foregoing
Article VIII, the provisions of this Article VIII shall not restrict the ability
of the Borrowers and their Subsidiaries from consummating any Permitted
Restructuring Transaction made in accordance with Schedule 1.01A and permitted
under §9.5.2(d)(ii).
9. CERTAIN NEGATIVE COVENANTS.
     Each of the Borrowers jointly and severally covenants and agrees that, so
long as any Loan or Note is outstanding:
     9.1. Restrictions on Indebtedness. None of the Borrowers will, nor will
permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
     (a) Indebtedness to the Lenders and the Administrative Agent arising under
any of the Loan Documents;

- 65 -



--------------------------------------------------------------------------------



 



     (b) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
     (c) Indebtedness incurred in connection with the acquisition after the
Effective Date of any Property, other than Intellectual Property (and in any
event not more than ninety (90) days from the date of such acquisition) by such
Borrower or such Subsidiary as contemplated by §9.2(x);
     (d) obligations under or guaranties of Capitalized Leases;
     (e) Indebtedness in respect of Hedging Agreements entered into for hedging
purposes only and not for speculation; provided that nothing in this §9.1(e)
shall be deemed to prohibit equity hedging arrangements that constitute
Restricted Payments permitted pursuant to §9.4;
     (f) Indebtedness existing on the Effective Date and listed and described on
Schedule 9.1 hereto including any extensions or refinancings thereof on
substantially similar terms as the Indebtedness being refinanced and provided
there is no increase in the amount thereof;
     (g) unsecured Indebtedness of any of BGI’s Subsidiaries to, or in respect
of Obligations of, BGI or another Subsidiary of BGI consisting of intercompany
loans and, if no Default or Event of Default shall have occurred and be
continuing at the time such Indebtedness is incurred, any other Investments;
     (h) unsecured Indebtedness of BGI to, or in respect of obligations of, a
Subsidiary of BGI consisting of intercompany loans and, if no Default or Event
of Default shall have occurred and be continuing at the time such Indebtedness
is incurred, any other Investments;
     (i) Indebtedness in an aggregate principal amount not to exceed $5,750,000
at any time extended by insurance or financing companies (or their agents or
brokers) solely for the purpose of financing insurance premiums owing to such
parties;
     (j) Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal or similar obligations incurred in the ordinary course
of business;
     (k) Indebtedness of BGI pursuant to the First Lien Credit Facility, in an
aggregate principal amount not to exceed (a) $970,500,000 plus (b) an increase
in committed amount under the First Lien Credit Agreement after March 31, 2011
in an amount not to exceed $100,000,000, minus (c) any permanent commitment
reductions under the First Lien Credit Agreement at any time and repayment of
the obligations with respect thereto (excluding Indebtedness in connection with
Hedging Agreements and Cash Management Services, each as defined in the First
Lien Credit Agreement on the date hereof), less any commitment reductions as a
result of the termination or reduction of commitments and repayment of the
obligations with respect thereto, including any extensions or refinancings
thereof on substantially similar terms as the Indebtedness being refinanced (and
as otherwise permitted hereunder, including, without limitation, pursuant to
§9.17) as long as there is no increase in the amount thereof; provided that

- 66 -



--------------------------------------------------------------------------------



 



such Indebtedness is, at all times and in all respects, subject to the
Intercreditor Agreement; and
     (l) other Indebtedness of BGI in an aggregate principal amount not to
exceed $250,000,000 minus the amount of the Loans provided hereunder; provided
that (i) at the time of incurrence of such Indebtedness, no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) to the
extent such Indebtedness is secured, the Administrative Agent shall have a first
priority (or, in the case of the ABL Priority Collateral, second priority,
subject only to the First Lien Agent’s and First Lien Secured Parties’ first
priority security interest in the ABL Priority Collateral) security interest on
the assets securing such Indebtedness and (iii) such Indebtedness is, at all
times and in all respects, subject to an intercreditor agreement (A) in form and
substance substantially similar to, and on terms no less favorable to the
Lenders than as set forth in, the Intercreditor Agreement and otherwise
satisfactory to the Administrative Agent or (B) in form and substance
satisfactory to the Administrative Agent and the Required Lenders; provided,
however, that any such Indebtedness incurred by Paperchase shall not exceed an
amount equal to the dollar equivalent of 9,000,000 pounds sterling in the
aggregate at any time.
     9.2. Restrictions on Liens. None of the Borrowers will, nor will permit any
of its Subsidiaries to, (a) create or incur or suffer to be created or incurred
or to exist any Lien upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of such property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty
(30) days after the same shall have been incurred any Indebtedness or claim or
demand against it that if unpaid might by law or upon bankruptcy or insolvency,
or otherwise, be given any priority whatsoever over its general creditors; or
(e) sell, assign, pledge or otherwise transfer any “receivables” as defined in
clause (g) of the definition of the term “Indebtedness,” with or without
recourse; provided that any Borrower or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist:
     (i) Liens on the Collateral in favor of the Administrative Agent securing
the Obligations;
     (ii) Liens in favor of such Borrower on all or part of the assets of
Subsidiaries of such Borrower securing Indebtedness owing by Subsidiaries of
such Borrower to such Borrower;
     (iii) Liens to secure taxes, assessments and other government charges in
respect of obligations and Liens to secure claims for labor, material or
supplies, in each cash in respect of obligations not overdue or which are being
contested in good faith and by appropriate proceedings and for which such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto;
     (iv) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, general liability, unemployment or other insurance, old
age pensions or other social security obligations;

- 67 -



--------------------------------------------------------------------------------



 



     (v) Liens on properties in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which such Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;
     (vi) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens, securing obligations incurred in the ordinary course of business, in
respect of obligations not overdue or which in the aggregate do not have a
Material Adverse Effect;
     (vii) encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrowers and their Subsidiaries, and (B) individually or in the aggregate have
a Material Adverse Effect;
     (viii) pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
Indebtedness) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;
     (ix) Liens existing on the Effective Date and listed on Schedule 9.2
hereto, provided that the principal amount secured thereby is not thereafter
increased and no additional assets become subject to such Lien;
     (x) purchase money security interests in or purchase money mortgages on
Property (other than Inventory and Intellectual Property) acquired after the
Effective Date to secure purchase money Indebtedness of the type and amount
permitted by §9.1(c), incurred in connection with the acquisition of such
Property and in any event not more than ninety (90) days from the date of such
acquisition, which security interests or mortgages cover only the Property so
acquired;
     (xi) Liens in respect of the interests of lessors under Capitalized Leases
permitted under this Loan Agreement securing obligations of BGI or its
Subsidiaries to the lessor under such Capitalized Leases;
     (xii) Liens granted to the Administrative Agent and the Lenders pursuant to
§16.1 hereof;
     (xiii) Liens (x) in favor of credit card issuers and/or processors securing
standard fees due by a Borrower or its Subsidiaries in the ordinary course,
which fees are within the general parameters customary in the credit card
processing industry and (y) in favor of banking institutions securing standard
fees due by a Borrower or its Subsidiaries in the ordinary course in connection
with

- 68 -



--------------------------------------------------------------------------------



 



deposit and other bank accounts held at such banking institution, which fees are
within the general parameters customary in the banking industry;
     (xiv) Liens on assets of BGI and its Subsidiaries (other than Collateral)
not otherwise permitted by clauses (i) through (xiii) above, so long as any
Indebtedness secured thereby is permitted under the terms of §9.1 and the
aggregate fair market value of all property secured by such Liens does not at
any time exceed $5,750,000;
     (xv) Liens securing Indebtedness permitted under, and subject to, §9.1(k);
and
     (xvi) Liens securing Indebtedness permitted under §9.1(l) and granted in
accordance with, and subject to, §9.1(l).
     9.3. Restrictions on Investments. None of the Borrowers will, nor will
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in or by:
     (a) cash equivalents or short-term marketable securities;
     (b) intercompany indebtedness permitted under section 9.1(g);
     (c) Investments existing on the Effective Date and listed on Schedule 9.3
hereto;
     (d) Investments consisting of (1) loans and advances to employees (i) for
moving, entertainment, travel and other similar expenses in the ordinary course
of business, (ii) for any other purpose, with such Investments under this clause
(ii) not to exceed (x) $3,500,000 in the aggregate principal amount at any time
outstanding and (y) $1,300,000 in the aggregate principal amount at any time
outstanding to any single employee and (2) amounts held in accounts under
deferred compensation plans of the Borrowers where investments are directed by
employees;
     (e) trade credit extended on usual and customary terms in the ordinary
course of business;
     (f) (i) Investments by any Borrower or any other Guarantor in any other
Borrower or other Guarantor or any Subsidiary of BGI in BGI and (ii) to the
extent not otherwise permitted by clause (i) hereof, Investments by BGI or any
Borrower or any Guarantor in any Subsidiary of BGI which is not a Borrower or a
Guarantor or by any Subsidiary of BGI which is not a Borrower or Guarantor in
another Subsidiary of BGI which is not a Borrower or Guarantor; provided that
(A) no Default or Event of Default has occurred and is continuing or would
result therefrom, and (B) such Investments or series of related Investments
shall not exceed $3,500,000 in the aggregate;
     (g) Acquisitions; provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, and (ii) such Acquisition
is permitted under §9.6;

- 69 -



--------------------------------------------------------------------------------



 



     (h) guarantees of any obligations of landlords of a Borrower to the extent
that the obligations relate to funds arranged by a Borrower and used to finance
or refinance any stores of a Borrower and such funds are intended to be repaid
through lease payments of a Borrower;
     (i) Investments in respect of Hedging Agreements entered into for hedging
purposes only and not for speculation; provided that nothing in this §9.3(i)
shall be deemed to prohibit equity hedging arrangements that constitute
Restricted Payments permitted pursuant to §9.4;
     (j) Investments constituting guarantees by BGI and its Subsidiaries under
the First Lien Credit Facility;
     (k) other Investments not exceeding $2,300,000 in the aggregate during the
term of this Loan Agreement; provided that no Default or Event of Default has
occurred and is continuing or would result therefrom;
     (l) guaranties permitted by §9.1; and
     (m) Investments (other than those Investments set forth in clauses
(a) through (l) above); provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) BGI delivers to the
Lenders at least three (3) Business Days before the date on which it or any of
its Subsidiaries agrees to or consummates such Investment a certificate of the
principal financial or accounting officer of the Borrowers certifying as
accurate and complete the monthly pro forma financial projections attached
thereto and demonstrating (x) immediately before and after giving effect to such
Investment and on a projected basis for the twelve (12) months after giving
effect to such Investment, Adjusted Excess Availability would be greater than
twenty-five percent (25%) of the lesser of (A) the ABL Borrowing Base and
(B) the Total First Lien Commitment and (y) the pro forma Fixed Charge Coverage
Ratio for the twelve (12) month period then ended is greater than 1.20:1.00, in
form and substance satisfactory to the Administrative Agent, based on reasonable
projections of the financial performance of the Borrowers; and (iii) BGI shall
deliver a certificate of an Authorized Officer of the Borrowers dated as of the
date of such Investment as to the solvency of BGI and its Subsidiaries on a
consolidated basis following the consummation of such Investment and in form and
substance satisfactory to the Administrative Agent.
     9.4. Restricted Payments. None of the Borrowers will, nor will permit any
of its Subsidiaries to, make any Restricted Payments except that:
     (a) BGI may engage in stock splits (including reverse stock splits);
     (b) Subsidiaries may make Distributions to (i) BGI, (ii) a Wholly-owned
Subsidiary of BGI or (iii) employees of a Wholly-owned Subsidiary in respect of
such Wholly-owned Subsidiary’s non-voting stock owned by such employees; and
     (c) BGI may make Distributions during any Fiscal Year in an amount not to
exceed in any Fiscal Year (i) 7.5% of the Net Proceeds received from the
issuance of Capital Stock or the principal amount of any Subordinated Debt plus
any interest paid in kind but only to any Person who after the Effective Date
has been issued new Capital Stock or Subordinated Debt in consideration of BGI’s
receipt of the Net Cash Proceeds of

- 70 -



--------------------------------------------------------------------------------



 



at least $10,000,000 from such Person after the Effective Date (a “New
Investor”), or (ii) to any other Person (an “Existing Investor”)
contemporaneously with (but in any event within five (5) days following) such
issuance of New Capital Stock or Subordinated Debt, provided that the Net Cash
Proceeds received by BGI from such New Investor, after giving effect to such
payment to such Existing Investor, is a positive number. For clarity, any New
Investor may receive such Distributions only with respect to its Capital Stock
or Subordinated Debt issued after the Effective Date and such New Investor (and
all other holders of any Capital Stock or Subordinated Debt which it held prior
to the Effective Date) shall not be entitled to receive any Distribution on
account of the pre-Effective Date interests, except as provided pursuant to
§9.4(c)(ii).
     9.5. Merger, Consolidation, Disposition of Assets and Sale Leaseback
Transactions.
     9.5.1. Mergers and Consolidations. Subject to §9.13, none of the Borrowers
will, nor will permit any of its Subsidiaries to, become a party to any merger,
demerger, amalgamation, consolidation or other corporate reconstruction, except,
so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom,
     (a) any Borrower (other than BGI) may merge or consolidate into another
Borrower;
     (b) any Subsidiary of BGI may consolidate or merge into any Borrower, a
Guarantor or any Wholly-owned Subsidiary of a Borrower, provided a Borrower, a
Guarantor or the Wholly-owned Subsidiary is the surviving corporation of such
consolidation or merger;
     (c) any Subsidiary of BGI (other than a Borrower or Guarantor) may
consolidate or merge into any other Subsidiary of BGI (other than a Borrower or
Guarantor); and
     (d) any Borrower (other than BGI) or Subsidiary of BGI may merge or
consolidate into another Person in connection with any Acquisition permitted
under, and subject to the requirements of (both before and after giving pro
forma effect to such Acquisition), §9.6; provided that (i) no Default or Event
of Default has occurred and is continuing or would result therefrom and
(ii) such Borrower or Subsidiary shall be the surviving entity of such merger or
consolidation.
     9.5.2. Disposition of Assets. None of the Borrowers will, nor will permit
any of its Subsidiaries to, become a party to or agree to or effect any
disposition of assets, other than:
     (a) the sale of inventory, the licensing of Intellectual Property, in
accordance with the terms of the Intellectual Property Security Agreements, and
the disposition of obsolete or excess assets, in each case in the ordinary
course of business consistent with past practices;
     (b) any sale, transfer, assignment or lease of Property (excluding any
portion of Term Priority Collateral not constituting furniture, fixtures and
equipment), including without limitation any store closures, in the ordinary
course of business which are no

- 71 -



--------------------------------------------------------------------------------



 



longer necessary or required in the conduct of such Borrower’s or Subsidiary’s
business; provided that, except as provided in §9.5.2(g) and other than store
closures as a result of a lease termination in the ordinary course with respect
to such store, the Borrowers and their Subsidiaries shall not close more than
(i) thirteen percent (13%) of the number of stores existing as of the Effective
Date in any Fiscal Year and (ii) twenty-nine percent (29%) of the number of
stores existing as of the Effective Date during the term of this Loan Agreement;
provided further that the Borrowers and their Subsidiaries shall engage a
national liquidator reasonably acceptable to the Required Lenders to conduct
such store closures (x) upon the Administrative Agent’s reasonable request and
(y) at all other times in the event that the Required Lenders have consented to
store closures in excess of the thresholds set forth in clauses (i) and
(ii) above;
     (c) any sale or transfer of any Property (excluding Term Priority
Collateral) owned by any Borrower or any Subsidiary of a Borrower in order then
or thereafter to lease such Property or lease other Property that any Borrower
or any Subsidiary of a Borrower intends to use for substantially the same
purpose as the property being sold or transferred (a “sale-leaseback
transaction”) in the ordinary course of business and provided that no Default or
Event of Default shall have occurred and is continuing or would result
therefrom;
     (d) (i) any sale, transfer or lease of Property by any Borrower or any
Guarantor to any other Borrower or other Guarantor (other than Borders Direct)
and (ii) to the extent not otherwise permitted by clause (i) hereof, any
Permitted Restructuring Transaction so long as (1) no Default or Event of
Default has occurred and is continuing or would result therefrom and (2) with
respect to the Paperchase Sale, the Net Cash Proceeds received in connection
therewith are in an amount of at least $25,000,000 and are applied to prepay the
outstanding amount of the Loans pursuant to §3.2;
     (e) any sale, transfer or lease of Property in the ordinary course of
business which is replaced by substitute Property;
     (f) any disposition of Borders Direct pursuant to §14.11(b);
     (g) any disposition of the Small Format Stores; provided that to the extent
the Borrowers and their Subsidiaries close all the Waldenbook stores and
“Borders Express” stores, they shall engage a national liquidator reasonably
acceptable to the First Lien Agent to conduct such closures; and
     (h) other dispositions of furniture, fixtures and equipment; provided that
(A) the aggregate proceeds received in respect of such dispositions during the
term of this Loan Agreement shall not exceed $5,750,000, (B) such assets are
sold or otherwise disposed of in an arm’s length transaction for fair market
value (after giving effect to all tax benefits, if any, associated with such
sale or other disposition), (C) no Default or Event of Default exists or would
result from such disposition and (D) the proceeds of such dispositions shall be
used to repay the Loans to the extent required pursuant to Section 3.2 hereof.
     9.6. Acquisitions. Neither of the Borrowers will, nor will permit any of
its Subsidiaries to, enter into any stock or asset acquisitions (other than the
acquisition of assets in the ordinary course of such Person’s business), or
become or agree to become a general or limited partner, joint venturer or member
in any partnership, joint venture or limited liability company, as the case may
be, other than

- 72 -



--------------------------------------------------------------------------------



 



Acquisitions which satisfy the following criteria: (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) such
Acquisition shall be in substantially the same or a similar type of business as
BGI and its Subsidiaries, (iii) the Board of Directors and (if required by
applicable law) the shareholders of any Person to be acquired has approved the
terms of the Acquisition, (iv) BGI delivers to the Lenders on or before the date
on which it or any of its Subsidiaries agrees to or consummates such Acquisition
a certificate of the principal financial or accounting officer of the Borrowers
certifying as accurate and complete the monthly pro forma financial projections
attached thereto and demonstrating (x) immediately before and after giving
effect to such Acquisition and on a projected basis for the twelve (12) months
after giving effect to such Acquisition, Adjusted Excess Availability would be
greater than twenty percent (20%) of the lesser of (i) the ABL Borrowing Base
and (ii) the Total First Lien Commitment and (y) the pro forma Fixed Charge
Coverage Ratio for the twelve (12) month period then ended is greater than
1.00:1.00, in form and substance satisfactory to the Administrative Agent, based
on reasonable projections of the financial performance of the Borrowers; (v) the
Borrowers are in compliance, both before and after giving effect thereto, with
§8.14, and (vi) BGI shall deliver a certificate of an Authorized Officer of the
Borrowers dated as of the date of such Acquisition as to the solvency of the
Borrowers and their Subsidiaries following the consummation of such Acquisition
and in form and substance satisfactory to the Administrative Agent.
     9.7. Compliance with Environmental Laws. None of the Borrowers will, nor
will permit any of its Subsidiaries to, (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Substances, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances, (c) generate any Hazardous Substances on any of the Real Estate,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
so as to cause a release (i.e., releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping) or threatened release of Hazardous Substances on, upon or into the Real
Estate or (e) otherwise conduct any activity at any Real Estate or use any Real
Estate in any manner that would violate any Environmental Law or bring such Real
Estate in violation of any Environmental Law.
     9.8. [Reserved.]
     9.9. Employee Benefit Plans. Neither of the Borrowers nor any ERISA
Affiliate will:
     (a) engage in any “prohibited transaction” within the meaning of §406 of
ERISA or §4975 of the Code which could result in a material liability for any of
the Borrowers or any of its Subsidiaries; or
     (b) fail to make the minimum required contributions to any Guaranteed
Pension Plan under the Pension Funding Rules, whether or not such contributions
are or may be waived; or
     (c) fail to contribute to any Guaranteed Pension Plan to an extent which,
or terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of any of the Borrowers or any
of its Subsidiaries pursuant to the Pension Funding Rules or §4068 of ERISA; or
     (d) amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to the Pension Funding Rules; or
     (e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of §4001 of ERISA) of all Guaranteed Pension Plans

- 73 -



--------------------------------------------------------------------------------



 



exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities; or
     (f) permit or take any action which would contravene any Applicable Pension
Legislation.
     9.10. Business Activities. None of the Borrowers will, nor will permit any
of its Subsidiaries to, engage directly or indirectly (whether through
Subsidiaries or otherwise) in any type of business other than (a) with respect
to the Borrowers, the businesses conducted by them on the Effective Date,
substantially as conducted and operated by such Person as of such date and (b)
with respect to any Subsidiary of a Borrower, substantially as conducted and
operated by a Borrower on the Effective Date or in businesses reasonably
incidental and complementary thereto; provided that the BGI and its Subsidiaries
shall be permitted to engage in any businesses permitted to be acquired in
accordance with §9.6.
     9.11. Fiscal Year. Except as provided in §7.4.1, none of the Borrowers
will, nor will permit any of it Subsidiaries to, change its Fiscal Quarter or
change its Fiscal Year.
     9.12. Transactions with Affiliates. None of the Borrowers will, nor will
permit any of its Subsidiaries to, enter into any transaction of any kind with
any Affiliate of such Borrower or such Subsidiary, whether or not in the
ordinary course of business, other than on fair and reasonable terms no less
favorable to such Borrower or such Subsidiary as would be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that (a) transactions between or
among any Borrower and any Guarantor not otherwise prohibited hereunder shall be
permitted, (b) transactions with Affiliates for such Affiliates’ services as
employees, officers and directors shall be permitted, and (c) transactions with
respect to which the consideration to be paid or received by the Borrowers or
any of their Subsidiaries would be less than $3,500,000 shall be permitted with
the prior written consent of the Administrative Agent.
     9.13. Changes in Governing Documents. Neither of the Borrowers will, nor
will permit any of its Subsidiaries to, amend in any respect its Governing
Documents in the event such change would be adverse to the Lenders; provided
that any Borrower or any Guarantor shall be permitted to change its respective
jurisdiction of organization or formation so long as such Borrower or such
Guarantor provides the Administrative Agent with written notice not less than
thirty (30) days prior to such change; provided further that BGI may amend or
modify its Governing Documents from time to time to the extent necessary to
permit the Pershing Square Warrant Transaction and the performance of its
obligations thereunder as long as no Default or Event of Default then exists or
would arise therefrom.
     9.14. Inconsistent Agreements. Neither of the Borrowers will, nor will
permit any of its Subsidiaries to, enter into or permit to exist any contractual
obligation (other than this Loan Agreement, any other Loan Document or any of
the First Lien Loan Documents) that limits the ability (i) of any Subsidiary to
make Restricted Payments to any Borrower or any Guarantor or to otherwise
transfer property to or invest in any Borrower or any Guarantor, except for any
agreement in effect (A) on the date hereof and set forth on Schedule 9.14 or
(B) at the time any Subsidiary becomes a Subsidiary of a Borrower, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of such Borrower, (ii) of any Subsidiary to guarantee the
Obligations of the Borrowers under the Loan Documents or (iii) of any Borrower
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person securing the Obligations under the Loan Documents; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under §9.1(c)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness.

- 74 -



--------------------------------------------------------------------------------



 



     9.15 Payments of Senior Indebtedness. The Borrowers may not, and may not
permit any of their Subsidiaries to, make (a) any payment (including
prepayment), redemption or repurchase of principal (whether mandatory,
voluntary, upon conversion or otherwise) in respect of any Indebtedness other
than (i) reasonable fees, (ii) payments in respect of Indebtedness existing on
the Effective Date, (ii) payments in respect of Indebtedness permitted under §§
9.1(b), (d), (f), (g), (h) and (j), (iii) scheduled payments of principal and
interest, (iv) payments on account of the First Lien Indebtedness in accordance
with the terms of the First Lien Credit Agreement and of the Intercreditor
Agreement, or (v) unless (A) no Default or Event of Default has occurred and is
continuing or would result therefrom and (B) BGI delivers to the Lenders on or
before the date on which any Borrower makes such prepayment a certificate of the
principal financial or accounting officer of the Borrowers certifying as
accurate and complete the monthly pro forma financial projections attached
thereto and demonstrating (x) immediately before and after giving effect to such
prepayment and on a projected basis for the twelve (12) months after giving
effect to such prepayment, Adjusted Excess Availability would be greater than
twenty-five percent (25%) of the lesser of (1) the ABL Borrowing Base and
(2) the Total First Lien Commitment and (y) the pro forma Fixed Charge Coverage
Ratio for the twelve (12) month period then ended is greater than 1.10:1.00, in
form and substance satisfactory to the Administrative Agent, based on reasonable
projections of the financial performance of the Borrowers.
     9.16. Amendments to First Lien Loan Documents. The Borrowers will not, and
will not permit any of their Subsidiaries to, permit or otherwise allow any of
the terms and conditions of the First Lien Loan Documents to be amended, revised
or waived except to the extent expressly permitted under the terms of the
Intercreditor Agreement.
     9.17. Permitted Restructuring Transactions. Notwithstanding the foregoing
Article IX, the provisions of this Article IX (other than §9.5.2(d)(ii)) shall
not restrict the ability of the Borrowers and their Subsidiaries from
consummating any Permitted Restructuring Transaction made in accordance with
Schedule 1.01A and permitted under §9.5.2(d)(ii).
     9.18. Certain Terms of the Pershing Square Transactions. Without the
written consent of the Required Lenders, the Borrowers will not, and will not
permit any of their Subsidiaries to, amend, supplement or otherwise modify any
of the Pershing Square Warrants or any documents relating thereto (as
contemplated under the Pershing Square Warrant Transaction) in any manner that
would result in a Change of Control (whether upon the exercise of the Pershing
Square Warrants or otherwise).
     9.19. Inactive Subsidiaries. BGI will not permit any of the Excluded
Subsidiaries to engage in any trade or business or own any assets or incur any
Indebtedness (other than, to the extent in existence on the Effective Date,
Indebtedness of the type described in §9.1(g)) except with the prior written
consent of the Required Lenders and on such terms as the Required Lenders shall
specify, including, but not limited to, compliance by such Persons with the
requirements set forth in §8.14.
     9.20. Maximum Cash and Cash Equivalents. So long as any Loans are
outstanding, prior to the occurrence of a Cash Dominion Event, the Borrowers
shall not permit cash or cash equivalents of the Borrowers and the Guarantors in
an aggregate amount in excess of $100,000,000 (other than (a) “store” cash, cash
held in local, non-concentration deposit accounts, cash in transit between
stores and deposit accounts and cash receipts from sales in the process of
inter-account transfers, in each case as a result of the ordinary course
operations of the Borrowers and the Guarantors, and (b) to the extent necessary
for the Borrowers and the Guarantors to satisfy in the ordinary course of their
business, the current liabilities incurred by them in the ordinary course of
their business and without acceleration of the satisfaction of such current
liabilities) to accumulate and be maintained in deposit accounts or investment
accounts of the Borrowers and the Guarantors. After the occurrence and during
the continuance of a Cash Dominion

- 75 -



--------------------------------------------------------------------------------



 



Event, the Borrowers shall comply with the provisions of §8.15 hereof and
maintain only such amounts, if any, in deposit accounts or investment accounts
as may be expressly permitted under said §8.15.
10. FINANCIAL COVENANTS.
     Each of the Borrowers, jointly and severally, covenants and agrees that, so
long as any Loan or Note is outstanding:
     10.1. Minimum Excess Availability.
     (a) At all times the Borrowers shall maintain Excess Availability (the
“Minimum Excess Availability”) of not less than the greater of (i) ten percent
(10%) of the lesser of (A) the ABL Borrowing Base and (B) the Total First Lien
Commitment and (ii) $50,000,000 (the “Availability Requirement”).
     (b) Notwithstanding the foregoing, at all times during the period
commencing on December 1 of each year and ending on the later of (i) January 31
of the following year and (ii) the date on which the Borrowers deliver the
financial statements calculating Consolidated EBITDA for the period ending
December 31 of such year, the Borrowers will maintain Excess Availability of not
less than the sum of (x) the Incremental Seasonal Amount plus (y) the greater of
(A) ten percent (10%) of the lesser of (1) the ABL Borrowing Base and (2) the
Total First Lien Commitment and (B) $50,000,000 (the “Seasonal Availability
Requirement”).
     (c) Notwithstanding anything to the contrary in this §10.1, (i) in the
event that the Consolidated EBITDA (calculated in accordance with the last
sentence of this §10.1(c)) of the Borrowers for the trailing eleven month period
ending on or about December 31, 2010 is less than $76,100,000 or (ii) in the
event that the Consolidated EBITDA (calculated in accordance with the last
sentence of this §10.1(c)) of the Borrowers for the trailing twelve month period
ending on or about December 31 of each year (commencing with the twelve months
ended on or about December 31, 2011) is less than 80% of the projected
Consolidated EBITDA (calculated in accordance with the last sentence of this
§10.1(c)) for such period contained in the projections provided by the Borrowers
to the Administrative Agent pursuant to §8.4(g) within thirty days after the
beginning of the applicable Fiscal Year of the Borrowers, which projections
shall be reasonably acceptable to the Administrative Agent, then, in either
case, the Borrowers shall be subject to the Seasonal Availability Requirement at
all times thereafter during the term of this Loan Agreement. In calculating
Consolidated EBITDA under this §10.1(c) only, Consolidated EBITDA shall be
increased by the amount of non-cash restructuring charges which reduced
Consolidated Net Income during the applicable period.
     10.2. Term Loan Facility Borrowing Base. If at any time the outstanding
principal amount of the Loans exceeds the Term Loan Facility Borrowing Base, a
reserve against the ABL Borrowing Base in an amount equal to the difference
between such outstanding principal amount of the Loans and the Term Loan
Facility Borrowing Base at such time (the “Term Borrowing Base Reserve”) shall
be included in the calculation of the ABL Borrowing Base for all purposes of the
First Lien Credit Agreement until the delivery of a subsequent Borrowing Base
Report reflecting that such excess is eliminated.

- 76 -



--------------------------------------------------------------------------------



 



11. CLOSING CONDITIONS.
     The obligations of the Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent:
     11.1. Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders. Each Lender and the Administrative Agent shall have received a fully
executed copy of each such document.
     11.2. Certified Copies of Governing Documents. Each of the Lenders shall
have received from each of the Borrowers and the Guarantors a copy certified by
the appropriate authority of the state of formation or organization of such
Person, certified by a duly authorized officer of such Person to be true,
correct and complete on the Effective Date, of each of its Governing Documents
as in effect on such date of certification.
     11.3. Corporate or Other Action. All corporate (or other) action (including
certified copies of the board minutes and/or resolutions authorizing the
execution of the Loan Documents to which such Person is a party) necessary for
the valid execution, delivery and performance by each of the Borrowers and the
Guarantors of this Loan Agreement and the other Loan Documents to which it is or
is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Lenders shall have been provided to each of the
Lenders.
     11.4. Incumbency Certificate. Each of the Lenders and the Administrative
Agent shall have received from each of the Borrowers and the Guarantors an
incumbency certificate, dated as of the Effective Date, signed by a duly
authorized officer of such Borrower or such Guarantor, and giving the name and
bearing a specimen signature of each individual who shall be authorized: (a) to
sign, in the name and on behalf of such Borrower and such Guarantor, each of the
Loan Documents to which such Borrower or such Guarantor is or is to become a
party; and (b) to give notices and to take other action on its behalf under the
Loan Documents.
     11.5. UCC and Intellectual Property Search Results. The Administrative
Agent shall have received the results of Uniform Commercial Code and
Intellectual Property searches (and the equivalent thereof in all applicable
foreign jurisdictions), indicating no Liens other than Permitted Liens and
otherwise in form and substance satisfactory to the Administrative Agent.
     11.6. Certificates of Insurance. The Administrative Agent shall have
received (a) a certificate of insurance and corresponding endorsements from an
independent insurance broker dated as of the Effective Date, identifying
insurers, types of insurance, insurance limits, and policy terms, and otherwise
describing the insurance and naming the Administrative Agent as an additional
insured and a loss payee and (b) certified copies of all policies evidencing
such insurance (or certificates therefore signed by the insurer or an agent
authorized to bind the insurer).
     11.7. Solvency Certificate. Each of the Lenders and the Administrative
Agent shall have received an officer’s certificate of the Borrowers dated as of
the Effective Date as to the solvency of BGI and its Subsidiaries, on a
consolidated basis, following the consummation of the transactions contemplated
herein and in form and substance satisfactory to the Lenders.
     11.8. Opinion of Counsel. Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Effective Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from:

- 77 -



--------------------------------------------------------------------------------



 



     (a) Baker & McKenzie, counsel to the Borrowers and their Subsidiaries;
     (b) Baker & McKenzie, counsel to BGP (UK);
     (c) Thomas Carney, Esq., General Counsel to the Borrowers and their
Subsidiaries; and
     (d) local counsel to the Borrowers and their Subsidiaries, as applicable.
     11.9. Payment of Fees. The Borrowers shall have paid all reasonable and
documented fees and out-of-pocket expenses to be paid to the Administrative
Agent and the Lenders on the Effective Date (including, without limitation, the
Fees set forth in §5.1 and all reasonable and documented fees, out-of-pocket
charges and disbursements of outside counsel, including, without limitation, the
Administrative Agent’s Special Counsel and the Arranger’s Counsel).
     11.10. [Reserved].
     11.11. First Lien Credit Agreement. The First Lien Credit Agreement shall
be in full force and effect, and all conditions to closing thereunder shall have
been satisfied or waived by the First Lien Lenders.
     11.12. Disbursement Instructions. The Administrative Agent shall have
received disbursement instructions from the Borrowers, indicating how the
proceeds of the Loans are to be disbursed.
     11.13. Excess Availability. Each of the Lenders and the Administrative
Agent shall have received evidence that on the Effective Date, after giving
effect to the transactions contemplated hereby (including, without limitation,
after giving effect to all borrowings under the Loan Agreement and all credit
exposure), the Excess Availability shall be equal to or greater than
$125,000,000.00
     11.14. Validity of Liens. The Security Documents shall be effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
priority security interest in and Lien upon the Term Priority Collateral (except
for Permitted Liens entitled to priority under applicable Law) and a second
priority security interest in and Lien upon the ABL Priority Collateral. All
filings, recordings, deliveries of instruments and other actions necessary or
desirable in the opinion of the Administrative Agent to protect and preserve
such security interests shall have been duly effected or provided for. The
Administrative Agent shall have received evidence thereof in form and substance
satisfactory to the Administrative Agent.
     11.15. Consents and Approvals. Each of the Lenders and the Administrative
Agent shall have received evidence that all consents and approvals necessary to
complete all transactions contemplated hereby have been obtained.
     11.16. Financial Condition, etc. No Material Adverse Effect, in the
judgment of the Required Lenders, shall have occurred since October 31, 2009.
     11.17. [Reserved.]
     11.18. Borrowing Base Report. Each of the Lenders shall have received from
the Borrowers the initial Borrowing Base Report (based on information relating
to the most recently ended fiscal month of the Borrowers for which such
information is available) dated as of the Effective Date.

- 78 -



--------------------------------------------------------------------------------



 



     11.19. Inventory Summary. Each of the Lenders and the Administrative Agent
shall have received from the Borrowers the most recent inventory summary with
respect to any inventory included in the ABL Borrowing Base (based on
information relating to the most recently ended fiscal month of the Borrowers
for which such information is available), and the Borrowers shall have notified
the Administrative Agent in writing on the Effective Date of any material
deviation from such inventory values reflected in such inventory summary and
shall have provided the Administrative Agent with such supplementary
documentation as the Administrative Agent may reasonably request.
     11.20. Agency Account Agreements; Accounts. The Borrowers shall have
established the Concentration Account with Bank of America, and the
Administrative Agent shall have received an Agency Account Agreement executed or
agreed to in form by the Administrative Agent and each depository institution
with an Interim Concentration Account in accordance with §8.15.1.
     11.21. Landlord and Mortgagee Agreements. The Borrowers shall have used
their best efforts to provide to the Administrative Agent a landlord or
mortgagee waiver and access agreement executed by the landlord or mortgagee of
any distribution center listed on Schedule 11.21, in each case in form and
substance satisfactory to the Administrative Agent.
     11.22. Credit Card Notifications. The Borrowers shall have delivered to the
First Lien Agent notifications (the “Credit Card Notifications”) executed on
behalf of the Borrowers to each of their credit card processors instructing such
credit card processors to remit all proceeds of all credit card charges to the
Concentration Account, which Credit Card Notifications shall be in form and
substance satisfactory to the Administrative Agent.
     11.23. Payoff of Pershing Square Term Loan Facility. The Administrative
Agent shall have received (a) evidence, in form and substance reasonably
satisfactory to the Administrative Agent, that the Pershing Square Term Loan
Facility has been repaid in full in cash and the Pershing Square Term Loan
Documents have been terminated and (b) all Liens upon any property of the
Borrowers and their Subsidiaries in favor of the lenders under the Pershing
Square Term Facility shall have been terminated by such lenders.
     11.24. First Lien Loan Documents. The Administrative Agent shall have
received a certificate from an Authorized Officer of BGI, in form and substance
satisfactory to the Administrative Agent, attaching true, correct and complete
copies of each of the First Lien Loan Documents.
     11.25. Financial Statements. The Administrative Agent shall have received
forecasts prepared by management of BGI of consolidated balance sheets and
statements of income or operations, cash flow statements and availability
reports of BGI and its Subsidiaries on a monthly basis for the first year
following the Effective Date, and such forecasts shall be in form and substance
satisfactory to the Administrative Agent.
     11.26. Representations True. Each of the representations and warranties of
each of the Borrowers and each of their Subsidiaries contained in this Loan
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Loan Agreement shall be true on and as of
the Effective Date.
     11.27. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Loan Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and their counsel, and the
Lenders, the Administrative Agent and such counsel shall have received all

- 79 -



--------------------------------------------------------------------------------



 



information and such counterpart originals or certified or other copies of such
documents as the Administrative Agent may reasonably request.
     11.28. Governmental Regulation. Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as such
Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.
     Without limiting the generality of the provisions of the last paragraph of
§14.3, for purposes of determining compliance with the conditions specified in
this §11, each Lender that has signed this Loan Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
12. [RESERVED].
13. EVENTS OF DEFAULT; ACCELERATION; ETC.
     13.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
     (a) the Borrowers shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
     (b) the Borrowers or any of their Subsidiaries shall fail to pay any
interest on the Loans, any Fees, or other sums due hereunder or under any of the
other Loan Documents, within three (3) days following the date upon which the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
     (c) any of the Borrowers shall fail to comply with any of its covenants
contained in §§8.1, 8.4, 8.5.1, the first sentence of 8.6, 8.7, 8.12, 8.13,
8.14, 8.15, 8.17, 9 (other than 9.7 and 9.9) or 10 or any of the Borrowers shall
fail to comply with any of its covenants contained in §8.9, within three
(3) days following notice from either the Administrative Agent or the First Lien
Agent of its request that a Borrower so comply;
     (d) any of the Borrowers or any of their Subsidiaries shall fail to perform
any term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §13.1) for thirty
(30) days after written notice of such failure has been given to the Borrowers
by the Administrative Agent (such grace period to be applicable only in the
event such Default can be remedied by corrective action of the Borrowers as
determined by the Administrative Agent in its sole discretion);
     (e) any representation or warranty of any Borrower or any of its
Subsidiaries in this Loan Agreement or any of the other Loan Documents or in any
other document or instrument delivered pursuant to or in connection with this
Loan Agreement (including,

- 80 -



--------------------------------------------------------------------------------



 



without limitation, any Borrowing Base Report) shall prove to have been false in
any material respect upon the date when made or deemed to have been made or
repeated;
     (f) (i) any Borrower or any of its Subsidiaries shall (A) fail to pay at
maturity, or within any applicable period of grace, any obligation in respect of
Indebtedness (including First Lien Indebtedness) with an aggregate outstanding
principal amount in excess of $11,500,000, or (B) fail to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound evidencing or securing any Indebtedness with an aggregate outstanding
principal amount in excess of $11,500,000 (including First Lien Indebtedness)
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof, or any such holder or holders
shall rescind or shall have a right to rescind the purchase of any such
obligations; or (ii) any Indebtedness with an aggregate outstanding principal
amount in excess of $11,500,000 shall become or be declared to be due and
payable, or be required to be prepaid, redeemed, defeased or repurchased prior
to the stated maturity thereof, provided that, notwithstanding the foregoing, an
Event of Default shall not be deemed to exist hereunder as a result of the
Borrower’s breach of the dollar limitations, Adjusted Excess Availability or
Consolidated Fixed Charge Coverage Ratio limitations contained in any of the
affirmative and negative covenants under the First Lien Agreement (as in effect
on the date hereof) if and to the extent that a similar covenant is contained in
this Loan Agreement and such covenant has not been breached hereunder unless the
First Lien Agent has accelerated the time for payment of any of the First Lien
Obligations or has commenced (or acquiesced to) any action to liquidate any
portion of the Collateral;
     (g) any Borrower or any of its Subsidiaries shall make an assignment for
the benefit of creditors, or admit in writing its inability to pay or generally
fail to pay its debts as they mature or become due, or shall petition or apply
for the appointment of a trustee or other custodian, liquidator, receiver or
administrator of such Borrower or any of its Subsidiaries or of any substantial
part of the assets of such Borrower or any of its Subsidiaries or shall commence
any case, application or other proceeding relating to such Borrower or any of
its Subsidiaries under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against such Borrower or any of its Subsidiaries and such Borrower or
any of its Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition or application shall not have been
dismissed within forty-five (45) days following the filing thereof for any
Borrower or Subsidiary (other than BGP (UK) and its Subsidiaries as to which the
petition or application shall not have been dismissed within fourteen (14) days
following the filing thereof);
     (h) a decree or order is entered appointing any such trustee, custodian,
liquidator, receiver or administrator or adjudicating any Borrower or any of its
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
Borrower or any Subsidiary of any Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;

- 81 -



--------------------------------------------------------------------------------



 



     (i) there shall remain in force, undischarged, unsatisfied and unstayed,
for more than sixty days, whether or not consecutive, any final judgment against
any Borrower or any of its Subsidiaries that, with other outstanding final
judgments, undischarged, against any Borrower or any of its Subsidiaries exceeds
in the aggregate $11,500,000;
     (j) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded, in each case otherwise than in accordance with the terms thereof or
with the express prior written agreement, consent or approval of the Lenders, or
any action at law, suit or in equity or other legal proceeding to cancel, revoke
or rescind any of the Loan Documents or contest the Administrative Agent’s
security interests and liens in any portion of the Collateral or the priority of
the Administrative Agent’s security interests and liens in any portion of the
Collateral contemplated by the Security Documents, shall be commenced by or on
behalf of any Borrower or any of its Subsidiaries party thereto or any of their
respective stockholders, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof;
     (k) any Borrower or any ERISA Affiliate incurs any liability to the PBGC or
a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $11,500,000, or any Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $11,500,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA Event,
or a failure to make a required installment or other payment (under the Pension
Funding Rules), provided that the Administrative Agent determines in its
reasonable discretion that such event (A) could be expected to result in
liability of any Borrower or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $11,500,000 and
(B) could constitute grounds for the termination of such Guaranteed Pension Plan
by the PBGC, for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan or for the imposition of
a lien in favor of such Guaranteed Pension Plan; or (ii) the appointment by a
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (iii) the institution by the PBGC of proceedings to terminate such
Guaranteed Pension Plan;
     (l) any Borrower or any of its Subsidiaries shall be enjoined, restrained
or in any way prevented by the order of any Governmental Authority from
conducting any material part of its business and such order shall continue in
effect for more than thirty (30) days and such restraint or enjoinment or
similar restriction by any Governmental Authority would have a Material Adverse
Effect;
     (m) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any Borrower or
any of its Subsidiaries if such loss, suspension, revocation or failure to renew
would have a Material Adverse Effect;
     (n) a Change of Control shall occur;
     (o) if, Excess Availability shall fail to be greater than or equal to
$68,000,000 (i) at all times for a period of 30 consecutive days prior to the
termination

- 82 -



--------------------------------------------------------------------------------



 



and repayment of the Existing Tranche on the Maturity Date (as defined in the
First Lien Credit Agreement) applicable to the Existing Tranche, (ii) on a pro
forma basis immediately after giving effect to such termination and repayment of
the Existing Tranche, or (iii) on a projected pro forma basis based on
projections provided by the Borrowers for each of the following six months after
giving effect to the termination and repayment of the Existing Tranche; or
     (p) any Borrower or any Guarantor shall, directly or indirectly, disavow or
contest in any manner (i) the effectiveness, validity or enforceability of the
Intercreditor Agreement, (ii) that the Intercreditor Agreement exists for the
benefit of the Administrative Agent and the Lenders or (iii) that all payments
of principal of or premium and interest on the Indebtedness in respect of the
First Lien Credit Facility, or realized from the liquidation of any property of
any Borrower or any Guarantor, shall be subject to the Intercreditor Agreement;
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers declare all amounts owing with respect to
this Loan Agreement, the Notes and the other Loan Documents to be, and they
shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each of the Borrowers; provided that in the event of
any Event of Default specified in §§13.1(g) or (h), all such amounts shall
become immediately due and payable automatically and without any requirement of
notice from the Administrative Agent or any Lender.
     13.2. [Reserved].
     13.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Administrative Agent or the
Lenders shall have accelerated the maturity of the Loans pursuant to §13.1,
(a) the Administrative Agent may, and shall, upon the request of the Required
Lenders, proceed to protect and enforce, on behalf of itself and the Lenders,
all rights and remedies available to it and the Lenders, by suit in equity,
action at law or other appropriate proceeding, and (b) each Lender, if owed any
amount with respect to the Loans, may, with the consent of the Administrative
Agent and the Required Lenders but not otherwise, proceed to protect and enforce
its rights by suit in equity, action at law or other appropriate proceeding, in
each case whether for the specific performance of any covenant or agreement
contained in this Loan Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations to such Lender are evidenced, including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of such Lender. No remedy herein conferred upon any Lender or
the Administrative Agent or the holder of any Note is intended to be exclusive
of any other remedy and each and every remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity or by statute or any other provision of law.
     13.4. Judgment Currency. If, for the purpose of obtaining judgment in any
court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Loan Agreement in Dollars (hereinafter in this
§13.4 called the “first currency”) into any other currency (hereinafter in this
§13.4 called the “second currency”), then the conversion shall be made at the
Exchange Rate at the Administrative Agent’s close of business on the Business
Day next preceding the day on which the judgment is given or (as the case may
be) the order is made. Any payment made to the Administrative Agent or any
Lender pursuant to this Loan Agreement in the second currency shall

- 83 -



--------------------------------------------------------------------------------



 



constitute a discharge of the obligations of the Borrowers to pay to the
Administrative Agent and the Lenders any amount originally due to the
Administrative Agent and the Lenders in the first currency under this Loan
Agreement only to the extent of the amount of the first currency which the
Administrative Agent and each of the Lenders is able, on the date of the receipt
by it of such payment in any second currency, to purchase, in accordance with
the Administrative Agent’s and such Lender’s normal banking procedures, with the
amount of such second currency so received. If the amount of the first currency
falls short of the amount originally due to the Administrative Agent and the
Lenders in the first currency under this Loan Agreement, the Borrowers hereby
jointly and severally agree that they will indemnify each of the Administrative
Agent and each of the Lenders against and save each of the Administrative Agent
and each of the Lenders harmless from any shortfall so arising. This indemnity
shall constitute a joint and several obligation of the Borrowers separate and
independent from the other obligations contained in this Loan Agreement, shall
give rise to a separate and independent cause of action and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
or sums in respect of amounts due to the Administrative Agent or any Lender
under this Loan Agreement or under any such judgment or order. Any such
shortfall shall be deemed to constitute a loss suffered by each the
Administrative Agent and each such Lender, as the case may be, and the Borrowers
shall not be entitled to require any proof or evidence of any actual loss. The
covenant contained in this §13.4 shall survive the payment in full of all of the
other obligations of the Borrowers under this Loan Agreement.
     13.5. Distribution of Proceeds. In the event that, following the occurrence
or during the continuance of any Default or Event of Default, the Administrative
Agent or any Lender, as the case may be, receives any monies in connection with
the enforcement of its rights hereunder or under any of the other Loan
Documents, such monies shall, subject to the provisions of the Intercreditor
Agreement, be distributed for application as follows:
     (a) First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Loan Agreement or any of the
other Loan Documents in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
     (b) Second, to pay any fees, indemnities or expense reimbursements then due
to the Administrative Agent from the Borrowers or any Guarantor pursuant to the
terms of any Loan Document;
     (c) Third, to pay interest due in respect of all Loans;
     (d) Fourth, to pay or prepay principal of the FIFO Loans;
     (e) Fifth , to pay or prepay principal of the FILO Loans;
     (f) Sixth, to the payment of any other Obligation due to the Administrative
Agent or any Lender by the Borrower or any Guarantor;
     (g) Seventh, upon payment and satisfaction in full or other provisions for
payment in full satisfactory to the Lenders and the Administrative Agent of all
of the

- 84 -



--------------------------------------------------------------------------------



 



Obligations, to the payment of any obligations required to be paid pursuant to
§9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State of
New York; and
     (h) Eighth, the excess, if any, shall be returned to the Borrowers or to
such other Persons as are entitled thereto pursuant to the terms and provisions
of the Intercreditor Agreement.
14. THE ADMINISTRATIVE AGENT.
     14.1. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints GA Capital, LLC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this §14 are solely for the benefit of the Administrative Agent
and the Lenders and neither any Borrower nor any Subsidiary shall have rights as
a third party beneficiary of any of such provisions.
     14.2. Rights as a Lender. Any Person serving as the Administrative Agent
hereunder shall have the same rights and powers if it becomes a Lender as any
other Lender and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each Person serving
as the Administrative Agent hereunder in its individual capacity (to the extent
it becomes a Lender). Such Persons and their Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Persons were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
     14.3. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

- 85 -



--------------------------------------------------------------------------------



 



The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in §§16.12 and 13.3) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrowers or a Lender. Upon
the Administrative Agent’s receipt of a notice describing a Default, the
Administrative Agent shall notify the Lenders of the substance thereof.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Loan Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Loan Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in §§11 and 12 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     14.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     14.5. Delegation of Duties. The Administrative Agent may perform any and
all of its respective duties and exercise its respective rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by the Administrative Agent. The Administrative Agent and any
such sub agent may perform any and all of its respective duties and exercise its
respective rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and of any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
     14.6. Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which shall be a Lender, a bank or other financial
institution with an office in the United States, or an Affiliate of any such
Lender, bank or other financial institution with an office in the United States.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above;

- 86 -



--------------------------------------------------------------------------------



 



provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section and §§16.1, 16.2, 16.3 and 16.3A shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     14.7. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Loan Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Loan Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     14.8. [Reserved].
     14.9. Administrative Agent May File Proofs of Claim.
     (a) In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial, administrative or like proceeding or any assignment for
the benefit of creditors relative to any Borrower or any of its Subsidiaries,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on such Borrower) shall be entitled and empowered, by intervention in such
proceeding, under any such assignment or otherwise:
     (i) to file and prove a claim for the whole amount of the principal,
interest, fees and all other amounts owing (or which may become owing) and
unpaid in respect of the Loans and all other Obligations that are owing (or
which may become owing) and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the

- 87 -



--------------------------------------------------------------------------------



 



Lenders and the Administrative Agent under the terms of this Loan Agreement)
allowed in such proceeding or under any such assignment; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
Any custodian, receiver, assignee, trustee, liquidator, administrator,
sequestrator or other similar official in any such proceeding or under any such
assignment is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, nevertheless to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under the terms
of this Loan Agreement.
Nothing contained herein shall authorize the Administrative Agent to consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations owed to such
Lender or the rights of any Lender or to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding or under any
such assignment.
     14.10. Duties in the Case of Enforcement. In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Administrative Agent may, and shall,
if (a) so requested by the Required Lenders and (b) the Lenders have provided to
the Administrative Agent such additional indemnities and assurances against
expenses and liabilities as the Administrative Agent may reasonably request,
proceed to enforce the provisions of the Security Documents authorizing the sale
or other disposition of all or any part of the Collateral and exercise all or
any such other legal and equitable and other rights or remedies as it may have
in respect of such Collateral. The Required Lenders may direct the
Administrative Agent in writing as to the method and the extent of any such sale
or other disposition, the Lenders hereby agreeing to indemnify and hold the
Administrative Agent harmless from all liabilities incurred in respect of all
actions taken or omitted in accordance with such directions, provided that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believe the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.
     14.11. Release of Collateral, Guarantors and Intellectual Property. (a)
Release of Collateral. The Lenders hereby authorize the Administrative Agent to
enter into any agreement or execute any document evidencing the release of any
liens and security interests in connection with any sale or other disposition of
Collateral permitted hereunder or to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such Property that is permitted by §9.2. The Lenders
hereby authorize the Administrative Agent to enter into any agreement or execute
any document evidencing the release of any Guarantor from its obligations under
this Loan Agreement and the other Loan Documents if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this §14.13.
     (b) Release of Borders Direct or Capital Stock of Kobo,. Upon notice to the
Administrative Agent and satisfaction of the following conditions, each of the
Lenders and the Administrative Agent hereby consent to (1) the release of
Borders Direct as a Guarantor under the Loan Agreement and the other Loan
Documents, and the

- 88 -



--------------------------------------------------------------------------------



 



Administrative Agent shall release its security interests in all assets of
Borders Direct, and (2) the release of its security interest in the Capital
Stock of Kobo,:
     (i) Borders Direct or BGI, as applicable, shall engage an independent
appraiser, reasonably acceptable to the Administrative Agent, to determine the
fair market value of Borders Direct, Capital Stock of Kobo and/or their assets
(the “Appraised Value”);
     (ii) Borders Direct or BGI, as applicable shall pay to the Borrowers
(a) from proceeds of equity or debt financing provided to Borders Direct from
one or more third parties or an amount in cash equal to the Appraised Value of
Borders Direct; and (b) from the proceeds of the sale of the Capital Stock of
Kobo or any equity or debt financing provided to Kobo from one or more third
parties or an amount in cash equal to the Appraised Value of and the Borrowers
shall use such proceeds to prepay the Loans; and
     (iii) No Default or Event of Default shall have occurred and be continuing
or would result therefrom.
In connection with any release of Borders Direct, the Borrowers and Borders
Direct may enter into agreements to accomplish such release and to accommodate
the ongoing operations of Borders Direct, including entering into a
non-exclusive license agreement of a scope and term agreed by the Administrative
Agent, pursuant to which Borders Direct may continue to use the Borders name and
customer lists, so long as such agreements are on terms no less favorable to the
Borrowers than if such agreements were at arms’ length. Each of such agreements,
including the non-exclusive license agreement, shall be in form and substance
reasonably satisfactory to the Administrative Agent.
     (c) Subordination of Liens in Intellectual Property. The Lenders hereby
authorize the Administrative Agent to, and the Administrative Agent shall, enter
into any agreement or execute any document evidencing the subordination of any
liens and security interests in the Intellectual Property to the liens and
security interests in favor of the First Lien Agent to secure the First Lien
Obligations, promptly upon the satisfaction of the IP Subordination Conditions.
     14.12. Intercreditor Agreement. Each party hereto irrevocably agrees to be
bound by the provisions of the Intercreditor Agreement (including, without
limitation, provisions requiring the rescission of remedies taken in accordance
with §13.3 hereof). Each of the Lenders hereby appoints, designates and
authorizes the Administrative Agent to enter into the Intercreditor Agreement
and agrees that the Administrative Agent may bind such Lenders to the provisions
thereof, and of any other agreements, documents, filings and instruments to be
delivered in connection with this Loan Agreement and the transactions
contemplated hereby, on its behalf. Each of the Lenders hereby agrees that the
Administrative Agent may exercise the Administrative Agent’s rights and comply
with all of the Administrative Agent’s obligations under the Intercreditor
Agreement. Each of the Lenders hereby agrees that the Required Lenders shall
instruct the Administrative Agent with respect to any notices, instructions or
otherwise to be provided by the Lenders or any of them to the Administrative
Agent pursuant to the terms of the Intercreditor Agreement. Each Lender further
agrees that it shall not provide any notice, instruction or otherwise to the
Administrative Agent other than through the Administrative Agent, acting on the
instruction of the Required Lenders hereunder.
     14.13. Indemnity. The Lenders ratably, in accordance with their Commitment
Percentages, agree hereby to indemnify and hold harmless the Administrative
Agent and its affiliates (including any of

- 89 -



--------------------------------------------------------------------------------



 



the officers, directors, employees, agents and attorneys-in-fact of any thereof)
from and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
the Administrative Agent or such affiliate has not been reimbursed by the
Borrowers as required by the terms hereof), and liabilities of every nature and
character arising out of or related to this Loan Agreement, the Notes, or any of
the other Loan Documents or the transactions contemplated or evidenced hereby or
thereby, or the Administrative Agent’s actions taken hereunder or thereunder,
except to the extent that any of the same shall be directly caused by the
Administrative Agent’s willful misconduct or gross negligence.
15. SUCCESSORS AND ASSIGNS.
     15.1. General Conditions. The provisions of this Loan Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
the Guarantors may assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an assignee in accordance with the provisions of §15.2,
(b) by way of participation in accordance with the provisions of §15.4 or (c) by
way of pledge or assignment of a security interest subject to the restrictions
of §15.6 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Loan Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in §15.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lender) any legal or
equitable right, remedy or claim under or by reason of this Loan Agreement or
any of the other Loan Documents.
     15.2. Assignments. Any Lender (other than Bank of America without the prior
written consent of the Administrative Agent which shall not be unreasonably
withheld) may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Loan Agreement (including all or a portion
of the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(a) Minimum Amounts.
     (i) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or, in the case of an
assignment to a Lender or a Lender Affiliate, no minimum amount need be
assigned;
     (ii) in any case not described in subsection (a)(i) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date on which the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless the Administrative Agent and, so
long as no Default or Event of Default has occurred and is continuing, BGI
otherwise consent (each such consent not to be unreasonably withheld or
delayed).
     (b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Loan Agreement with respect to the Loans assigned;

- 90 -



--------------------------------------------------------------------------------



 



     (c) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (a)(ii) of this Section and, in
addition:
     (i) the consent of BGI (such consent not to be unreasonably withheld) shall
be required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that BGI shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
     (ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Loan if such assignment is to a Person that is not a Lender;
     (d) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (e) No Assignment to Certain Persons. No such assignment shall be made
(i) to the Borrowers or any of their Affiliates or Subsidiaries, or (ii) to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §15.3, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party to this Loan Agreement and,
to the extent of the interest assigned by such Assignment and Acceptance have
the rights and obligations of a Lender under this Loan Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this Loan
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Loan Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of (i) §§5.3.2, 5.7, 5.8 and 5.10 and (ii) §16.3 notwithstanding such
assignment, with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Loan Agreement that
does not comply with this paragraph shall be treated for purposes of this Loan
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with §15.4.
     15.3. Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Loan Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

- 91 -



--------------------------------------------------------------------------------



 



     15.4. Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Loan Agreement
(including all or a portion of the Loans owing to it); provided that (a) such
Lender’s obligations under this Loan Agreement shall remain unchanged, (b) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (c) the Borrowers, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Loan
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Loan Agreement and to approve any amendment, modification or waiver
of any provision of this Loan Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that would reduce
the principal of or the interest rate on any Loans, reduce the amount of any
Fees to which such Participant is entitled or extend any regularly scheduled
payment date for principal or interest. Subject to §15.5, the Borrowers agree
that each Participant shall be entitled to the benefits of §§5.3.2, 5.7, 5.8 and
5.10 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to §15.2. To the extent permitted by law, each Participant
also shall be entitled to the benefits of §16.1 as though it were a Lender,
provided such Participant agrees to be subject to §16.1 as though it were a
Lender.
     15.5. Payments to Participants. A Participant shall not be entitled to
receive any greater payment under §§ 5.7, 5.8 and 5.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would not be a U.S. Person as defined in section 7701(a)(30) of the Code
for federal income tax purposes if it were a Lender shall not be entitled to the
benefits of §5.17 unless the Borrowers are notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with §5.12 as though it were a Lender.
     15.6. Miscellaneous Assignment Provisions. Any Lender may at any time grant
a security interest in all or any portion of its rights under this Loan
Agreement to secure obligations of such Lender, including without limitation
(a) any pledge or assignment to secure obligations to any of the twelve Federal
Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341 and
(b) with respect to any Lender that is a Fund, to any lender or any trustee for,
or any other representative of, holders of obligations owed or securities issued
by such Fund as security for such obligations or securities or any institutional
custodian for such Fund or for such lender; provided that no such grant shall
release such Lender from any of its obligations hereunder, provide any voting
rights hereunder to the secured party thereof, substitute any such secured party
for such Lender as a party hereto or affect any rights or obligations of the
Borrowers or Administrative Agent hereunder. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
     15.7. [Reserved.]
     15.8. New Notes. Upon its receipt of an Assignment and Acceptance executed
by the parties to such assignment, together with each Note subject to such
assignment, the Administrative Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to the

- 92 -



--------------------------------------------------------------------------------



 



Borrowers and the Lenders (other than the assigning Lender). Within five (5)
Business Days after receipt of such notice and upon the request of the Assignee,
the Borrowers, at their own expense, shall execute and deliver to the
Administrative Agent, in exchange for each surrendered Note, a new Note to the
order of such Assignee in an amount equal to the amount assumed by such Assignee
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained some portion of its obligations hereunder, a new Note to the order of
the assigning Lender in an amount equal to the amount retained by it hereunder.
Such new Notes shall provide that they are replacements for the surrendered
Notes, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the assigned Notes. The surrendered Notes shall be cancelled and returned to
the Borrowers.
16. PROVISIONS OF GENERAL APPLICATION.
     16.1. Setoff. The Borrowers and Guarantors hereby grant to the
Administrative Agent and each of the Lenders a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
the Administrative Agent and each Lender, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of the
Administrative Agent or such Lender or any Lender Affiliate and their successors
and assigns or in transit to any of them. Regardless of the adequacy of any
collateral, if any of the Obligations are due and payable and have not been paid
or any Event of Default shall have occurred, any deposits or other sums credited
by or due from any of the Lenders to any Borrower or any Guarantor and any
securities or other property of any Borrower or any Guarantor in the possession
of such Lender may be applied to or set off by such Lender against the payment
of Obligations and any and all other liabilities, direct, or indirect, absolute
or contingent, due or to become due, now existing or hereafter arising, of any
Borrower or any Guarantor to such Lender. ANY AND ALL RIGHTS TO REQUIRE ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY BORROWER OR ANY
GUARANTOR ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the
Lenders agrees with each other Lender that (i) if an amount to be set off is to
be applied to Indebtedness of any Borrower or Guarantor to such Lender, other
than Indebtedness evidenced by the Notes held by such Lender, such amount shall
be applied ratably to such other Indebtedness and to the Indebtedness evidenced
by all such Notes held by such Lender, and (ii) if such Lender shall receive
from any Borrower or any Guarantor, whether by voluntary payment, exercise of
the right of setoff, counterclaim, cross action, enforcement of the claim
evidenced by the Notes held by such Lender by proceedings against any Borrower
or any Guarantor at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Note or Notes held by such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it, its proportionate payment as contemplated by
this Loan Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest; provided further that the provisions of this Section shall not be
construed to apply to (w) any payment made by or on behalf of any Borrower
pursuant to and in accordance with the express terms of this Loan Agreement, or
(x) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than an assignment to any Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

- 93 -



--------------------------------------------------------------------------------



 



     16.2. Costs and Expenses. (a) The Borrowers jointly and severally agree to
pay (i) the reasonable costs of producing and reproducing this Loan Agreement,
the other Loan Documents and the other agreements and instruments mentioned
herein, (ii) any taxes (including any interest and penalties in respect thereto)
payable by the Administrative Agent or any of the Lenders (other than taxes
based upon the Administrative Agent’s or any Lender’s net income) on or with
respect to the transactions contemplated by this Loan Agreement (the Borrowers
hereby jointly and severally agreeing to indemnify the Administrative Agent and
each Lender with respect thereto), (iii) the reasonable fees, expenses and
disbursements of the Administrative Agent’s Special Counsel, the Arranger’s
Counsel, the Administrative Agent’s counsel or any local counsel to the
Administrative Agent incurred in connection with the preparation and syndication
of the Loan Documents and other instruments mentioned herein, (iv) the
reasonable fees, expenses and disbursements of the Administrative Agent’s
Special Counsel, the Administrative Agent’s counsel or any local counsel to the
Administrative Agent incurred in connection with the administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the Obligations or pursuant to any terms of
such Loan Document for providing for such cancellation, (v) the fees, expenses
and disbursements of the Administrative Agent or any of its affiliates, agents
or representatives incurred by the Administrative Agent or such affiliate, agent
or representative in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, including all title insurance premiums and surveyor,
engineering, appraisal, examination and reporting charges or expenses,
including, without limitation, fees and expenses incurred pursuant to §8.9,
(vi) all reasonable out-of-pocket expenses (including without limitation
reasonable attorneys’ fees and costs, which attorneys may be employees of any
Lender or the Administrative Agent, and reasonable consulting, accounting,
appraisal, investment banking and similar professional fees and charges)
incurred by any Lender or the Administrative Agent in connection with (x) the
enforcement of or preservation of rights under any of the Loan Documents against
any of the Borrowers or any of their Subsidiaries or the administration thereof
after the occurrence of a Default or Event of Default (including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiation) and (y) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to any Lender’s or the Administrative
Agent’s relationship with any Borrower or any of their Subsidiaries; provided
that, for purposes of the clauses (x) and (y) of this subsection (vii), to the
extent such expenses consist of legal fees and disbursements, such expenses
shall be limited to the fees and disbursements of (A) one external counsel for
the Administrative Agent, (B) such local counsel as the Administrative Agent
deems appropriate and (C) one external counsel representing the Lenders, and
(viii) all reasonable fees, expenses and disbursements of any Lender or the
Administrative Agent incurred in connection with Uniform Commercial Code
searches. The covenants contained in this §16.2 shall survive payment or
satisfaction in full of all other obligations.
     (b) Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (b) are several and not joint.

- 94 -



--------------------------------------------------------------------------------



 



          (c) Payments. All amounts due under this Section shall be payable not
later than ten (10) Business days after demand therefor.
          (d) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
repayment, satisfaction or discharge of all the Obligations.
     16.3. Indemnification; Damage Waiver.
          (a) Indemnification. The Borrowers jointly and severally agree to
indemnify and hold harmless the Administrative Agent, each Lender, Banc of
America Securities LLC, as lead arranger (in such capacity, the “Arranger”), and
any of their Affiliates (including any affiliates and/or the officers,
directors, employees, agents and attorneys-in-fact of any of the same) (each
such Person being called an “Indemnitee”) from and against any and all claims,
actions and suits whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of this Loan Agreement or any of the other Loan Documents or the
transactions contemplated hereby including, without limitation, (a) any actual
or proposed use by any of the Borrowers or any of their Subsidiaries of the
proceeds of any of the Loans, (b) the reversal or withdrawal of any provisional
credits granted by the Administrative Agent upon the transfer of funds from lock
box, bank agency, concentration accounts or otherwise under any cash management
arrangements with any of the Borrowers or any of their Subsidiaries or in
connection with the provisional honoring of funds transfers, checks or other
items, (c) any of the Borrowers or any of their Subsidiaries entering into or
performing this Loan Agreement or any of the other Loan Documents or (d) with
respect to any of the Borrowers and any of their Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
presence, disposal, escape, seepage, leakage, spillage, discharge, emission,
release or threatened release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury or damage to property), in each case including, without
limitation, the reasonable fees and disbursements of counsel and allocated costs
of internal counsel incurred in connection with any such investigation,
litigation or other proceeding. In litigation, or the preparation therefor, each
Lender, the Arranger and the Administrative Agent and any of their affiliates
shall be entitled to select their own counsel and, in addition to the foregoing
indemnity, the Borrowers jointly and severally agree to pay promptly the
reasonable fees and expenses of such counsel. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Loan Agreement. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Loan Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby. If,
and to the extent that the obligations of any Borrower under this §16.3 are
unenforceable for any reason, the Borrowers hereby jointly and severally agree
to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable Law. The covenants contained
in this §16.3 shall survive payment or satisfaction in full of all other
Obligations.

- 95 -



--------------------------------------------------------------------------------



 



          (b) Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Arranger (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Arranger (or any sub-agent) or such Related Party,
as the case may be, such Lender’s Commitment Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), in its
capacity as such, the Arranger (or any sub-agent), in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or the Arranger (or any sub-agent) in connection
with such capacity. The obligations of the Lenders under this subsection (b) are
several and not joint.
          (c) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
exemplary, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Loan
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Loan Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
          (d) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (e) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
repayment, satisfaction or discharge of all the other Obligations.
     16.3A. Payments Set Aside. To the extent that any payment by or on behalf
of a Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The

- 96 -



--------------------------------------------------------------------------------



 



obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this Loan
Agreement.
     16.4. Treatment of Certain Confidential Information.
          16.4.1. Confidentiality. Each of the Lenders and the Administrative
Agent agrees, on behalf of itself and each of its affiliates, directors,
officers, employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by any
Borrower or any of their Subsidiaries pursuant to this Loan Agreement that is
identified by such Person as being confidential at the time the same is
delivered to the Lenders or the Administrative Agent, provided that nothing
herein shall limit the disclosure of any such information (a) after such
information shall have become public other than through a violation of this
§16.4, or becomes available to any of the Lenders or the Administrative Agent on
a nonconfidential basis from a source other than the Borrowers, (b) to the
extent required by statute, rule, regulation or judicial process, (c) to counsel
for any of the Lenders or the Administrative Agent, (d) to bank examiners or any
other regulatory authority having jurisdiction over any Lender or the
Administrative Agent, or to auditors or accountants, (e) to the Administrative
Agent, any Lender or any Financial Affiliate, (f) in connection with any
litigation to which any one or more of the Lenders, the Administrative Agent or
any Financial Affiliate is a party, or in connection with the enforcement of
rights or remedies hereunder or under any other Loan Document, (g) to a Lender
Affiliate or a Subsidiary or affiliate of the Administrative Agent, (h) to any
actual or prospective assignee or participant or any actual or prospective
counterparty (or its advisors) to any swap or derivative transactions referenced
to credit or other risks or events arising under this Loan Agreement or any
other Loan Document so long as such assignee, participant or counterparty, as
the case may be, agrees to be bound by the provisions of §16.4 or (i) with the
consent of the Borrowers. Moreover, each of the Administrative Agent, the
Lenders and any Financial Affiliate is hereby expressly permitted by the
Borrowers to refer to any of the Borrowers and their Subsidiaries in connection
with any advertising, promotion or marketing undertaken by the Administrative
Agent, such Lender or such Financial Affiliate and, for such purpose, the
Administrative Agent, such Lender or such Financial Affiliate may utilize any
trade name, trademark, logo or other distinctive symbol associated with the
Borrowers or any of their Subsidiaries or any of their businesses.
          16.4.2. Prior Notification. Unless specifically prohibited by
applicable Law or court order, each of the Lenders and the Administrative Agent
shall, prior to disclosure thereof, notify the Borrowers of any request for
disclosure of any such non-public information by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) or pursuant to legal process.

- 97 -



--------------------------------------------------------------------------------



 



          16.4.3. Other. In no event shall any Lender or the Administrative
Agent be obligated or required to return any materials furnished to it or any
Financial Affiliate by any Borrower or any of their Subsidiaries. The
obligations of each Lender under this §16.4 shall supersede and replace the
obligations of such Lender under any confidentiality letter in respect of this
financing signed and delivered by such Lender to the Borrowers prior to the date
hereof and shall be binding upon any assignee of, or purchaser of any
participation in, any interest in any of the Loans from any Lender.
     16.5. Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
any Borrower or any of their Subsidiaries pursuant hereto shall be deemed to
have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Loan Agreement or the Notes or any of the other Loan Documents
remains outstanding, and for such further time as may be otherwise expressly
specified in this Loan Agreement. All statements contained in any certificate or
other paper delivered to any Lender or the Administrative Agent at any time by
or on behalf of any of the Borrowers or any of their Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Borrower or such Subsidiary
hereunder.
     16.6. Notices. Except as otherwise expressly provided in this Loan
Agreement, all notices and other communications made or required to be given
pursuant to this Loan Agreement or the Notes shall be in writing (which includes
by setting forth such notice or other communication on a site on the World Wide
Web (a “Website Posting”) if notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this §16.6) and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight courier, or sent by telegraph,
telecopy, facsimile or telex and confirmed by delivery via courier or postal
service, addressed as follows:
          (a) if to the Borrowers or Guarantors, at 100 Phoenix Drive, Ann
Arbor, Michigan USA 48108, Attention: Mark Bierley, Senior Vice President and
Chief Financial Officer, or at such other address for notice as the Borrowers
shall last have furnished in writing to the Person giving the notice;
          (b) if to the Administrative Agent, at One Post Office Square,
Suite 3765, Boston, Massachusetts 02109, Attention: Daniel Platt, or such other
address for notice as the Administrative Agent shall last have furnished in
writing to the Person giving the notice;
          (c) if to any Lender, at such Lender’s address set forth on Schedule 1
hereto, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice; and
          (d) the Borrowers’ website on the Internet is available at the website
address www.bordersgroupinc.com.
     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (i) if delivered by hand, overnight courier or
facsimile to a responsible officer of

- 98 -



--------------------------------------------------------------------------------



 



the party to which it is directed, at the time of the receipt thereof by such
officer or the sending of such facsimile, (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof, (iii) if delivered by a Website Posting, upon delivery of a
notice or other communication of such posting (including the information
necessary to access such site) by another means set forth in this §16.6 and
(iv) notices and other communications sent to an e-mail address shall be deemed
received on the next Business Day following the sending thereof (unless the
sender receives a return email or otherwise indicating that such notice or other
communication has not been received by the recipient at such email address, in
which case the sender shall deliver such notice or communication by an alternate
means), provided that if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient. Any notice or other communication to be made hereunder or
under the Notes, even if otherwise required to be in writing under other
provisions of this Loan Agreement or the Notes, may alternatively be made in an
electronic record transmitted electronically under such authentication and other
procedures as the parties hereto may from time to time agree in writing (but not
an electronic record), and such electronic transmission shall be effective at
the time set forth in such procedures. Unless otherwise expressly provided in
such procedures, such an electronic record shall be equivalent to a writing
under the other provisions of this Loan Agreement or the Notes, and such
authentication, if made in compliance with the procedures so agreed by the
parties hereto in writing (but not an electronic record), shall be equivalent to
a signature under the other provisions of this Loan Agreement or the Notes.
     16.7. Governing Law. THIS LOAN AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK
GENERAL OBLIGATIONS LAW §5-1401)). EACH OF THE BORROWERS AND GUARANTORS AGREES
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS LOAN AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY
FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS
BY MAIL AT THE ADDRESS SPECIFIED IN §16.6. EACH OF THE BORROWERS HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
     16.8. Headings. The captions in this Loan Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
     16.9. Counterparts. This Loan Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Loan Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile or
other electronic transmission by any of the parties hereto of an executed
counterpart hereof or of any amendment or waiver hereto shall be as effective as
an original executed counterpart hereof or of such amendment or waiver and shall
be considered a representation that an original executed counterpart hereof or
such amendment or waiver, as the case may be, will be delivered.
     16.10. Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the

- 99 -



--------------------------------------------------------------------------------



 



transactions contemplated hereby. Neither this Loan Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§16.12.
     16.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS LOAN AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOANS
OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. Each of the Borrowers and Guarantors (a) certifies
that no representative, agent or attorney of any Lender or the Administrative
Agent has represented, expressly or otherwise, that such Lender or the
Administrative Agent would not, in the event of litigation, seek to enforce the
foregoing waivers and (b) acknowledges that the Administrative Agent and the
Lenders have been induced to enter into this Loan Agreement, the other Loan
Documents to which it is a party by, among other things, the waivers and
certifications contained herein.
     16.12. Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Loan Agreement to be given by the Lenders may be given, and
any term of this Loan Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by any of the Borrowers or any of their Subsidiaries
of any terms of this Loan Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrowers and the
written consent of the Required Lenders. Notwithstanding the foregoing, no
amendment, modification or waiver shall:
          (a) without the written consent of the Borrowers and each Lender
directly affected thereby:
          (i) reduce or forgive the principal amount of any Loans, or reduce the
rate of interest on the Notes (other than interest accruing pursuant to §5.11
following the effective date of any waiver by the Required Lenders of the
Default or Event of Default relating thereto);
          (ii) postpone or extend the Maturity Date or any other regularly
scheduled dates for payments of principal of, or interest on, the Loans or any
Fees or other amounts payable to such Lender (it being understood that (A) a
waiver of the application of the default rate of interest pursuant to §5.11, and
(B) any vote to rescind any acceleration made pursuant to §13.1 of amounts owing
with respect to the Loans and other Obligations shall require only the approval
of the Required Lenders); and
          (iii) other than pursuant to a transaction permitted by the terms of
this Loan Agreement, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their guaranty
obligations;

- 100 -



--------------------------------------------------------------------------------



 



          (b) without the written consent of all of the Lenders, amend or waive
this §16.12 or the definition of Required Lenders (it being understood that the
addition of one or more additional credit facilities, the allowance of the
credit extensions, interest and fees thereunder to share ratably or on a
subordinated basis with the Loans, interest and Fees in the benefits of the Loan
Documents and the inclusion of the holders of such facilities in the
determination of Required Lenders shall require only the approval of the
Required Lenders);
          (c) without the written consent of all Lenders, amend, modify or waive
any of the provisions of Sections 10.1 or 10.2 hereof or any of the component
definitions contained therein;
          (d) without the written consent of all Lenders increase the
Commitments hereunder; or
          (e) without the written consent of the Administrative Agent, amend or
waive §14, the amount or time of payment of the Administrative Agent’s fee
payable for the Administrative Agent’s account or any other provision applicable
to the Administrative Agent.
     No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon the Borrowers or Guarantors shall entitle the Borrowers or
Guarantors to other or further notice or demand in similar or other
circumstances.
     16.13. Severability. The provisions of this Loan Agreement are severable
and if any one clause or provision hereof shall be held illegal, invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Loan
Agreement in any jurisdiction and the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.
17. USA PATRIOT ACT NOTICE.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each of the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.
18. INTERCREDITOR AGREEMENT.
     Notwithstanding anything herein to the contrary, the security interest
granted to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the Security Documents and the exercise of any right or remedy by
the Administrative Agent hereunder and thereunder are subject to the provisions
of the Intercreditor Agreement. In the event of any conflict between the terms
of the

- 101 -



--------------------------------------------------------------------------------



 



Intercreditor Agreement and this Loan Agreement, the terms of the Intercreditor
Agreement shall govern and control.
[Remainder of Page Intentionally Left Blank]

- 102 -